EXHIBIT 10.2







AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

by and among

DS HEALTHCARE GROUP, INC.,

PHMD CONSUMER ACQUISITION CORP.

RADIANCY, INC.

and

PHOTOMEDEX, INC.

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




















--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made
as of February 19, 2016, (the “Execution Date”) by and among DS Healthcare
Group, Inc., a Florida corporation (“DSKX”); PHMD Consumer Acquisition Corp., a
Delaware corporation (“Merger Sub”); PhotoMedex, Inc., a Nevada corporation
(“PHMD” or the “Company Stockholder”); and Radiancy, Inc., a Delaware
corporation (“Radiancy” or the “Company”).  DSKX, Merger Sub, PHMD and Radiancy
are each sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”  Capitalized terms which are used but not otherwise defined herein
are defined in Section 1.1 below.

I N T R O D U C T I O N:

This Agreement is being entered into by the Parties with reference to the
following:

A.

As of the date hereof, PHMD owns, directly and indirectly, 100% of the shares of
capital stock of the Company (the “Radiancy Shares”) and the Company directly
owns and operates a business that manufactures, sells and distributes the
“Consumer Products” used in the “Radiancy Business” (as those terms are
hereinafter defined);

B.

As of the date hereof and as at the “Closing Date” (hereinafter defined), (a)
Radiancy directly and indirectly owns and will own all of the issued, subscribed
and paid-up share capital (the “Securities”) of (i) Radiancy Ltd., a private
limited company limited by shares, incorporated under the laws of Israel (the
“Israel Foreign Subsidiary”) and (ii) Radiancy Hong Kong Limited, a private
limited company limited by shares, incorporated under the laws of Hong Kong (the
“Hong Kong Foreign Subsidiary”), and (b) the Israel Foreign Subsidiary owns all
of the Securities of PhotoTherapeutics Ltd., a private limited company limited
by shares, incorporated under the laws of England and Wales (the “UK Foreign
Subsidiary”, and with the Israel Foreign Subsidiary and the Hong Kong Foreign
Subsidiary, collectively, the “Radiancy Foreign Subsidiaries”);

C.

This Agreement contemplates a merger of Merger Sub with and into the Company
pursuant to Section 251 of the DGCL (hereinafter defined), with the Company
remaining as the surviving entity after the merger (the “Merger”), whereby the
Company Stockholder will receive securities of DSKX consisting of (i) shares of
DSKX Series A Preferred Stock, and (ii) the DSKX Note (all as defined below) in
exchange for 100% of the Radiancy Shares and all of the Securities of the
Radiancy Foreign Subsidiaries;

D.

The Company Stockholder and the board of directors of PHMD believe that the
Merger is in the best interests of PHMD and the stockholders of PHMD, and DSKX
and its board of directors believe that the Merger is in the best interests of
the DSKX and its stockholders;

E.

At or prior to the execution and delivery of this Agreement, certain of the
directors and officers of PHMD, has executed a letter agreement in favor of
DSKX, in the form attached hereto as Exhibit F-1, dated as of the date hereof
(the “PHMD Affiliate Letter”), pursuant to which each such director or officer,
as applicable, has agreed, among other things, to





1




--------------------------------------------------------------------------------







vote all shares of common stock of PHMD owned by such Person in favor of the
approval of the Merger Agreements and the transactions contemplated hereby and
thereby;

F.

At or prior to the execution and delivery of this Agreement, certain of the
directors, officers and shareholders of DSKX have executed a letter agreement in
favor of PHMD, in the form attached hereto as Exhibit F-2, dated as of the date
hereof (the “DSKX Affiliate Letter”), pursuant to which each such director,
officer or shareholder, as applicable, has agreed, among other things, to vote
all shares of DSKX Common Stock owned by such Person in favor of the approval of
the Merger Agreements and the transactions contemplated hereby and thereby;

G.

DSKX, Merger Sub, the Company and the Company Stockholder each desire and intend
that the Merger qualify as a “reorganization” under Section 368(a)(1)(A),
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”), and
that this Agreement constitute a “plan of reorganization” within the meaning of
Section 1.368-2(g) and 1.368-3(a) of the United States Treasury Regulation and
not subject the Company Stockholder or the Company to income tax liability under
the Code; and

H.

As of the date hereof and immediately prior to the Closing Date, PHMD owns and
will own Photomedex Technology, Inc., a Delaware corporation (“Photomedex
Technology”); and

I.

Pursuant to a separate agreement and plan of merger and reorganization, dated of
even date herewith (the “Photomedex Technology Merger Agreement”), through the
merger of its separate wholly-owned merger subsidiary with and into Photomedex
to be effected concurrently on the Closing Date under this Agreement (the
“Photomedex Technology Merger”), DSKX will also acquire 100% of the share
capital of Photomedex Technology.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.1  Definitions.  For the purposes of this Agreement, the following
terms have the meanings set forth below:

 “Accounts Receivable” means accounts and notes receivable and any security,
claim, remedy or other right related to any of the foregoing.

“Acquisition Proposal” means any inquiry, proposal or offer from any Person or
group of Persons other than DSKX, PHMD or one of their Subsidiaries for (a) a
merger, reorganization, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving an
acquisition of either (i) DSKX, or (ii) PHMD, Photomedex Technology or Radiancy
(or any one or more member of the Radiancy Group) whose businesses





2




--------------------------------------------------------------------------------







constitutes 15% or more of the consolidated or combined net revenues, net income
or assets of either DSKX and its Subsidiaries (when taken as a consolidated
whole), PHMD and its Subsidiaries (when taken as a consolidated whole),
Photomedex Technology or the Radiancy Group, or (b) the acquisition in any
manner, directly or indirectly, of over 15% of the equity securities or
consolidated total assets of DSKX, PHMD, Photomedex Technology or the Radiancy
Group, in either case, other than the Mergers contemplated by this Agreement or
under the Photomedex Merger Agreement.

“Adjusted Working Capital” shall mean as at December 31, 2015 and as at the
Closing Date, the sum of the (a) Working Capital of Photomedex Technology and
(b) the consolidated Working Capital of Radiancy and the Radiancy Group, after
deduction of all accrued salaries, bonuses and fees payable to Dolev Rafaeli,
Yoav Ben-Dror, Dennis McGrath and directors of PHMD and its Subsidiaries. At all
times, any and all amounts, both past, present and future due to the
PhotoMedex’s chief executive officer, president and chief financial officer
(the “PhotoMedex executive officers”) pursuant to their respective employment
agreements each dated March 10, 2015 are and shall remain the sole
responsibility of PHMD and are not to be assumed by DSKX, but shall be paid in
accordance with terms of such agreements that expire on December 31, 2018.  In
order to secure that Yoav Ben Dror shall not compete during the term expiring on
December 31, 2018, PHMD shall pay to Yoav Ben Dror an amount equal to the
compensation previously paid by Radiancy to Yoav Ben Dror to be paid in equal
monthly installments until December 31, 2018.  PHMD will continue to take all
measures necessary to insure: (i) these employment agreements with PhotoMedex
executive officers; and (ii) the assumption of the aforesaid payments to Yoav
Ben Dror, remain in full force and effect thru its term.

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

“Anniversary Year” means each year that is the first anniversary of the Closing
Date and each anniversary year thereafter that ends on the 365th day in such
subsequent year.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in New York, NY are authorized or required by Legal
Requirement or other governmental action to close.

“Business Employee” means (i) as to Radiancy and the Radiancy Group, an
employee, officer, director or other service provider of the Company, the
Radiancy Foreign Subsidiaries or any other direct or indirect Subsidiary of the
Company who is primarily or exclusively engaged in providing services to the
Radiancy Business and (ii) as to DSKX and the DSKX Group, an employee, officer,
director or other service provider of DSKX, Merger Sub, any member of the DSKX
Group, or any other direct or indirect Subsidiary of DSKX.





3




--------------------------------------------------------------------------------







“Certificate of Merger” shall mean the certificate of merger to be filed on the
Closing Date with the Secretary of State of the State of Nevada under
Section 92A.200 of the Nevada Revised Statutes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consumer Business Vendor Contracts” means all vendor and supplier Contracts
that are primarily used in the Radiancy Business, including the Contracts with
vendors and suppliers listed on Section 3.15(a)(ii) of the Radiancy Disclosure
Schedule.

“Consumer Products” means all products and services that are currently being
sold by any one or more of the Company, the Radiancy Foreign Subsidiaries,
and/or any other direct or indirect Subsidiaries of the Company,  or which are
under development, that address skin diseases and conditions including
psoriasis, vitiligo, acne and photo damage for various indications including
hair removal, acne treatment, skin rejuvenation, and lower back pain; which
products are sold and distributed to spa markets, as well as traditional retail,
online and infomercial outlets for home-use products, and which include, without
limitation, home-use devices under the no!no!® brand, Kyrobac® brand,
ClearTouch® brand and the other products and items listed on Schedule 3.7 of the
Radiancy Disclosure Schedule.

“Contract” means any agreement or contract or other binding obligation,
commitment or undertaking whether written or verbal.

“DGCL” shall mean the General Corporation Law of the State of Delaware.

“DSKX Articles of Amendment” shall mean the certificate of amendment to the
Articles of Incorporation of DSKX in the form of Exhibit A annexed hereto and
made a part hereof, that inter alia, establishes the rights, preferences and
privileges of the DSKX Series A Preferred Stock.

“DSKX Board” means the board of directors of DSKX.

“DSKX Business” means development, production and world-wide sale and
distribution of DSKX Products which are marketed through salons, spas,
department stores, specialty retailers and distributors.

“DSKX Business Assets” means  all of the assets and properties of DSKX and
Merger Sub, and/or any other direct or indirect Subsidiaries of DSKX, wherever
located, to the extent such assets or properties are primarily used in, or
otherwise necessary for, the operation of the DSKX Business, including, without
limitation, the exclusive world-wide rights to develop, produce, sell and
distribute all DSKX Products, together with all (i) cash and marketable
securities, (ii) Accounts Receivable, (iii) Inventories, (iv) intangible
property associated with all DSKX Products, (v) Intellectual Property associated
with all DSKX Products, (vi) customer lists, (vii) supplier lists, (viii) other
records, (ix) websites, (x) technology used to manage and operate the DSKX
Business including all software and databases, (xi) title to and all rights and
licenses to use all patents, trademarks, trade names, registrations, web
addresses, formulations, mechanical drawings, molds, digital and filmed
production pieces, (xii) marketing materials, (xiii) sources of supply,
(xiv) vendor lists, (xv) Contacts, (xvi) Licenses, (xvii) know how,





4




--------------------------------------------------------------------------------







(xviii) all products currently in development, (xix) active and viable customer
sales contracts and agreements, (xx) print material inventory that has been paid
for in full or under order, (xxi) the Securities, and (xxii) the goodwill of the
DSKX Business as a going concern.

“DSKX Common Stock” shall mean the common stock of DSKX, $0.001 par value per
share.

“DSKX Closing Photo-Tech Merger Shares” shall mean eight million seven hundred
fifty thousand (8,750,000) shares of DSKX Common Stock.

“DSKX Conversion Shares” shall mean all shares of DSKX Common Stock that are
issued or issuable upon the optional or mandatory conversion of the DSKX
Series A Preferred Stock into shares of DSKX Common Stock, all as contemplated
by the DSKX Articles of Amendment.

“DSKX Disclosure Schedule” means the Disclosure Schedule delivered by DSKX to
PHMD and the Company concurrently with the execution and delivery of this
Agreement.

“DSKX Group” means, collectively, DSKX, Merger Sub, and the DSKX Subsidiaries.

“DSKX Group Financial Statements” means collectively, (a) the unaudited
consolidated balance sheet of the DSKX Group as of September 30, 2015, (b) the
audited consolidated balance sheet of the DSKX Group as at December 31, 2014 and
2015, (c) the audited statement of operations and statement of cash flows of the
DSKX Group for the twelve months ended December 31, 2014 and 2015, and (d) the
unaudited statement of operations and statement of cash flows of the DSKX Group
for the nine (9) months ended September 30, 2015.

“DSKX Key Executives” shall mean the individual and collective reference to
Daniel Khesin, Renee Barsh-Niles, Manny Gonzalez, Dr. Brijesh Patel and Mark
Brockelman.

“DSKX Photo-Tech Merger Shares” shall mean the sum of (a) all of the DSKX
Closing Photo-Tech Merger Shares issued by DSKX on the Closing Date under the
Photomedex Technology Merger Agreement, and (b) the Make-Whole Shares (if any)
issuable following the Closing Date under the Photomedex Technology Merger
Agreement.

“DSKX Merger Shares” shall mean the collective reference to (a) the DSKX
Photo-Tech Merger Shares issued and issuable under the Photomedex Technology
Merger Agreement, and (b) the DSKX Series A Preferred Stock and the DSKX
Conversion Shares, issued and issuable by DSKX under this Agreement.

“DSKX Note” shall mean the $4,500,000 installment note of DSKX (subject to
adjustment as provided in Section 2.7 of this Agreement), consisting of part of
the Merger Consideration and in the form of Exhibit B annexed hereto and made a
part hereof.

“DSKX Per Share Conversion Price” shall mean two dollars ($2.00) per share,
subject to certain adjustments, as provided in the DSKX Articles of Amendment.





5




--------------------------------------------------------------------------------







“DSKX Per Share Issuance Price”  shall have the meaning as that term is defined
in the Photomedex Technology Merger Agreement.

“DSKX Products” means the personal care products that address thinning hair
conditions, hair care skin care and other personal care needs, and which are
marketed and sold by DSKX and Subsidiaries primarily under the “DS Laboratories”
brand, including the following:

Thinning Hair

Hair Care

Skin Care

Personal Care

Revita

Dandrene

Hydroviton.CR

Nirena

Revita LT

Nia

Keramene

Spectral.Lash

Spectral

Radia

Oligio.DX

 

 

 

Trioxil

 

In addition, certain other personal care products are sold under the “Polaris
Labs” and “Sigma Skin” brands.

“DSKX Series A Preferred Stock” shall mean the 2,000,000 shares of Series A
preferred stock authorized for issuance in the DSKX Articles of Amendment, in
the form of Exhibit A annexed hereto and made a part hereof.

“DSKX Subsidiaries” shall mean the direct and indirect Subsidiaries of DSKX
listed on Schedule 4.3 to the DSKX Disclosure Schedule.

“DSKX Triggering Event” means any of the following: (i) the DSKX Board (or any
committee thereof) shall effect a DSKX Adverse Recommendation Change, (ii) DSKX
shall fail to include in the Proxy Statement of DSKX, or shall have amended the
Proxy Statement of DSKX to exclude, the DSKX Board Recommendation, (iii) DSKX
(or any Subsidiary thereof) or the DSKX Board (or any committee thereof) shall
approve, adopt, endorse, recommend or enter into any Acquisition Agreement,
(iv) DSKX shall have materially breached any of its obligations under
Section 5.9 of this Agreement, or (v) DSKX (or any Subsidiary thereof) or the
DSKX Board (or any committee thereof) shall authorize or publicly propose any of
the foregoing.

“Employee Benefit Plan” means each “employee benefit plan” as such term is
defined in Section 3(3) of ERISA and each other material employee benefit plan,
program or arrangement relating to deferred compensation, bonus, severance,
retention, employment, change of control, fringe benefit, profit sharing,
unemployment compensation, welfare benefit or other employee benefits, excluding
any Multiemployer Plan, (i) established, maintained, sponsored or contributed to
(or with respect to which an obligation to contribute has or had been
undertaken) by a Person on behalf of any current or former Business Employee or
their beneficiaries or (ii) with respect to which a Person has any current
obligation or liability (continuing or otherwise) on behalf of a Business
Employee.

“Environmental Laws” means all federal and state statutes or regulations
concerning the pollution, protection or cleanup of the environment, including
those relating to the treatment, storage, disposal, handling, transportation,
discharge, emission or release of Hazardous Substances, including the Clean Air
Act, the Clean Water Act, the Solid Waste Disposal Act, the Resource
Conservation and Recovery Act, and the Comprehensive Environmental Response,
Compensation, and Liability Act.





6




--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” of any entity means each entity that is treated as a single
employer with such entity for purposes of Section 4001(b)(1) of ERISA or
Section 414(b), (c), (m) or (o) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fundamental Representations” means, collectively, the representations and
warranties set forth in Section 3.1 (Organization; Power; Authorization),
Section 3.2(a) (Binding Effect; Noncontravention), Section 3.3(b)
(Capitalization), Section 3.7(a) (Title to Assets), Section 3.10 (Tax Matters),
Section 3.11 (Environmental Matters), Section 3.14 (Employee Benefits),
Section 3.19 (Brokerage), Section 4.1 (Organization; Power; Authorization),
Section 4.2(a) (Binding Effect; Noncontravention), Section 4.3(b)
(Capitalization), Section 4.7(a) (Title to Assets), Section 4.10 (Tax Matters),
Section 4.11 (Environmental Matters), Section 4.14 (Employee Benefits), and
Section 4.19 (Brokerage).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Entity” means any transnational, domestic or foreign federal,
state, local or other governmental, regulatory or administrative authority,
department, court, agency or official, including any political subdivision
thereof.

“Hazardous Substance” means any (a) element, compound or substance that is
defined, listed or otherwise classified as a pollutant, toxic pollutant,
contaminant, hazardous or toxic substance, hazardous waste, or radioactive
material under Environmental Laws; (b) petroleum, petroleum-based or
petroleum-derived substance or waste; or (c) asbestos-containing material.

“Independent Director(s)” shall mean those members of the boards of directors of
each of DSKX, Photomedex Technology, the Surviving Corporation of the Merger
contemplated hereby and the Radiancy Foreign Subsidiaries who are deemed to be
qualified “independent directors” within the meaning of the Rules and
Regulations established by the Nasdaq Stock Exchange.

“Intellectual Property” means, with respect to any one or more members of the
Radiancy Group or the DSKX Group, as applicable, all (a) United States and
foreign patents, patent applications, continuations, continuations-in-part,
divisions, reissues, patent disclosures, inventions (whether or not patentable)
and improvements thereto, (b) United States and foreign trademarks, service
marks, logos, trade dress and trade names or other source-identifying
designations or devices, (c) United States and foreign copyrights and design
rights, whether registered or unregistered, and pending applications to register
the same, (d) Internet domain names and registrations thereof, (e) confidential
ideas, trade secrets, computer software, including source code, derivative
works, moral rights, know-how, works-in-progress, concepts, methods, processes,
inventions, invention disclosures, formulae, reports, data, customer lists,
mailing lists, business plans or other proprietary information, and (f) any and
all other intellectual property rights throughout the world including, without
limitation, the Intellectual Property listed on Section 3.12(a) of the Radiancy
Disclosure Schedule or Section 4.12(a) of the DSKX Disclosure Schedule, as
applicable.





7




--------------------------------------------------------------------------------







“Inventory” or “Inventories” means as to the applicable Person(s) collectively,
the inventories of finished goods, raw materials, work in progress, supplies,
packaging materials and other related items.

“IRS” means the United States Internal Revenue Service.

“Knowledge” means (i) as to Radiancy, the actual knowledge of the PHMD and
Radiancy Key Executives, after conducting a reasonable inquiry and investigation
(consistent with such Person’s title and/or responsibility)  concerning the
existence of a particular fact or matter, and (ii) as to DSKX, the actual
knowledge of the DSKX Key Executives, after conducting a reasonable inquiry and
investigation (consistent with such Person’s title and/or responsibility)
concerning the existence of a particular fact or matter.

“Lease” means all leases, subleases and other Contracts under which any member
of the Radiancy Group or the DSKX Group, as applicable, leases, uses or
occupies, or has the right to use or occupy, any real property that is primarily
used in, or otherwise necessary for, the operation of the Radiancy Business or
the DSKX Business, as applicable.

“Leased Real Estate” means all real property that any member of the Radiancy
Group or the DSKX Group, as applicable leases, subleases or otherwise uses or
occupies, or has the right to use or occupy, pursuant to a Lease.

“Legal Requirement” means any requirement arising under any action, law, treaty,
rule or regulation, determination or direction of a Governmental Entity.

“License” means (i) as to Radiancy, all licenses, sublicenses and other
Contracts under which any member of the Radiancy Group licenses or has the right
to use any Consumer Products, Intellectual Property, or other Radiancy Business
Assets that is primarily used in, or otherwise necessary for, the operation of
the Radiancy Business, and (ii) as to DSKX, all licenses, sublicenses and other
Contracts under which any member of the DSKX Group licenses or has the right to
use any Intellectual Property, or other DSKX Business Assets that is primarily
used in, or otherwise necessary for, the operation of the DSKX Business.

“Liens” means any mortgage, pledge, lien, security interest, charge,
hypothecation, option, right of first refusal, easement, right of way,
restriction on transfer or use, title defect, encroachment or other encumbrance
or other adverse claim of any kind.

“Losses” means, with respect to any Person, any and all liabilities, costs,
damages, deficiencies, penalties, fines or other losses or expenses incurred by
such Person (including reasonable out-of-pocket expenses of investigation and
reasonable out-of-pocket attorneys’ or consultants’ fees and expenses as a
result or arising out of any action, suit or proceeding whether involving a
Third Party Claim or a claim solely between the Parties to enforce the
provisions hereof), but not including any consequential damages, special
damages, incidental damages, indirect damages, punitive damages, diminution in
value or lost profits, except to the extent payable by an Indemnified Person to
a Person in a Third-Party Claim.





8




--------------------------------------------------------------------------------







“Material Adverse Effect” means:

(A)

as to the Radiancy Group, a material adverse effect on (i) the assets,
liabilities, results of operations or condition (financial or otherwise) or
prospects of the Radiancy Business of the Radiancy Group (when taken as a
consolidated whole), or (ii) the ability of any member of the Radiancy Group to
perform their material obligations hereunder or to consummate the transactions
contemplated hereby; and

(B)

as to DSKX, a material adverse effect on (i) the assets, liabilities, results of
operations or condition (financial or otherwise) or prospects of DSKX and its
Subsidiaries (when taken as a consolidated whole), or (ii) the ability of DSKX
to perform its material obligations hereunder or to consummate the transactions
contemplated hereby;

but in each case, excluding any effect resulting from (a) general economic
conditions or general effects on the industry in which the Radiancy Group and
DSKX and its Subsidiaries is primarily engaged (including as a result of an
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war, or the
occurrence of any other calamity or crisis (including any act of terrorism) or
any change in financial, political or economic conditions in the United States
or elsewhere) not having a materially disproportionate effect on the DSKX
Business or the Radiancy Business relative to other participants in the industry
in which the DSKX Business or the Radiancy Business Group is primarily engaged,
or (b) any change or amendment to any Legal Requirement or any change in the
manner in which any Legal Requirement is enforced generally affecting the
industry in which the DSKX Business or the Radiancy Business is primarily
engaged and not specifically relating to or having a materially disproportionate
effect on the DSKX Business or the Radiancy Business (as applicable) relative to
other participants in the industry in which the DSKX Business or the Radiancy
Business is primarily engaged, (c) any public announcement of the transactions
contemplated by this Agreement in accordance with the terms of this Agreement.

“Make-Whole Shares” shall have the meaning as that term is defined in the
Photomedex Technology Merger Agreement.

“Mergers” shall mean the collective reference to the Merger contemplated by this
Agreement and the merger contemplated by the Photomedex Technology Merger
Agreement.

“Merger Consideration” shall have the meaning as is defined in Section 2.5 of
this Agreement.

“Merger Securities” shall mean the collective reference to (a) the DSKX Merger
Shares and (b) the DSKX Note, issued and issuable by DSKX under this Agreement
and the Photomedex Technology Merger Agreement.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

“National Stock Exchange” shall mean any one of the New York Stock Exchange,
NYSE:Amex Exchange or The Nasdaq Stock Exchange, including the Nasdaq Capital
Markets.





9




--------------------------------------------------------------------------------







“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Entity or by any arbitrator.

“Ordinary Course of Business” means the ordinary course of the operation of (i)
the Radiancy Business consistent with past practices of the Radiancy Group or
(ii) the DSKX Business consistent with past practices of DSKX.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Entities necessary to
conduct and operate the Radiancy Business or the DSKX Business, as applicable,
each as currently conducted or operated.

“Permitted Liens” means (i) liens for Taxes, which either (a) are not delinquent
or (b) are set forth in the Radiancy Disclosure Schedule and/or the DSKX
Disclosure Schedule and are being contested in good faith and by appropriate
proceedings and for which an appropriate reserve has been established on the
2015 Radiancy Balance Sheet or the most recent DSKX balance sheet in accordance
with GAAP, (ii) mechanics’, materialmen’s or contractors’ liens or encumbrances
for construction in progress and workmen’s, repairmen’s, warehousemen’s and
carriers’ liens arising in the Ordinary Course of Business and which do not
materially impair the occupancy or use, value or marketability of the property
which they encumber, (iii) zoning, entitlement, building and other land use
regulations imposed by Governmental Entities having jurisdiction over the real
property which do not materially impair the occupancy or use, value or
marketability of the property which they encumber, any (iv) covenants,
conditions, restrictions, easements and other matters affecting the assets or
property of the Radiancy Business or the DSKX Business, as applicable, which do
not materially impair the occupancy or use, value or marketability of the
property which they encumber.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity.

“Photomedex Technology” shall mean Photomedex Technology, Inc., a Delaware
corporation, and a wholly-owned Subsidiary of PHMD.

“Photomedex Technology Merger Agreement” shall mean the agreement and plan of
merger, dated of even date herewith and in the form of Exhibit C annexed hereto
and made a part hereof, among DSKX, PHMD Professional Acquisition Corp., a
Delaware corporation (“PPAC”), PHMD and Photomedex Technology, pursuant to
which, inter alia, PPAC shall be merged with and into Photomedex Technology,
with Photomedex Technology, as the surviving entity of such merger.

“PHMD Board” means the board of directors of PHMD.

“PHMD and Radiancy Key Executives” shall mean the individual and collective
reference to Dennis McGrath, Dolev Rafaeli and Michele Pupach.





10




--------------------------------------------------------------------------------







“PHMD Transferees” means any one or more Persons who receives any of the Merger
Securities from PHMD, whether by purchase, assignment, dividend or distribution,
or other transfer.

“PHMD Triggering Event” means any of the following: (i) the PHMD Board (or any
committee thereof) shall effect a PHMD Adverse Recommendation Change, (ii) PHMD
shall fail to include in the Proxy Statement of PHMD, or shall have amended the
Proxy Statement of PHMD to exclude, the PHMD Board Recommendation, (iii) PHMD
(or any Subsidiary thereof) or the PHMD Board (or any committee thereof) shall
approve, adopt, endorse, recommend or enter into any Acquisition Agreement,
(iv) PHMD shall have materially breached any of its obligations under
Section 5.9 of this Agreement, or (v) PHMD (or any Subsidiary thereof) or the
PHMD Board (or any committee thereof) shall authorize or publicly propose any of
the foregoing.

“Proceeding” means any action, audit, arbitration, audit, examination, hearing,
litigation, or suit (whether civil, criminal or administrative) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

“Radiancy Business” means the development, manufacture, production and
world-wide sale and distribution of the Consumer Products.

“Radiancy Business Assets” means  all of the assets and properties of Radiancy,
the Israel Foreign Subsidiary, the UK Foreign Subsidiary, the Hong Kong Foreign
Subsidiary, and/or any other direct or indirect Subsidiaries of the Company,
wherever located, to the extent such assets or properties are primarily used in,
or otherwise necessary for, the operation of the Radiancy Business, including,
without limitation, the exclusive world-wide rights to develop, produce, sell
and distribute all Consumer Products, together with all (i) cash and marketable
securities, (ii) Accounts Receivable, (iii) Inventories, (iv) intangible
property associated with all Consumer Products, (v) Intellectual Property
associated with all Consumer Products, (vi) customer lists, (vii) supplier
lists, (viii) other records, (ix) websites, (x) technology used to manage and
operate the Radiancy Business including all software and databases, (xi) title
to and all rights and licenses to use all patents, trademarks, trade names,
registrations, web addresses, formulations, mechanical drawings, molds, digital
and filmed production pieces, (xii) marketing materials, (xiii) sources of
supply, (xiv) vendor lists, (xv) Contacts, (xvi) Licenses, (xvii) know how,
(xviii) all products currently in development, (xix) active and viable customer
sales contracts and agreements, (xx) print material inventory that has been paid
for in full or under order, (xxi) the Securities, and (xxii) the goodwill of the
Radiancy Business as a going concern.

“Radiancy Foreign Subsidiaries” shall have the meaning set forth in the Recitals
to this Agreement.

“Radiancy Shares” shall mean the 7,590,217 shares of common stock of Radiancy,
$0.01 par value per share, representing 100% of the issued and outstanding
shares of capital stock of Radiancy.





11




--------------------------------------------------------------------------------







“Radiancy Disclosure Schedule” means the Disclosure Schedule delivered by the
Radiancy Group to DSKX and Merger Sub concurrently with the execution and
delivery of this Agreement.

“Radiancy Group” means, collectively, Radiancy and all of the Radiancy Foreign
Subsidiaries.

“Radiancy Group Financial Statements” means collectively, (a) the unaudited
consolidated balance sheet of the Radiancy Group as of September 30, 2015,
(b) the audited consolidated balance sheet of the Radiancy Group as at
December 31, 2014, (c) the audited statement of operations and statement of cash
flows of the Radiancy Group for the twelve months ended December 31, 2014, and
(d) the unaudited statement of operations and statement of cash flows of the
Radiancy Group for the nine (9) months ended September 30, 2015.

“Registration Rights Agreement” shall mean the registration rights agreement
covering the DSKX Merger Shares between DSKX and PHMD in the form annexed hereto
as Exhibit D and made a part hereof.

“Representatives” means, with respect to any Person, each of the Affiliates,
directors, officers, employees, agents and other representatives (including
attorneys, accountants and financial advisors) of such Person.

“Sale of Control” shall mean the sale to any Person not otherwise an Affiliate
of DSKX of all or substantially all of the assets, securities or businesses of
DSKX and its consolidated Subsidiaries, whether through an asset sale, stock
sale, merger, consolidation, tender offer or like combination, in a transaction
whereby the power to elect a majority of the members of the board of directors
of DSKX shall be vested in such unaffiliated Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities” shall mean 100% of the share capital or ordinary shares of each of
the Israel Foreign Subsidiary, the UK Foreign Subsidiary and the Hong Kong
Foreign Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholders Agreement” shall mean the stockholders agreement among DSKX, PHMD,
Radiancy and Photomedex Technology (as surviving corporations of the Mergers) in
the form of Exhibit E annexed hereto and made a part hereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation or a limited liability company (with voting securities), a
majority of the total voting power of shares of stock or interest entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company
(without voting securities), partnership, association or other business entity,
a majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or





12




--------------------------------------------------------------------------------







more Subsidiaries of that Person or a combination thereof.  For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Superior Proposal” means any Acquisition Proposal involving either (a) PHMD and
all of its direct and indirect consolidated Subsidiaries (including the Radiancy
Group and Photomedex Technology), or (b) all of the members of the Radiancy
Group and Photomedex Technology (i) that is on terms which the PHMD Board
determines, in the exercise of its good faith judgment, after consultation with
PHMD’s outside legal counsel and financial advisors, to be more favorable from a
financial point of view to PHMD’s stockholders than the Merger Securities to be
issued under this Agreement and the Photomedex Technology Merger Agreement, and
taking into account all the terms and conditions of such proposal, and this
Agreement and/or the Photomedex Technology Merger Agreement (including any
adjustment to this Agreement and/or the Photomedex Technology Merger Agreement
proposed by DSKX in response to such Acquisition Proposal) and (ii) that the
PHMD Board believes is reasonably likely to be completed, taking into account
all financial (including economic and financing terms), regulatory, legal and
other aspects of such proposal as the PHMD Board, in the good faith performance,
discharge and exercise of its fiduciary duties, deems relevant; provided, that
for purposes of the definition of “Superior Proposal,” the references to “15%”
in the definition of Acquisition Proposal shall be deemed to be references to
“80%.”

“Taxable Period” means any period prescribed by any Governmental Entity for
which a Tax Return is required to be filed or a Tax is required to be paid.

“Taxing Authority” means any U.S. or non–U.S. federal, national, state,
provincial, county, or municipal or other local government, any subdivision,
agency, commission, or authority thereof (or any quasi-governmental body)
exercising any taxing authority, or any other authority exercising tax
regulatory authority in its capacity as doing such.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxes” means (i) any and all taxes, installments, assessments, charges, duties,
fees, levies or other governmental charges, including income, franchise, margin,
capital stock, real property, personal property, tangible, withholding,
employment, payroll, social security, land transfer, employer, health, goods and
services, harmonized sales, social contribution, employment insurance premium,
unemployment compensation, disability, transfer, sales, use, service, escheat,
unclaimed property, license, excise, gross receipts, value-added (ad valorem),
add-on or alternative minimum, environmental, severance, stamp, occupation,
premium, unclaimed property, escheat and all other taxes of any kind for which a
Person may have any liability imposed by any Taxing Authority, whether disputed
or not, and any charges, fines, interest or penalties imposed by any Taxing
Authority or any additional amounts attributable or imposed with respect to such
amounts, (ii) any liability for the payment of any amounts of the





13




--------------------------------------------------------------------------------







type described in clause (i) as a result of being a member of an affiliated,
combined, consolidated or unitary group for any Taxable Period; (iii) any
liability for the payment of amounts of the type described in clause (i) or
clause (ii) as a result of being a Transferees of, or a successor in interest
to, any Person or as a result of an express or implied obligation to indemnify
any Person.

“Termination Fee” shall have the meaning as is defined in Section 8.3(b) of this
Agreement.

“Third Party Claim” means any claim or Proceeding by any Person, other than the
Company, Merger Sub or any of their respective Affiliates.

“Trading Days” shall mean any Business Day on which DSKX Common Stock is traded
on the Nasdaq Capital Markets or other National Stock Exchange.

“Transaction Documents” means the collective reference to this Agreement, the
Certificate of Merger, the DSKX Articles of Amendment, the Photomedex Technology
Merger Agreement, the DSKX Note, the Registration Rights Agreement, the
Stockholders Agreement, and the Transition Services Agreement.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the Closing Date, among DXKX, PHMD and the certain of the
PHMD Key Executives, in the form of Exhibit G annexed hereto and made a part
hereof.

“Working Capital” with respect to the Radiancy Group and Photomedex Technology,
shall mean for purposes of this Agreement and the Photomedex Technology Merger
Agreement, at any point in time (a) the sum of all (i) cash and short term
investments, (ii) Accounts Receivable (net of reserves and allowances for bad
debts) and (iii) Inventories, less (b) the sum of (i) all Accounts Payable and
(ii) accrued payroll and other related expenses (excluding any accrued
compensation to the PhotoMedex directors in either their board capacity or their
executive management capacity) , as set forth on a combined and consolidated
balance sheet (net of all intercompany eliminations and adjustments) prepared in
accordance with GAAP and consistent with PHMD SEC Filings and as illustrated in
the pro forma working capital table on Exhibit H.

Exhibits

DSKX Articles of Amendment – Exhibit A

Photomedex Technology Merger Agreement – Exhibit B

DSKX Note – Exhibit C

Registration Rights Agreement – Exhibit D

Stockholders Agreement – Exhibit E

Form of PHMD Affiliate Letter – Exhibit F-1

Form of DSKX Affiliate Letter – Exhibit F-1

Transition Services Agreement – Exhibit G

Illustrative Working Capital Calculation – Exhibit H

Section 1.2  Interpretation.  Unless otherwise indicated to the contrary herein
by the context or use thereof (i) the words, “herein,” “hereto,” “hereof” and
words of similar import





14




--------------------------------------------------------------------------------







refer to this Agreement as a whole and not to any particular Section or
paragraph hereof, (ii) the word “including” means “including, but not limited
to,” (iii) words importing the singular will also include the plural, and vice
versa, and (iv) any reference to any federal, state, local, or foreign statute
or law (including within the definition of Legal Requirement) will be deemed
also to refer to all rules and regulations promulgated thereunder.  References
to $ will be references to United States Dollars, and with respect to any
Contract, obligation, liability, claim or document that is contemplated by this
Agreement but denominated in currency other than United States Dollars, the
amounts described in such Contract, obligation, liability, claim or document
will be deemed to be converted into United States Dollars for purposes of this
Agreement as of the applicable date of determination.

ARTICLE II

THE MERGER

Section 2.1  The Merger.  Upon and subject to the terms and conditions set forth
in this Agreement, Merger Sub shall merge with and into the Company at the
Effective Time (as defined below) (the “Merger”).  From and after the Effective
Time, the separate corporate existence of Merger Sub shall cease and the Company
shall continue as the surviving corporation in the Merger (the “Surviving
Corporation”).  The “Effective Time” shall be the time at which the Certificate
of Merger in proper form and duly executed, reflecting the Merger pursuant to
Section 251 of the DGCL is filed with the Secretary of State of the State of
Nevada.  The Merger shall have the effects set forth herein and in the
applicable provisions of the DGCL.

Section 2.2  The Closing.  The Merger and the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of CKR Law LLP, in New York, New York, commencing at 10:00 a.m. local time on
such date as all of the conditions to the obligations of the Parties to
consummate the transactions contemplated hereby have been satisfied or waived,
on such mutually agreeable later date as soon as practicable after the
satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”).  The Parties hereto agree that at the
Closing and upon the Effective Time of the Merger the Surviving Corporation
shall be treated as the owner of all of the Radiancy Business Assets and shall
assume all of the liabilities and obligations of the Company and the Radiancy
Foreign Subsidiaries as of the Closing Date.  In no event shall the Closing and
the Closing Date be later than May 31, 2016, unless extended by mutual agreement
of DSKX and the Company Stockholder (the “Outside Closing Date”) As used in this
Agreement, the term “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks in the state of New York are required or authorized by
applicable Law to close.

Section 2.3  Actions to be Taken.  On the Execution Date of this Agreement, (i)
(a) PHMD shall have delivered to DSKX duly executed PHMD Affiliate Letters, and
(b) DSKX shall have delivered to PHMD duly executed DSKX Affiliate Letters, and
(ii) the Photomedex Technology Merger Agreement shall have been duly executed by
the parties thereto.  At the Closing:





15




--------------------------------------------------------------------------------







(a)

The Company Stockholder shall deliver to DSKX and Merger Sub, stock certificates
evidencing all, and not less than all, of the Radiancy Shares, duly endorsed for
transfer, and all of the Securities of the Foreign Subsidiaries;

(b)

PHMD and Radiancy shall execute and deliver to DSKX and Merger Sub, as
applicable, the Registration Rights Agreement, the Stockholders Agreement and
the Transition Services Agreement, as well as the various certificates,
instruments and documents to be delivered by the PHMD and/or Radiancy pursuant
to Sections 5.1 and 5.2;

(c)

DSKX and Merger Sub shall execute and deliver to PHMD and the Company, as
applicable, DSKX Articles of Amendment duly filed with the Secretary of State of
the State of Florida, the Merger Consideration, the Registration Rights
Agreement, the Stockholders Agreement, the Transition Services Agreement, as
well as the various certificates, instruments and documents to be delivered by
DSKX and/or Merger Sub pursuant to Sections 5.1 and 5.3;

(d)

the Surviving Corporation shall file the Certificate of Merger with the
Secretary of State of the State of Delaware;

(e)

DSKX shall issue to PHMD, as the sole “Merger Consideration” (hereinafter
defined), one or more stock certificates evidencing the 2,000,000 shares of DSKX
Series A Preferred Stock and the DSKX Note; and

(f)

Immediately following the Closing under this Agreement, all of the the
transactions contemplated by the Photomedex Technology Merger Agreement shall be
consummated, including the issuance of the DSKX Closing Photo-Tech Merger Shares
as such term is defined in the Photomedex Technology Merger Agreement.

Section 2.4  Additional Actions.  If at any time after the Effective Time the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments or assurances or any other acts or things are reasonably
necessary, desirable or proper (a) to vest, perfect or confirm, of record or
otherwise, in the Surviving Corporation, its right, title or interest in, to or
under any of the rights, privileges, powers, franchises, properties or assets of
either the Company or Merger Sub or (b) otherwise to carry out the purposes of
this Agreement, the Surviving Corporation and its proper officers and directors
or their designees shall be authorized (to the fullest extent allowed under
applicable Delaware Law) to execute and deliver, in the name and on behalf of
either the Company or Merger Sub, all such deeds, bills of sale, assignments and
assurances and do, in the name and on behalf of the Company or Merger Sub, all
such other acts and things necessary, desirable or proper to vest, perfect or
confirm its right, title or interest in, to or under any of the rights,
privileges, powers, franchises, properties or assets of the Company or Merger
Sub, as applicable, and otherwise to carry out the purposes of this Agreement.

Section 2.5  Conversion of Company Common Stock; Merger Consideration.  At the
Effective Time, by virtue of the Merger and without any action on the part of
any Party or the holder of each share of the common stock of the Company
(“Company Common Stock”) that is issued and outstanding immediately prior to the
Effective Time shall be converted into and





16




--------------------------------------------------------------------------------







represent the right to receive the consideration set forth below in Section
2.5(c) below (the “Merger Consideration”).

(a)

Each share of common stock of Merger Sub, if any, then held by DSKX, Merger Sub
or any other wholly-owned Subsidiary of DSKX shall be canceled and retired and
shall cease to exist, and no consideration shall be delivered in exchange
therefor.

(b)

All of the issued and outstanding Radiancy Shares shall be converted into one
(1) validly issued, fully paid and non-assessable share of common stock of the
Surviving Corporation which shall be issued to and registered in the name of
DSKX.

(c)

Subject to the terms and conditions of this Agreement (including the provisions
of Section 2.7 below), at the Effective Time, by virtue of the Merger, and
without any action on the part of any Party, the sole consideration payable to
PHMD under this Agreement (the “Merger Consideration”) shall be the sum of (i)
the 2,000,000 shares of Series A Preferred Stock, and (ii) the DSKX Note.  On
the Closing Date and simultaneous with the Effective Time of the Merger, DSKX
shall issue to PHMD (A) the DSKX Note, and (B) a stock certificate evidencing
the 2,000,000 shares of DSKX Series A Preferred Stock.

(d)

All of the shares of DSKX Common Stock and DSKX preferred stock, including the
DSKX Series A Preferred Stock outstanding immediately prior to the Effective
Time of the Merger shall be unaffected as a result of the Merger and shall
remain outstanding immediately after the Effective Time of the Merger.

Section 2.6  Restricted Securities.  The Parties intend that Merger
Consideration to be issued to PHMD pursuant to this Agreement will be issued in
a transaction exempt from registration under the Securities Act of 1933, as
amended (“Securities Act”), by reason of Section 4(2) of the Securities Act,
Rule 506 of Regulation D promulgated by the SEC thereunder.  The Merger
Consideration will be “restricted securities” within the meaning of Rule 144
under the Securities Act and may not be offered, sold, pledged, assigned or
otherwise transferred unless (a) a registration statement with respect thereto
is effective under the Securities Act and any applicable state securities laws,
or (b) an exemption from such registration exists and DSKX receives an opinion
of counsel to the holder of such securities or to the intended recipient of such
securities, which counsel and opinion are reasonably satisfactory to DSKX, that
such securities may be offered, sold, pledged, assigned or transferred in the
manner contemplated without an effective registration statement under the
Securities Act or applicable state securities laws.  Accordingly, PHMD
acknowledges that the stock certificate(s) evidencing such Merger Consideration
shall contain the following restrictive legend:

“The [note][shares] represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or any state securities laws, and
may not be sold, pledged, or otherwise transferred in the absence of a
registration statement declared effective under the Securities Act or an opinion
of counsel reasonably satisfactory to the Company that registration of such
Shares is not required under the Securities Act.”





17




--------------------------------------------------------------------------------







Section 2.7  Adjustment to DSKX Note.

(a)

On a date which shall be not later than thirty (30) days following the Closing
Date, the management of PHMD shall provide to DSKX an unaudited pro-forma
consolidated balance sheet dated as at the Closing Date of the Radiancy Group
and Photomedex Technology, reflecting the Adjusted Working Capital (net of all
intercompany eliminations) of the Radiancy Group and Photomedex Technology (the
“Adjusted Closing Balance Sheet”).

(b)

In the event that the Adjusted Working Capital of the Radiancy Group and
Photomedex Technology as set forth on the Adjusted Closing Balance Sheet (the
“Closing Date Adjusted Working Capital”) shall be less than $11,500,000 (the
“Minimum Closing Adjusted Working Capital”), then and in such event, there shall
be a dollar-for-dollar decrease in the principal amount of the DSKX Note, to be
applied in the order (i) first, on the installment of Principal Indebtedness due
on the third Anniversary of the Issuance Date of the Note, and (ii) second, a
reduction in the 2,000,000 shares of Series A Preferred Stock, at the rate of
$10.00 per share.

(c)

In the event that the Closing Date Adjusted Working Capital of the Radiancy
Group and Photomedex Technology as set forth on the Adjusted Closing Balance
Sheet shall be greater than $13,500,000 (the “Maximum Estimated Closing Adjusted
Working Capital”), then and in such event, there shall be a dollar-for-dollar
increase in the principal amount of the DSKX Note to be applied in the order (i)
first, on the installment of Principal Indebtedness due on the third Anniversary
of the Issuance Date of the Note, and (ii) second, on the outstanding balance
due under the DSKX Note.

(d)

There shall be no adjustment in the DSKX Note in the event that the actual
Closing Date Adjusted Working Capital of the Radiancy Group and Photomedex
Technology as set forth on the Adjusted Closing Balance Sheet shall be anywhere
between $11,500,001 and $13,499,999.

(e)

Following the Closing Date and at the option of DSKX, the PHMD Accountants shall
review (but not audit), on behalf of the Parties, the Adjusted Closing Balance
Sheet submitted by PHMD, and provide each of DSKX and PHMD with their report by
a date which shall be not later than ninety (90) days following the Closing
Date.  The costs of such review will be borne by DSKX. In the event that the
Closing Date Adjusted Working Capital, as reflected on the report by the PHMD
Accountants, shall be greater or less than the amount set forth on the Adjusted
Closing Balance Sheet provided in Section 2.7(a) above, then and in such event a
further adjustment in the DSKX Note shall be made.  The decision of the PHMD
Accountants with respect to such Closing Date Adjusted Working Capital and the
Adjusted Closing Balance Sheet shall be final and binding upon all Parties to
this Agreement

Section 2.8  Certificate of Incorporation and Bylaws.

(a)

The certificate of incorporation of the Company in effect immediately prior to
the Effective Time shall be the certificate of incorporation of the Surviving
Corporation until duly amended or repealed, and the Surviving Corporation may
make any necessary filings





18




--------------------------------------------------------------------------------







in the State of Delaware as shall be necessary or appropriate to effectuate or
carry out fully the purpose of this Section 2.8.

(b)

The bylaws of Company in effect immediately prior to the Effective Time shall be
the bylaws of the Surviving Corporation until duly amended or repealed.

Section 2.9  No Further Rights.  From and after the Effective Time, no shares of
Company Common Stock shall be deemed to be outstanding, and the holder of
Company Common Stock, certificated or uncertificated, shall cease to have any
rights with respect thereto, except as provided herein or by law, other than the
right to receive the Merger Consideration in connection with the Merger.

Section 2.10  Closing of Transfer Books.  At the Effective Time, the stock
transfer books of the Company shall be closed and no transfer of Company Common
Stock shall thereafter be made.  If, on or after the Effective Time, Company
Stock Certificates are presented to DSKX or the Surviving Corporation, they
shall be cancelled and exchanged for Merger Consideration in accordance with
Section 2.5.

Section 2.11  Additional Agreements.

(a)

Registration Rights Agreement.  On the Closing Date, DSKX and PHMD shall execute
and deliver the Registration Rights Agreement in the form of Exhibit D annexed
hereto.

(b)

Stockholders Agreement.  On the Closing Date, DSKX, PHMD, Photomedex Technology,
Radiancy and certain principal stockholders, executive officers and directors of
DSKX and PHMD shall execute and deliver the Stockholders Agreement in the form
of Exhibit E annexed hereto.  

(c)

Transition Services Agreement.  On the Closing Date, PHMD, DSKX and Radiancy
shall execute and deliver the Transition Services Agreement in the form of
Exhibit G annexed hereto.

(d)

Photomedex Technology Merger Agreement.  On the Closing Date and immediately
following the Effective Time of the Merger, the transactions contemplated by the
Photomedex Technology Merger Agreement shall have been consummated.

Section 2.12  Conditions to Closing.

(a)

PHMD Stockholder Approvals.  On before the Closing Date, PHMD shall have
obtained the approval of the holders of a majority of the shares of PHMD’s
voting Common Stock who have attended in person or by proxy and cast their
affirmative votes or consents to this Agreement, the Photomedex Technology
Merger Agreement, the Exhibits hereto and thereto the Mergers, and all of the
transactions contemplated hereunder and thereunder, at a special or annual
meeting of the stockholders of PHMD (the “PHMD Stockholders Meeting”) pursuant
to a proxy statement under Rule 14A of the Exchange Act.  The Board of Directors
of PHMD shall recommend that the PHMD stockholders APPROVE all proposals to be
included under the PHMD proxy statement.





19




--------------------------------------------------------------------------------







(b)

DSKX Stockholder Approvals.  On before the Closing Date DSKX shall have obtained
the approval of the holders of a majority of the shares of DSKX’s voting Common
Stock who have attended in person or by proxy and cast their affirmative votes
or consents to this Agreement, the Photomedex Technology Merger Agreement, the
Exhibits hereto and thereto the Mergers, and all of the transactions
contemplated hereunder and thereunder, including the issuance of all Merger
Securities issuable hereunder and under the Photomedex Technology Merger
Agreement at a special or annual meeting of the stockholders of DSKX (the “DSKX
Stockholders Meeting”) pursuant to a proxy statement under Rule 14A of the
Exchange Act.  The Board of Directors of DSKX shall recommend that DSKX’s
stockholders APPROVE all proposals to be included under the PHMD proxy
statement.

(c)

Proxy Statements.  Drafts of the respective proxy statements of each of PHMD and
DSKX set forth in Section 2.11(a) and (b) above shall be submitted to the
respective Parties within 30 days from the Execution Date of this Agreement and
approved by each of the other Party hereto as soon as practicable thereafter;
which approvals shall not be unreasonably withheld or delayed.

(d)

Officers Certificate.  On the Closing Date, each of PHMD and DSKX shall deliver
to each other an officers certificate, in form and substance reasonably
satisfactory to the other Party, attaching:  (1) a copy of its organizational
documents, together with any and all amendments thereto, (2) evidence of the
approvals of the PHMD stockholders and the PHMD Stockholders Meeting and DSKX
stockholders at DSKX Stockholders Meeting, (3) a certified resolution
authorizing it to enter into the transactions contemplated by the Transaction
Documents, and (4) such other documents as the other Party may reasonably
request.  The resolutions referred to above shall designate and authorize the
individual or individuals executing this Agreement and the Exhibits hereto.

(e)

No Material Adverse Effect.  No Material Adverse Effect concerning the Radiancy
Business, the DSKX Business, the Radiancy Business Assets, the DSKX Business
Assets, the Radiancy Group or DSKX and its Subsidiaries shall have occurred and
shall be continuing.

(f)

Resolutions.  Copies of resolutions of the board of directors or comparable
managing body of the each of DSKX and PHMD and its relevant Radiancy Group
approving and adopting this Agreement, all Exhibits hereto and the Investor
Rights Agreement and authorizing execution and delivery thereof, certified by an
officer of such Party or Parties as of the Closing Date to be true and correct
and in force and effect as of such date.

(g)

Representations and Warranties.  All representations and warranties under this
Agreement shall be true and correct in all material respects on the Closing
Date.

(h)

Legal Requirements.  Neither the Radiancy Group, PHMD nor DSKX shall be the
subject of any legal proceedings, investigations, proceedings or prohibition by
any Governmental Authority, or other litigation that (A) would prevent the
Parties from consummating the transactions contemplated hereby, (B) could
reasonably be expected to have a Material Adverse Effect, (C) would cause any
Party to breach any material representation,





20




--------------------------------------------------------------------------------







warranty or covenant under this Agreement and the Exhibits hereto, or (D) could
constitute a violation of any of the Rules and Regulations of the Nasdaq Stock
Exchange.

(i)

Default.  No default or event of default by any of the Radiancy Group or by DSKX
shall have occurred and or is continuing under any material contract or
agreement to such Person is a Party and which could reasonably be expected to
have a Material Adverse Effect.

(j)

Compliance.  The DSKX, PHMD and the Radiancy Group shall have complied with all
conditions, covenants and agreements on their part to be complied with or
performed under this Agreement.

(k)

Consents.  DSKX and PHMD shall have obtained those consents set forth on
Section 2.12(k) of the Radiancy Disclosure Schedule.1

Section 2.13  Adjustments. Without limiting the other provisions of this
Agreement, if at any time during the period between the date of this Agreement
and the Effective Time, any change in the capital stock of DSKX shall occur
solely by reason of any reclassification, recapitalization, stock split
(including any reverse stock split) or combination, exchange or readjustment of
shares, or any stock dividend or distribution paid in stock, the DSKX Merger
Shares and any other amounts payable pursuant to this Agreement shall be
appropriately adjusted to reflect such change.  

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PHMD AND RADIANCY

As a material inducement to DSKX and Merger Sub to enter into this Agreement and
to consummate the Merger, PHMD and Radiancy hereby jointly and severally
represents and warrants to DSKX and the Merger Sub on behalf of themselves and
the Radiancy Foreign Subsidiaries, as follows:

Section 3.1  Organization; Power; Authorization.  PHMD is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada.  Except as set forth on Section 3.1 of the Radiancy Disclosure Schedule,
Radiancy is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware.  Each of the Israel Foreign Subsidiary,
the UK Foreign Subsidiary and the Hong Kong Foreign Subsidiary is a company duly
organized and validly existing under the laws of Israel, England and Wales and
Hong Kong, respectively.  Each of PHMD and the Radiancy Group has all necessary
corporate power and authority to enter into, deliver and carry out its
obligations pursuant to this Agreement and the Transaction Documents to which it
is or will be a Party.  The execution, delivery and performance of this
Agreement and the Transaction Documents to which PHMD and the Radiancy Group is
or will be a Party has been duly authorized by all necessary action on the part
of such Person.  Except as set forth on Section 3.1 of the Radiancy Disclosure
Schedule, the

——————

1 The only item that is listed on this schedule is related to the PTL real
estate lease.  PHMD is currently a surety on this lease.  It will need to be
replaced, effective as of the Closing Date, by DSKX.





21




--------------------------------------------------------------------------------







Radiancy Foreign Subsidiaries do not own, or have any interest in any equity or
an ownership interest in, any other Person.  Each member of the Radiancy Group,
as the case may be, has all necessary power and authority to operate the
applicable portion of the Radiancy Business as currently conducted by it and to
own and use the properties owned and used by it.  Each member of the Radiancy
Group is duly authorized to conduct business and are in good standing under the
laws of each jurisdiction where such qualification is required, except where the
failure to be so qualified would not have a Material Adverse Effect.

Section 3.2  Binding Effect; Noncontravention.

(i)

This Agreement has been, and each other Transaction Document to which PHMD and
the Radiancy Group is a Party will be, duly executed and delivered by such
Person and (assuming due authorization, execution and delivery by Merger Sub)
constitutes (or in the case of the other Transaction Documents, will constitute)
a valid and binding obligation of PHMD and each member of the Radiancy Group
which is enforceable against such Person in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
Proceeding at law or in equity).

(ii)

Except as set forth on Section 3.2(b) of the Radiancy Disclosure Schedule,
neither the execution and the delivery of this Agreement or the other
Transaction Documents by PHMD or the Company nor the consummation of the
transactions contemplated hereby, will (i) conflict with or result in a breach
of the terms, conditions or provisions of, (ii) constitute a default under (or
an event which with notice or lapse of time or both would become a default),
give to others any rights of termination, amendment, acceleration or
cancellation of or result in a violation of, (iii) result in the creation of any
Lien (other than Permitted Liens) upon any Business Asset pursuant to, or
(iv) require any authorization, consent, approval, exemption or other action by
or declaration or notice to any Person or Governmental Entity pursuant to
(A) any Business Contract or any material Contract to which any member of the
Radiancy Group is a Party, by which it is bound, or to which any of its assets
are subject, (B) the certificate of incorporation, bylaws or similar governing
documents of any member of the Radiancy Group, or (C) under any Legal
Requirement.

Section 3.3  Capitalization.

(i)

The authorized capital stock of the Company consists of 8,000,000 shares of
common stock, 7,590,217 of which are issued and outstanding, and
1,000,000 shares of preferred stock, of which none are issued and outstanding,
and constitute 100% of the Radiancy Shares.  The authorized capital stock of the
Israel Subsidiary consists of 99,841 ordinary shares, 99,841 of which are issued
and outstanding.  The authorized capital stock of the UK Subsidiary consists of
30,395,880 ordinary shares, 30,395,880 of which are issued and outstanding.  The
authorized capital stock of the Honk Kong Subsidiary consists of 600 ordinary
shares, 600 of which are issued and outstanding.  All of the authorized capital
stock of Radiancy and each of the Radiancy Foreign Subsidiaries have been duly
authorized, is validly issued, fully paid and non-assessable.  PHMD and the
Israel Foreign Subsidiary collectively own of record and beneficially 100% of
the issued and outstanding Radiancy Shares, PHMD owning 7,589,987





22




--------------------------------------------------------------------------------







Radiancy Shares and the Israel Foreign Subsidiary owning 230 Radiancy Shares;
Radiancy owns of record and beneficially 100% of the issued and outstanding
ordinary shares of the Israel Subsidiary and the Hong Kong Subsidiary; and the
Israel Subsidiary owns of record and beneficially 100% of the issued and
outstanding ordinary shares of the UK Subsidiary; in each case, free and clear
of all Liens (other than Permitted Liens and restrictions on transfer arising
under the Securities Act and state or foreign securities laws).

(ii)

Except as set forth on Section 3.3(b) of the Radiancy Disclosure Schedule, there
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other Contracts that
could require Radiancy or the Radiancy Foreign Subsidiaries to issue, sell, or
otherwise cause to become outstanding any of its capital stock.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to Radiancy or the Radiancy Foreign
Subsidiaries.  No Radiancy Group member is a Party to, and there are no, voting
trusts, proxies, or other agreements or understandings with respect to the
voting or transfer of any of the Securities.

(iii)

Except as set forth on Section 3.3(c) of the Radiancy Disclosure Schedule, none
of the Radiancy Foreign Subsidiaries owns, directly or indirectly, any other
Subsidiary, and other than the Radiancy Foreign Subsidiaries, Radiancy does not
have any direct or indirect Subsidiary.

Section 3.4  Financial Statements.

(i)

All reports, schedules, forms, statements and other documents that were required
to be filed prior to the date hereof by PHMD with the SEC pursuant to the
reporting requirements of the Exchange Act, as amended, are referred to herein
as the “SEC Documents.”  All such SEC Documents are available on the EDGAR
system.  As of their respective dates, the disclosures and other information
within the SEC Documents that related to the Radiancy Business or the Radiancy
Business Assets complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact related to the Radiancy
Business or the Radiancy Business Assets or omitted to state a material fact
related to the Radiancy Business or the Radiancy Business Assets required to be
stated therein or necessary in order to make the statements therein with respect
to the Radiancy Business and/or the Radiancy Business Assets, in light of the
circumstances under which they were made, not misleading.

(ii)

The Radiancy Group Financial Statement (including the notes thereto, if any) has
been prepared as to Radiancy, in accordance with GAAP and as to the Radiancy
Foreign Subsidiaries in accordance with International Financial Reporting
Standards (“IFRS”) applicable to such Radiancy Foreign Subsidiaries; in each
case, applied on a consistent basis throughout the periods covered thereby and
fairly presents in all material respects the assets and liabilities of the
Radiancy Group and the financial condition of the Radiancy Business and its
results of operations as of such dates and for the periods specified; provided,
however, that the unaudited Radiancy Group Financial Statements lack footnotes
and other presentation items





23




--------------------------------------------------------------------------------







required by GAAP or IFRS and are subject to normal year-end adjustments, the
effect of which is not material to the presentation thereof.

(iii)

The Adjusted Working Capital of the Radiancy Group as at December 31, 2015, as
reflected on Schedule 3.4(iii) to the Radiancy Disclosure Schedules, has been
prepared in accordance with GAAP or IRFS (as applicable) applied on a consistent
basis with the balance sheets of the Radiancy Group for prior periods and fairly
presents in all material respects assets and liabilities of the Radiancy Group
and its Adjusted Working Capital as at December 31, 2015.

(iv)

As soon as practicable and prior to the Closing Date, PHMD shall cause to be
audited (as to Radiancy, in accordance with GAAP and as to the Radiancy Foreign
Subsidiaries in accordance with IFRS applicable to such Radiancy Foreign
Subsidiaries), by the independent accountants for PHMD, (A) the balance sheet of
the Company, (B) the consolidated balance sheet of the Radiancy Group as at
December 31, 2015, (C) the statement of operations, statement of cash flows and
statement of shareholders equity of the Company, and (D) the consolidated
statement of operations, statement of cash flows and statement of shareholders
equity of the Radiancy Group for the twelve months ended December 31, 2015,
including applicable footnotes and schedules thereto (collectively, the “2015
Combined Financial Statements”).  Such 2015 Combined Financial Statements shall
be delivered to PHMD and DSKX prior to the Closing Date and included in the PHMD
Proxy Statement for the PHMD Stockholders Meeting and in the DSKX Proxy
Statement for the DSKX Stockholders Meeting.

Section 3.5  No Indebtedness or Undisclosed Liabilities.  Except as set forth in
Section 3.5 of the Radiancy Disclosure Schedule, the Radiancy Group have no
Indebtedness or liabilities or obligations of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, except for
(i) liabilities reflected or reserved against in the December 31, 2015 Balance
Sheet of the Radiancy Group (the “2015 Radiancy Balance Sheet”), (ii) current
liabilities incurred in the Ordinary Course of Business since the date of the
2015 Radiancy Balance Sheet, (iii) liabilities or obligations explicitly
disclosed in the Radiancy Disclosure Schedule as such, (iv) future performance
obligations under material Business Contracts or Employee Benefit Plans that did
not result from any breach or default thereunder, and (v) obligations to comply
with applicable Legal Requirements that did not result from any breach or
default thereunder which could reasonably be expected to have a Material Adverse
Effect.

Section 3.6  Absence of Changes.  Since September 30, 2015, except as set forth
in Section 3.6 of the Radiancy Disclosure Schedule, the Radiancy Business of the
Radiancy Group has been operated in the Ordinary Course of Business in all
material respects and there has been, with respect to the Radiancy Business, no:

(i)

event that has had or would reasonably be expected to have a Material Adverse
Effect;

(ii)

change in the authorized or issued equity securities; grant of any option or
right to purchase equity securities of the Radiancy Foreign Subsidiaries;
issuance of any security convertible into such equity securities; grant of any
registration rights; or purchase, redemption,





24




--------------------------------------------------------------------------------







retirement, or other acquisition by the Radiancy Foreign Subsidiaries of any
such equity securities;

(iii)

amendment to the certificate of incorporation, bylaws or other organizational
documents of Radiancy or the Radiancy Foreign Subsidiaries;

(iv)

payment or increase by any member of the Radiancy Group of any bonuses,
salaries, or other compensation to any director or officer of the Radiancy
Business, in each case, other than as required by any existing Contract, Legal
Requirement or the terms of an Employee Benefit Plan, or entry into any
employment, severance, or similar Contract with any director, officer, or
employee of the Radiancy Business;

(v)

adoption of, or material increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan for or with any employees of the
Radiancy Business;

(vi)

dividends or distributions of cash or other property have or shall be made by
any member of the Radiancy Group to PHMD or its other Affiliates;

(vii)

damage to or destruction or loss of any asset or property of the Radiancy
Business, whether or not covered by insurance, that materially and adversely
affects the properties, assets, business, financial condition, or prospects of
the Radiancy Business or the Radiancy Business Assets, taken as a whole;

(viii)

entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement that is material to the Radiancy Business, (ii) any
material Contract included in the Radiancy Business Assets or transaction
involving the Radiancy Business with a total remaining commitment by or to any
member of the Radiancy Group that is or is reasonably expected to be in excess
of $100,000, or (iii) any other material Radiancy Business Contract, in each
case, other than in the Ordinary Course of the Radiancy Business;

(ix)

sale, lease or other disposition of any Radiancy Business Assets, other than
(i) in the Ordinary Course of Business, (ii) assets or property having an
aggregate value of less than $25,000, or (iii) payments of cash dividends;

(x)

mortgage, pledge, or imposition of any Lien (other than Permitted Liens) on any
Business Asset;

(xi)

cancellation or waiver of any claims or rights with respect to a Business Asset
with a value in excess of $25,000;

(xii)

material change in the accounting methods or policies used by any member of the
Radiancy Group in respect of the Radiancy Business; or

(xiii)

agreement, whether oral or written, by any member of the Radiancy Group to do
any of the foregoing in respect of the Radiancy Business.





25




--------------------------------------------------------------------------------







Section 3.7  Title to Assets; Condition; Inventory; Accounts Receivable.

(i)

Except as set forth in Section 3.7 of the Radiancy Disclosure Schedule, the
Radiancy Group, and one or more of their direct or indirect Subsidiaries,
collectively have good and marketable title to, or a valid and binding leasehold
interest in or right to use, all of the Radiancy Business Assets, free and clear
of all Liens except for Permitted Liens.  The Radiancy Business Assets comprise
all assets that are primarily used in, or otherwise necessary for, the operation
of the Radiancy Business as conducted immediately prior to the Closing.  The
Radiancy Business Assets are sufficient for the continued conduct of the
Radiancy Business immediately after the Closing in substantially the same manner
as conducted immediately prior to the Closing.

(ii)

The buildings, plants, structures, and equipment of the Radiancy Group are
(i) structurally sound, (ii) in good operating condition and repair, ordinary
wear and tear excepted, and (iii) adequate for the uses to which they are being
put, in each case, in all material respects.

(iii)

All Inventory of the Radiancy Group consists of a quality and quantity usable
and salable in the Ordinary Course of Business, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established.  All of
the Inventory owned by the Radiancy Group is owned by the Radiancy Group free
and clear of all Liens, except for Permitted Liens, and no Inventory owned by
the Radiancy Group is held on a consignment basis.  The quantities of each item
of Inventory (whether raw materials, work-in-process or finished goods) owned by
the Radiancy Group are not excessive, but are reasonable in the present
circumstances of the Radiancy Group.

(iv)

All Accounts Receivable of the Radiancy Group held by any of the Radiancy Group
have arisen from bona fide, arm’s length transactions entered into by the
Radiancy Group involving the sale of goods or the rendering of services in the
Ordinary Course of Business and there is no pending or, to PHMD’s Knowledge,
threatened dispute regarding such Accounts Receivable.

Section 3.8  Compliance with Laws; Permits.  Section 3.8 of the Radiancy
Disclosure Schedule correctly lists each Permit that is material to the
operation of the Radiancy Group as conducted immediately prior to the Closing,
together with the name of the Governmental Entity issuing such Permit.  Each
such Permit is valid and in full force and effect, no Radiancy Group member is
in default in any material respect under, and, to PHMD’s Knowledge, no condition
exists that with notice or lapse of time or both would constitute a default
under, any such Permit and none of such Permits will be terminated, become
terminable or otherwise be materially and adversely affected solely as a result
of the transactions contemplated hereby.  The Radiancy Group have made all
material filings with Governmental Entities necessary to conduct and operate the
Radiancy Business as currently conducted or operated and, with respect to the
Radiancy Foreign Subsidiaries, to permit the Radiancy Foreign Subsidiaries to
own or use their assets in the manner in which such assets are currently owned
or used.  The Radiancy Group is in compliance with all applicable Legal
Requirements relating to the operation of the Radiancy Business, except where
non-compliance could not have a Material Adverse Effect.





26




--------------------------------------------------------------------------------







Section 3.9  Proceedings; Orders.  Except as set forth on Section 3.9 of the
Radiancy Disclosure Schedule, there is no pending or, to PHMD’s Knowledge,
threatened Proceeding (or any reasonable basis therefor) (i) that challenges the
validity of this Agreement or any action taken or to be taken by the Company in
connection herewith or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement, or (ii) that has been commenced by
or against any member of the Radiancy Group or any of their respective assets,
officers or directors that would adversely affect the Radiancy Group or the
Radiancy Business Assets.  Except as set forth on Section 3.9 of the Radiancy
Disclosure Schedule, there is no Order to which any member of the Radiancy
Group, the Radiancy Business or the Radiancy Business Assets is subject.

Section 3.10  Tax Matters.  Except as set forth in Section 3.10 of the Radiancy
Disclosure Schedule:

(i)

All material income, franchise and other Tax Returns required to be filed by or
with respect to Radiancy, the Radiancy Business, the Radiancy Business Assets
and the Radiancy Foreign Subsidiaries have been timely filed (taking into
account all validly-obtained extensions).  As of the date hereof, to PHMD’s
Knowledge, all such Tax Returns are true, correct, and complete in all material
respects and all material Taxes (including, without limitation, VAT Taxes) due
and owing (whether or not shown on such Tax Returns) have been paid.  Solely
with respect to the Radiancy Business and the Radiancy Business Assets, each
member of the Radiancy Group has complied with all material Legal Requirements
relating to the withholding of Taxes and has withheld and paid on a timely basis
all material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, company clinician, independent
contractor, creditor, stockholder, or other third Party.  Neither PHMD nor any
Radiancy Group member has received any notice that any Taxing Authority has
threatened that it is in the process of imposing any lien for Taxes (other than
a Permitted Lien) on the Radiancy Business Assets, including assets of the
Radiancy Foreign Subsidiaries, for the failure to pay any Taxes.  No material
deficiencies or assessments for any Taxes have been or are being asserted, or to
PHMD’s Knowledge, proposed or threatened against Radiancy, the Radiancy Foreign
Subsidiaries, the Radiancy Business or the Radiancy Business Assets.

(ii)

No material Proceedings before any Taxing Authority are currently pending with
regard to any Taxes or Tax Returns of the Radiancy Group (other than the
Radiancy Foreign Subsidiaries where the Radiancy Foreign Subsidiaries file Tax
Returns, separately from the Company and its Affiliates), or with respect to the
Radiancy Business Assets or the Radiancy Business.  No Proceedings before any
Taxing Authority are currently pending with regard to any Taxes or Tax Returns
of the Radiancy Foreign Subsidiaries (where the Radiancy Foreign Subsidiaries
file Tax Returns, separately from the Company and its Affiliates).  No Radiancy
Group member has received any written notice (or to PHMD’s Knowledge, any
threat) of any such audits or Proceedings as described in this Section 3.10(b).

(iii)

INTENTIONALLY OMITTED.

(iv)

There are not now any extensions of time in effect with respect to the dates on
which any Tax Returns of the Radiancy Foreign Subsidiaries were or are due to be
filed,





27




--------------------------------------------------------------------------------







other than those extensions filed or obtained or to be filed or obtained in the
Ordinary Course of Business.

(v)

There are no outstanding or requested waivers of any statutes of limitations or
agreements by or on behalf of the Radiancy Foreign Subsidiaries for the
extension of time for the assessment of any Taxes or deficiency thereof, nor are
there any requests for rulings, outstanding subpoenas or requests for
information, notice of proposed reassessment of the Radiancy Business Assets or
any property owned or leased by Radiancy or the Radiancy Foreign Subsidiaries or
any other matter pending between the Radiancy Foreign Subsidiaries, on the one
hand, and any Taxing Authority, on the other hand.

(vi)

None of the Radiancy Foreign Subsidiaries has entered into any transaction that
constitutes a “listed transaction” within the meaning of U.S. Treasury
Regulation Section 1.6011-4(b)(2).

(vii)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes of the Radiancy Foreign Subsidiaries that would
have continuing effect after the Closing Date;

(viii)

Radiancy is not a “foreign person” as that term is defined in Section 1445 of
the Code;

(ix)

Since the date of their formation, the Radiancy Foreign Subsidiaries (i) have
been not been classified as a disregarded entity for U.S. federal income tax
purposes and applicable provisions of state and local law, and (ii) have not
made an election to be treated as other than a corporation for U.S. federal,
state or local income tax purposes;

(x)

The Radiancy Foreign Subsidiaries will not be required to include any material
item of income in, or exclude any material item of deduction from, taxable
income for any Taxable Period (other than a Pre-Closing Taxable Period) as a
result of any:

(i)

use of an improper method of accounting for a Taxable Period ending on or before
the Closing Date;

(ii)

“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of any state, local or foreign Tax Legal
Requirements) executed on or during the Pre-Closing Tax Period;

(iii)

installment sale or open transaction disposition made during the Pre-Closing Tax
Period; or

(iv)

prepaid amount received on or prior to the Closing Date.

(xi)

Notwithstanding anything in this Agreement to the contrary, (i) the
representations and warranties in this Section 3.10 are the sole and exclusive
representations and warranties of PHMD and Radiancy concerning Tax matters, and
(ii) cannot be relied upon with respect to Tax liabilities to the extent
attributable to a Post-Closing Tax Period (using the methodology of Section 9.3
for the purpose of allocating Straddle Period Taxes), except to the





28




--------------------------------------------------------------------------------







extent that such Tax liabilities result from the breach of any of the
representations in Section 3.10(j).

Section 3.11  Environmental Matters.

(i)

Except for such matters as would not, individually or in the aggregate, have a
Material Adverse Effect:

(i)

The operation of the Radiancy Business by the Radiancy Group is, and has been,
in compliance, in all material respects, with all applicable Environmental Laws,
which compliance includes the possession, maintenance of, compliance with, or
application for, all Permits required under applicable Environmental Laws for
the operation of the Radiancy Business as currently conducted.

(ii)

With respect to the operation of the Radiancy Business, except in compliance, in
all material respects, with applicable Environmental Laws, the Radiancy Group
have not (i) produced, processed, manufactured, generated, transported, treated,
handled, used, stored, disposed of or released any Hazardous Substances at any
Leased Real Estate, or (ii) exposed any employee or any third party to any
Hazardous Substances.

(iii)

The Radiancy Group have not received written notice of and there is no
Proceeding pending, or to PHMD’s Knowledge, threatened against any of the
Radiancy Group, alleging any liability or responsibility under or non-compliance
with any Environmental Law or seeking to impose any financial responsibility on
any of the Radiancy Group for any investigation, cleanup, removal, or
containment of Hazardous Substances or any other remediation or compliance under
any Environmental Law.  None of the Radiancy Group is subject to any Order or
written agreement by or with any Governmental Entity imposing any liability or
obligation with respect to any of the foregoing.

(iv)

The Radiancy Group have all Permits necessary for the conduct of the Radiancy
Business that are required under applicable Environmental Laws and are in
compliance, in all material respects, with the terms and conditions of all such
Permits.

(v)

The Radiancy Group have provided or made available to Merger Sub all final
unprivileged environmental reports, assessments, audits, studies, investigations
and data, if any, in its custody or possession concerning the Radiancy Business
or the Leased Real Property.

(vi)

To PHMD’s Knowledge, none of the transactions contemplated by this Agreement or
the Transaction Documents will trigger any filing requirement or other action
under any applicable Environmental Law, including any environmental “transfer
law.”

(ii)

The representations and warranties in this Section 3.11 are the sole and
exclusive representations of PHMD and the Radiancy Group concerning
environmental matters, including, without limitation, any matters arising under
Environmental Laws.





29




--------------------------------------------------------------------------------







Section 3.12  Intellectual Property.

(i)

Section 3.12(a) of the Radiancy Disclosure Schedule, sets forth a complete list
of all Intellectual Property owned, leased, licensed or otherwise used by any
member of the Radiancy Group in connection with the conduct of the Radiancy
Business and operation of the Radiancy Business Assets.

(ii)

Except as set forth in Section 3.12(b) of the Radiancy Disclosure Schedule, the
Intellectual Property constitutes all material Intellectual Property that is
necessary for the operation of the Radiancy Business as conducted immediately
prior to the Closing.  The applicable member of the Radiancy Group set forth in
Section 3.12(b) of the Radiancy Disclosure Schedule have good title to, or a
valid and binding license to, all of the Intellectual Property, free and clear
of all Liens.

(iii)

Except as set forth in Section 3.12(b) of the Radiancy Disclosure Schedule,
there is no pending or, to PHMD’s Knowledge, threatened Proceeding by any
Person:  (i) challenging the applicable Radiancy Group’s rights in or to any
Intellectual Property; (ii) challenging the validity, enforceability or scope of
any Intellectual Property; or (iii) asserting that any Intellectual Property
infringes, misappropriates or otherwise violates, or would upon the
commercialization of any product or service under development violate, the
Intellectual Property of any Person.  This Section 3.12(b) constitutes the sole
representation and warranty of the Radiancy Group under this Agreement with
respect to any actual or alleged infringement, misappropriation or other
violation by the Radiancy Group of the Intellectual Property of any other
Person.

(iv)

Except as set forth in Section 3.12(d) of the Radiancy Disclosure Schedule, no
third Person has rights to any Intellectual Property.  No Person is infringing,
misappropriating or otherwise violating any Intellectual Property.  The Radiancy
Group, or one or more of its members, as applicable, have taken all steps
reasonably necessary to secure their interest in Intellectual Property,
including obtaining all necessary assignments from each of its employees,
consultants and contractors pursuant to a written agreement containing a present
tense assignment of all Intellectual Property created by such employee,
consultant or contractor.  The Radiancy Group, or one or more of its members, as
applicable, have taken commercially reasonable steps to protect and maintain all
Intellectual Property, including without limitation to preserve the
confidentiality of any trade secrets.

Section 3.13  Real Estate.  The Radiancy Group does not own any real property
that is used in the operation of the Radiancy Business.  Section 3.13 of the
Radiancy Disclosure Schedule contains a true, complete and accurate list of the
Leased Real Estate, including, each relevant Lease, the date of such Lease and
any amendments thereto.  Except as would not, individually or in the aggregate,
be material to the Radiancy Business, (i) each Radiancy Group has a valid and
subsisting leasehold estate in each parcel of real property demised under a
Lease to it for the full term of the respective Lease, free and clear of any
Liens other than Permitted Liens, (ii) all Leases are valid and in full force
and effect except to the extent they have previously expired or terminated in
accordance with their terms, and (iii) no Radiancy Group member nor, to PHMD’s
Knowledge, any third Party, has violated any provision of, or committed or
failed to perform any act which, with or without notice, lapse of time or both,





30




--------------------------------------------------------------------------------







would constitute a default under the provisions of, any Lease.  Except as set
forth on Section 3.13 of the Radiancy Disclosure Schedule, the Radiancy Group
have not assigned, pledged, mortgaged, hypothecated or otherwise transferred any
Lease nor have the Radiancy Group entered into with any other Person any
sublease, license or other agreement that is material to the Radiancy Business
and that relates to the use or occupancy of all or any portion of the Leased
Real Estate.

Section 3.14  Employee Benefits.

(i)

Section 3.14(a) of the Radiancy Disclosure Schedule sets forth a true, complete
and accurate list of all material Employee Benefit Plans.  The Company have
delivered or otherwise made available to Merger Sub:  (i) copies of all material
documents embodying and relating to each Employee Benefit Plan, including the
plan document, all amendments thereto and all related trust documents; (ii) the
most recent annual report (Form 5500), if any, required under ERISA or the Code
in respect of each Employee Benefit Plan; (iii) the most recent actuarial report
(if applicable) for all Employee Benefit Plans; (iv) the most recent summary
plan description, if any, required under ERISA with respect to each Employee
Benefit Plan; and (v) the most recent IRS determination or opinion letter issued
with respect to each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code.  Other than as set forth in Section 411(d)(3) of the
Code or as otherwise provided under any Legal Requirement, there are no
restrictions on the ability of the sponsor of each Employee Benefit Plan to
amend or terminate any Employee Benefit Plan, and the sponsor of each Employee
Benefit Plan has reserved such rights to amend or terminate such Employee
Benefit Plan.

(ii)

(i) Each Employee Benefit Plan intended to qualify under Section 401(a) of the
Code has received a determination or opinion letter from the Internal Revenue
Service upon which it may rely regarding its tax-qualified status under the Code
and, to PHMD’s Knowledge, no event has occurred that would reasonably be
expected to cause the loss of such qualification, (ii) all payments and
contributions (including insurance premiums) due and payable as of the Closing
Date to each Employee Benefit Plan required to be paid by the Radiancy Group
pursuant to the terms of an Employee Benefit Plan or by applicable Legal
Requirement with respect to all prior periods have been made or provided for by
the Radiancy Group in accordance with the provisions of such Employee Benefit
Plan or applicable Legal Requirement, (iii) no Proceeding has been instituted
or, to PHMD’s Knowledge, is threatened against any of the Employee Benefit Plans
(other than routine claims for benefits and appeals of such claims), (iv) each
Employee Benefit Plan complies in form and has been established, administered
and maintained in all material respects in accordance with its terms and
applicable Legal Requirements, including, without limitation, ERISA and the
Code, (v) no Employee Benefit Plan is under an audit or investigation by the
Internal Revenue Service, U.S. Department of Labor, Pension Benefit Guaranty
Corporation or any other Governmental Entity, (vi) no Employee Benefit Plan
provides any post-retirement health and welfare benefits to any current or
former employee of the Radiancy Group, except as required under Section 4980B of
the Code, Part 6 of Title I of ERISA or any other applicable state or local
Legal Requirement, and (vii) no non-exempt “prohibited transaction,” as such
term is defined in Section 406 of ERISA and Section 4975 of the Code, has
occurred or is reasonably expected to occur with respect to any Employee Benefit
Plan, and no circumstance has occurred that would subject the Radiancy





31




--------------------------------------------------------------------------------







Group to a Tax or penalty imposed by either Section 502(i) of ERISA or
Section 4975 of the Code.

(iii)

No Employee Benefit Plan to which the Radiancy Group or any ERISA Affiliate
made, or was required to make, contributions, or which any of them maintained or
sponsored, during the past six years, is subject to Title IV of ERISA.  Neither
the Radiancy Group nor any ERISA Affiliate contributes to, or has during the
past six years contributed to, a Multiemployer Plan.

(iv)

Except as set forth on Section 3.14(d) of the Radiancy Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement, either alone or
in combination with any other event, will not give rise to any liability under
any Employee Benefit Plan, including, without limitation, liability for
severance pay, unemployment compensation, termination pay or withdrawal
liability, or accelerate the time of payment or vesting or increase the amount
of compensation or benefits due to any current or former employee, officer,
director, stockholder or other service provider of the Radiancy Group or any
direct or indirect Subsidiary thereof engaged in the Radiancy Business or their
beneficiaries.  No amount that could be reasonably expected to be received
(i) by a Business Employee (whether in cash or property), as a result of the
consummation of the transactions contemplated by this Agreement, or (ii) by any
employee, officer, director, stockholder or other service provider under any
Employee Benefit Plan or otherwise would not be expected to be deductible by
reason of Section 280G of the Code or would be subject to the excise Tax under
Section 4999 of the Code.  The Radiancy Group has no indemnity obligation on or
after the Closing Date for any Taxes imposed under Section 4999 or Section 409A
of the Code or any other Legal Requirement.

(v)

The representations and warranties in this Section 3.14 are the sole and
exclusive representations and warranties of PHMD and the Radiancy Group related
to the employee benefit matters addressed by such Section 3.14.

Section 3.15  Contracts.

(i)

Section 3.15(a) of the Radiancy Disclosure Schedule sets forth an accurate list
of the following Contracts to which any member of the Radiancy Group engaged in
the Radiancy Business is a Party or by which any member of the Radiancy Group is
bound that is primarily used in, or otherwise necessary for, the operation of
the Radiancy Business (collectively, the “Radiancy Business Contracts”):

(i)

each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials by any member of the
Radiancy Group engaged in the Radiancy Business of an amount or value in excess
of $25,000;

(ii)

each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials to any member of the
Radiancy Group engaged in the Radiancy Business of an amount or value in excess
of $25,000;

(iii)

each Lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other Contract affecting the ownership of, leasing of, title
to, use of, or any leasehold or other interest in, any personal property (except
personal property





32




--------------------------------------------------------------------------------







leases and installment and conditional sales agreements having aggregate
payments of less than $50,000);

(iv)

each Contract in respect of Intellectual Property (other than licenses for
shrinkwrap, clickwrap or other similar commercially available off-the-shelf
software that has not been modified or customized by a third Party for the
Radiancy Business);

(v)

each collective bargaining agreement and other Contract to or with any labor
union or other employee representative of a group of employees;

(vi)

each joint venture, partnership, and other Contract (however named) involving a
sharing of profits, losses, costs, or liabilities by any member of the Radiancy
Group with any other Person;

(vii)

any agreement relating to indebtedness for borrowed money or extensions of
credit;

(viii)

each Contract containing covenants that restrict the business activity of any
member of the Radiancy Group, including, but not limited to, any exclusivity
covenants, or limit the freedom of any member of the Radiancy Group to engage in
any line of business or to compete with any Person;

(ix)

any agreement providing for indemnification by any member of the Radiancy Group,
other than indemnification provided to customers or vendors in the Ordinary
Course of Business;

(x)

any employment or consulting Contract with any Business Employee, or any
consultant or contractor of the Radiancy Business, other than at-will
arrangements that do not include severance or “change of control” provisions;
and

(xi)

each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

(ii)

Except as set forth in Section 3.15(b) of the Radiancy Disclosure Schedule, as
of the date hereof, all of the Radiancy Business Contracts are in full force and
effect and are enforceable in accordance with their terms except to the extent
that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally, and (ii) is subject to general principles of equity.

(iii)

Except as set forth in Section 3.15(c) of the Radiancy Disclosure Schedule, as
of the date hereof, no Radiancy Group member is in breach in any material
respect of or default under (and to PHMD’s Knowledge, no event has occurred
which with notice or the passage of time or both would constitute a breach in
any material respect of or default under) any Business Contract nor, to PHMD’s
Knowledge, is any other Party to any such Business Contract in breach in any
material respect of or default under such Business Contract.

Section 3.16  Labor Matters.  Since February 1, 2012, no member of the Radiancy
Group or any predecessor in interest thereto has been or is a Party to any
collective bargaining





33




--------------------------------------------------------------------------------







agreement.  There is no material strike, work stoppage, walkout, slowdown or
picketing by any Business Employees, nor is any material grievance proceeding in
progress or pending, or to PHMD’s Knowledge, threatened, between any member of
the Radiancy Group, on the one hand, and any Business Employee or any union or
collective bargaining unit, on the other hand.  Since February 1, 2012, (i) each
member of the Radiancy Group has complied in all material respects with all
Legal Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, worker classification, benefits,
collective bargaining, the payment of social security and similar taxes,
occupational safety and health and plant closings and (ii) there has not been,
there is not presently pending or existing, and, to PHMD’s Knowledge, there is
not threatened, any complaint, charge or Proceeding against the Radiancy Group
relating to an alleged material violation of any Legal Requirement pertaining to
labor relations or employment matters.

Section 3.17  Insurance.  All policies of insurance existing on the date hereof
relating to the Radiancy Business, the Radiancy Business Assets and the Business
Employees (except for any such policies maintained to provide benefits to
employees under an Employee Benefit Plan) are listed on Section 3.17 of the
Radiancy Disclosure Schedule, are in full force and effect, and no Radiancy
Group member is in default in any material respect with respect to its
obligations under any such insurance policies.  Except as set forth on Section
3.17 of the Radiancy Disclosure Schedule, all premiums and other payments due
from any member of the Radiancy Group prior to the date of this Agreement under
or on account of any such insurance policies have been paid as of the date
hereof.  Except as set forth on Section 3.17 of the Radiancy Disclosure
Schedule, there is no material insurance claim by any member of the Radiancy
Group pending under any of the policies in respect of the Radiancy Business.

Section 3.18  Affiliate Transactions.  Except as set forth in Section 3.18 of
the Radiancy Disclosure Schedule, there are no Contracts relating to
transactions (other than related to continuing employment and benefit matters on
arms’ length terms) between the Radiancy Foreign Subsidiaries, on the one hand,
and Radiancy or any stockholder, director or executive officer of any member of
the Radiancy Group or any member of such stockholder’s, director’s or executive
officer’s immediate family, or any Affiliate of such stockholder, director or
executive officer on the other hand (other than agreements related to their
employment on arms’ length terms).  Except as set forth in Section 3.18 of the
Radiancy Disclosure Schedule, no director or executive officer of a Radiancy
Group owns directly or indirectly on an individual or joint basis any interest
(other than passive investments in publicly traded securities) in, or serves as
an executive officer or director of, any supplier or other Person (other than
the other Radiancy Group members) which has a material business relationship
with a Radiancy Group member.

Section 3.19  Brokerage.  Except as set forth on Section 3.19 of the Radiancy
Disclosure Schedule, no Radiancy Group member has any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which the Surviving Corporation
or DSKX could become liable or obligated.

Section 3.20  Regulatory Matters.  Except as set forth in Section 3.20 of the
Radiancy Disclosure Schedule:  (a) no Radiancy Group member has received, in
respect of the Radiancy Business, any written notice of adverse filing, warning
letter, untitled letter or other written correspondence or written notice from
the U.S. Food and Drug Administration, any comparable





34




--------------------------------------------------------------------------------







Governmental Agency of Israel, the United Kingdom, Hong Kong or other country or
any other United States or foreign Governmental Entity, alleging or asserting
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.) (the “FFDCA”) or any comparable statute of any foreign Governmental
Entity; (b) each of Radiancy and each Foreign Subsidiary is in compliance in all
material respects with applicable health care laws, including without
limitation, the FFDCA, and the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), and the regulations promulgated pursuant to such laws, and
comparable state laws (collectively, “Health Care Laws”); (c) each Radiancy
Group member is in compliance in all material respects with applicable
anti-trust and trade practice laws, including regulations promulgated by the
Federal Trade Commission or any comparable foreign Governmental Entity, (d) no
Radiancy Group member has received written notice that any Governmental Entity
has taken, is taking or intends to take action to limit, suspend, modify or
revoke any Permits required by the Health Care Laws or other Laws that are
applicable to the Radiancy Business, which has not been resolved in such
Radiancy Group member’s favor; and (e) no Radiancy Group member has, in respect
of the Radiancy Business, either voluntarily or involuntarily, initiated,
conducted, issued or caused to be initiated, any recall, market withdrawal,
safety alert, post-sale warning, “dear doctor” letter, or other notice or action
material to the Radiancy Business relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to
PHMD’s Knowledge, no Person has initiated or conducted any such notice or action
against any member of the Radiancy Group.  To PHMD’s Knowledge (without the
requirement for inquiry or investigation), the research, studies and tests
conducted by or on behalf of each Radiancy Group member have been conducted with
reasonable care and in accordance in all material respects with experimental
protocols, procedures and controls adopted by such Radiancy Group member
pursuant to all Health Care Laws and Permits required by the Health Care Laws
that are applicable to the Radiancy Business or to such Radiancy Group member.

Section 3.21  Foreign Corrupt Practices; OFAC.  No Radiancy Group member nor, to
PHMD’s Knowledge, any director, officer, agent, employee or other person acting
on behalf of any member of the Radiancy Group has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, or (iv) made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment.  No Radiancy
Group member nor, to PHMD’s Knowledge, any director, officer, agent, employee or
Affiliate of any member of the Radiancy Group is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department; and the Company will not use the Purchase Price, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, for the purpose of financing the activities of
any Person currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.

Section 3.22  Accounting and Disclosure Controls.  Each Radiancy Group Member
 maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions related to the Radiancy Business are
executed in accordance with management’s general or specific authorizations,
(ii) transactions related to the Radiancy Business are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted





35




--------------------------------------------------------------------------------







accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  PHMD maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by PHMD in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by PHMD
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to PHMD’s management, including its principal executive officer
or officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.  During the twelve (12)
months prior to the date hereof, PHMD has not received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of PHMD.

Section 3.23  SEC Reports.  PHMD has furnished or made available to DSKX
complete and accurate copies, as amended or supplemented, of its
(a) registration statements on Form S-1 or other applicable form (collectively,
“Registration Statements”) for registering securities under the Securities Act
of 1933, as amended (the “Securities Act”), and (b) all reports required to be
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including (i) Annual Reports on Form 10-K for the fiscal years ended
December 31, 2014 and 2013, as filed with the SEC, which contained audited
balance sheets of PHMD as of December 31, 2014 and 2013, and the related
statements of operation, changes in shareholders’ equity and cash flows for the
years then ended; (ii) Quarterly Reports on Form 10-Q for the quarterly periods
ended September 30, 2015, (iii) all other reports filed by PHMD under Section 13
or subsections (a) or (iv) of Section 14 of the Exchange Act with the SEC (such
of the foregoing filings with the SEC are collectively referred to herein as the
“PHMD SEC Reports”).  The PHMD SEC Reports constitute all of the documents
required to be filed or furnished by PHMD with the SEC, including under
Section 13 or subsections (a) or (c) of Section 14 of the Exchange Act, through
the date of this Agreement.  The PHMD SEC Reports have complied and remain
compliant in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder when filed.  As of the date hereof, there
are no outstanding or unresolved comments in comment letters received from the
staff of the SEC with respect to any of the PHMD SEC Reports.  As of their
respective dates, the PHMD SEC Reports, including any financial statements,
schedules or exhibits included or incorporated by reference therein, did not
contain, and they currently do not contain, any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  None of the Radiancy Foreign Subsidiaries is
required to file or furnish any forms, reports or other documents with the SEC.

Section 3.24  Off-Balance Sheet Arrangements.  Neither Radiancy nor any of its
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off balance sheet partnership or any similar contract or
arrangement (including any contract or arrangement relating to any transaction
or relationship between or among any member of the Radiancy Group, on the one
hand, and any unconsolidated Affiliate, including any structured





36




--------------------------------------------------------------------------------







finance, special purpose or limited purpose entity or person, on the other hand,
or any “off balance sheet arrangements” (as defined in Item 303(a) of Regulation
S-K under the Exchange Act)), where the result, purpose or intended effect of
such contract is to avoid disclosure of any material transaction involving, or
material liabilities of, Radiancy or any of its Subsidiaries in PHMD’s or any
member of the Radiancy Group’s published financial statements or other PHMD SEC
Reports.

Section 3.25  Accountants.  Fahn Kanne Grant Thornton (the “PHMD Auditor”) is
and has been throughout the periods covered by the financial statements of PHMD
for the most recently completed fiscal year and through the date hereof (a) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002), (b) “independent” with respect to PHMD within the
meaning of Regulation S-X and (c) in compliance with subsections (g) through (l)
of Section 10A of the Exchange Act and the related rules of the SEC and the
Public Company Accounting Oversight Board.  Except as set forth on Section 3.25
of the PHMD Disclosure Schedule, the report of the PHMD Auditor on the financial
statements of PHMD for the past fiscal year did not contain an adverse opinion
or a disclaimer of opinion, or was qualified as to uncertainty, audit scope, or
accounting principles, although it did express uncertainty as to PHMD’s ability
to continue as a going concern.  During PHMD’s most recent fiscal year and the
subsequent interim periods, there were no disagreements with the PHMD Auditor on
any matter of accounting principles or practices, financial statement
disclosure, or auditing scope or procedures.  None of the reportable events
listed in Item 304(a)(1)(iv) or (v) of Regulation S-K occurred with respect to
the PHMD Auditor.

Section 3.26  Minute Books.  The minute books and other similar records of
Radiancy and each of the Radiancy Foreign Subsidiaries contain, in all material
respects, complete and accurate records of all actions taken at any meetings of
directors (or committees thereof) of the Radiancy Group and PHMD, as its parent
corporation or actions by written consent in lieu of the holding of any such
meetings since the time of organization of each such corporation through the
date of this Agreement.  PHMD has provided true and complete copies of all such
minute books and other similar records to DSKX’s representatives.

Section 3.27  Board Action.  PHMD’s Board of Directors (a) has unanimously
determined that the Merger is advisable and in the best interests of PHMD and
its stockholders and is on terms that are fair to such PHMD stockholders,
(b) has caused PHMD, in its capacity as the sole stockholder of Radiancy, and
the Board of Directors of Radiancy, to approve the Merger and this Agreement by
unanimous written consent, (c) adopted this Agreement in accordance with the
provisions of the DGCL, and (d) directed that this Agreement and the Merger be
submitted to the PHMD stockholders for their adoption and approval and resolved
to recommend that the PHMD stockholders vote in favor of the adoption of this
Agreement and the approval of the Merger and the transactions contemplated
hereby.





37




--------------------------------------------------------------------------------







ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF DSKX AND MERGER SUB

As a material inducement to PHMD and Radiancy to enter into this Agreement and
to consummate the Merger, each of DSKX and Merger Sub hereby jointly and
severally represents and warrants to PHMD and the Company as follows:

Section 4.1  Organization; Power; Authorization.  DSKX is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Florida.  Merger Sub is a corporation duly organized, validly existing and in
good standing under the laws of the state of Delaware.  Each of DSKX and Merger
Sub has all necessary corporate power and authority to enter into, deliver and
carry out its obligations pursuant to this Agreement and the Transaction
Documents to which it is or will be a Party.  The execution, delivery and
performance of this Agreement and the Transaction Documents to which DSKX and
Merger Sub is or will be a Party has been duly authorized by all necessary
action on the part of such Person.  The DSKX Foreign Subsidiaries do not own, or
have any interest in any equity or an ownership interest in, any other Person.
 Each of DSKX and Merger Sub, as the case may be, has all necessary power and
authority to operate the applicable portion of the DSKX Business as currently
conducted by it and to own and use the properties owned and used by it.  Each of
DSKX and Merger Sub is duly authorized to conduct business and are in good
standing under the laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified would not have a Material
Adverse Effect.

Section 4.2  Binding Effect; Noncontravention.

(i)

This Agreement has been, and each other Transaction Document to which DSKX and
any member of the DSKX Group is a Party will be, duly executed and delivered by
such Person and (assuming due authorization, execution and delivery by Merger
Sub) constitutes (or in the case of the other Transaction Documents, will
constitute) a valid and binding obligation of DSKX and Merger Sub which is
enforceable against such Person in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
Proceeding at law or in equity).

(ii)

Except as set forth on Section 4.2(b) of the DSKX Disclosure Schedule, neither
the execution and the delivery of this Agreement or the other Transaction
Documents by DSKX or Merger Sub nor the consummation of the transactions
contemplated hereby, will (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under (or an event which
with notice or lapse of time or both would become a default), give to others any
rights of termination, amendment, acceleration or cancellation of or result in a
violation of, (iii) result in the creation of any Lien (other than Permitted
Liens) upon any DSKX Business Asset pursuant to, or (iv) require any
authorization, consent, approval, exemption or other action by or declaration or
notice to any Person or Governmental Entity pursuant to (A) any DSKX Business
Contract or any material DSKX Contract to which any member of the DSKX Group is
a Party, by which it is bound, or to which any of its assets are subject,
(B) the





38




--------------------------------------------------------------------------------







certificate of incorporation, bylaws or similar governing documents of any
member of the DSKX Group, or (C) under any Legal Requirement.

Section 4.3  Capitalization.

(i)

As of the date of this Agreement, and prior to giving effect to the issuance of
the Series A Preferred Stock, the authorized capital stock of DSKX consists of
(a) 250,000,000 shares of DSKX Common Stock, of which 20,148,675 shares are
issued and outstanding as at December 17, 2015, excluding (i) 2,000,000
additional shares of DSH Common Stock sold to certain institutional investors
for $2.50 pursuant to a registered direct offering and a Section 424B prospectus
supplement filed with the SEC on December 20, 2015 (the “December Pro Supp”),
(ii) 1,036,140 shares of DSKX Common Stock issuable upon the exercise of
outstanding options or warrants, and (iii) 1,500,000 shares of DSKX Common Stock
issuable upon exercise of warrants to be issued in a private placement described
in the December Pro Supp; and (b) 30,000,000 shares of preferred stock, $0.001
par value per share, containing such rights and privileges as the board of
director of DSKX may determine from time to time, of which no shares of
preferred stock are outstanding.  DSKX Common Stock is presently eligible for
quotation and trading on the Nasdaq Capital Markets (“Nasdaq”) and is not
subject to any notice of suspension or delisting.  All of the issued and
outstanding shares of Parent Common Stock are duly authorized, validly issued,
fully paid, non-assessable and free of all preemptive rights.  Except as
contemplated and actually disclosed by the Transaction Documents or as described
in Section 4.3(a) of DSKX Disclosure Schedule, there are no outstanding or
authorized options, warrants, rights, agreements or commitments to which DSKX is
a party or which are binding upon DSKX providing for the issuance or redemption
of any of its capital stock.  Except as set forth in Section 4.3(a) of DSKX
Disclosure Schedule, there are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to DSKX.  Except as contemplated
and actually disclosed by the Transaction Documents, there are no agreements to
which DSKX is a party or by which it is bound with respect to the voting
(including without limitation voting trusts or proxies), registration under the
Securities Act, or sale or transfer (including without limitation agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of DSKX.  There are no agreements among
other parties, to which DSKX is not a party and by which it is not bound, with
respect to the voting (including without limitation voting trusts or proxies) or
sale or transfer (including without limitation agreements relating to rights of
first refusal, co-sale rights or “drag-along” rights) of any securities of DSKX.
 All of the issued and outstanding shares of Parent Common Stock were issued and
remain in compliance with applicable federal and state securities laws.  The
shares of Parent Common Stock to be issued at the Closing pursuant to
Section 1.5 hereof, when issued and delivered in accordance with the terms
hereof and of the Certificate of Merger, shall be duly and validly issued, fully
paid and non-assessable and free of all preemptive rights and will be issued in
compliance with applicable federal and state securities laws..

(ii)

The DSXK Subsidiaries are listed on Section 4.3(b) of the DSKX Disclosure
Schedule. Except as set forth on Section 4.3(b) of the DSKX Disclosure Schedule,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other DSKX Contracts
that could require DSKX or the DSKX Subsidiaries to issue, sell, or otherwise
cause to become outstanding any of its capital stock.  There are no outstanding
or authorized stock appreciation, phantom stock, profit





39




--------------------------------------------------------------------------------







participation or similar rights with respect to DSKX or the DSKX Subsidiaries.
 No DSKX Group member is a Party to, and there are no, voting trusts, proxies,
or other agreements or understandings with respect to the voting or transfer of
any of the securities of the DSKX Subsidiaries.

(iii)

None of the DSKX Subsidiaries owns, directly or indirectly, any other
Subsidiary, and other than the DSKX Subsidiaries, DSKX does not have any direct
or indirect Subsidiary.

Section 4.4  Financial Statements.

(i)

All reports, schedules, forms, statements and other documents that were required
to be filed prior to the date hereof by DSKX with the SEC pursuant to the
reporting requirements of the Exchange Act, as amended, are referred to herein
as the “SEC Documents.”  All such SEC Documents are available on the EDGAR
system.  As of their respective dates, the disclosures and other information
within the SEC Documents that related to the DSKX Business or the DSKX Business
Assets complied in all material respects with the requirements of the Exchange
Act or the Securities Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact related to the DSKX Business or the DSKX Business
Assets or omitted to state a material fact related to the DSKX Business or the
DSKX Business Assets required to be stated therein or necessary in order to make
the statements therein with respect to the DSKX Business and/or the DSKX
Business Assets, in light of the circumstances under which they were made, not
misleading.

(ii)

The DSKX Group Financial Statement (including the notes thereto, if any) has
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby and fairly presents in all material respects the
assets and liabilities of the DSKX Group the financial condition of the DSKX
Business and its results of operations as of such dates and for the periods
specified; provided, however, that the unaudited DKSX Group Financial Statements
lack footnotes and other presentation items required by GAAP and are subject to
normal year-end adjustments, the effect of which is not material to the
presentation thereof.

(iii)

As soon as practicable and prior to the Closing Date, DSKX shall cause to be
audited in accordance with GAAP by the independent accountants for DSKX, the
consolidated balance sheet of the DSKX Group as at December 31, 2015, and the
consolidated statement of operations, statement of cash flows and statement of
shareholders equity of the DSKX Group for the twelve months ended December 31,
2015, including applicable footnotes and schedules thereto (collectively, the
“2015 DSKX Group Financial Statements”).  Such 2015 DSKX Group Financial
Statements shall be delivered to DSKX prior to the Closing Date and included in
the DSKX Proxy Statement for the DSKX Stockholders Meeting.

Section 4.5  No Indebtedness or Undisclosed Liabilities.  Except as set forth in
Section 4.5 of the DSKX Disclosure Schedule, the DSKX Group have no Indebtedness
or liabilities or obligations of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, except for
(i) liabilities reflected or reserved against in the December 31, 2015 Balance
Sheet of the DSKX Group (the “2015 DSKX Balance Sheet”),





40




--------------------------------------------------------------------------------







(ii)  liabilities incurred in the Ordinary Course of Business since the date of
the 2015 DSKX Balance Sheet, (iii) any liabilities or obligations explicitly
disclosed in the DSKX Disclosure Schedule as such, (iv) future performance
obligations under material DSKX Business Contracts or Employee Benefit Plans
that did not result from any breach or default thereunder, and (v) obligations
to comply with applicable Legal Requirements that did not result from any breach
or default thereunder which could reasonably be expected to have a Material
Adverse Effect.

Section 4.6  Absence of Changes.  Since September 30, 2015, except as set forth
in Section 4.6 of the DSKX Disclosure Schedule, the DSKX Business of the DSKX
Group has been operated in the Ordinary Course of Business in all material
respects and there has been, with respect to the DSKX Business, no:

(i)

event that has had or would reasonably be expected to have a Material Adverse
Effect;

(ii)

change in the authorized or issued equity securities; grant of any option or
right to purchase equity securities of the DSKX Subsidiaries; issuance of any
security convertible into such equity securities; grant of any registration
rights; or purchase, redemption, retirement, or other acquisition by the DSKX
Subsidiaries of any such equity securities;

(iii)

amendment to the articles or certificates of incorporation, bylaws or other
organizational documents of DSKX, Merger Sub or the DSKX Subsidiaries;

(iv)

payment or increase by any member of the DSKX Group of any bonuses, salaries, or
other compensation to any director, officer, or employee of the DSKX Business,
in each case, other than as required by any existing Contract, Legal Requirement
or the terms of an Employee Benefit Plan, or entry into any employment,
severance, or similar Contract with any director, officer, or employee of the
DSKX Business;

(v)

adoption of, or material increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other Employee Benefit Plan for or with any employees of the DSKX
Business;

(vi)

dividends or distributions of cash or other property have or shall be made by
any member of the DSKX Group to any stockholders of DSKX or its other
Affiliates;

(vii)

damage to or destruction or loss of any asset or property of the DSKX Business,
whether or not covered by insurance, that materially and adversely affects the
properties, assets, business, financial condition, or prospects of the DSKX
Business or the DSKX Business Assets, taken as a whole;

(viii)

entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement that is material to the DSKX Business, (ii) any material
Contract included in the DSKX Business Assets or transaction involving the DSKX
Business with a total remaining commitment by or to any member of the DSKX Group
that is or is reasonably expected to be in excess of $100,000, or (iii) any
other material DSKX Business Contract, in each case, other than in the Ordinary
Course of Business;





41




--------------------------------------------------------------------------------







(ix)

sale, lease or other disposition of any DSKX Business Assets, other than (i) in
the Ordinary Course of Business, (ii) assets or property having an aggregate
value of less than $25,000, or (iii) payments of cash dividends;

(x)

mortgage, pledge, or imposition of any Lien (other than Permitted Liens) on any
DSKX Business Asset;

(xi)

cancellation or waiver of any claims or rights with respect to a DSKX Business
Asset with a value in excess of $25,000;

(xii)

material change in the accounting methods or policies used by any member of the
DSKX Group in respect of the DSKX Business; or

(xiii)

agreement, whether oral or written, by any member of the DSKX Group to do any of
the foregoing in respect of the DSKX Business.

Section 4.7  Title to Assets; Condition; Inventory; Accounts Receivable.

(i)

Except as set forth in Section 4.7 of the DSKX Disclosure Schedule, the DSKX
Group, and one or more of their direct or indirect Subsidiaries, collectively
have good and marketable title to, or a valid and binding leasehold interest in
or right to use, all of the DSKX Business Assets, free and clear of all Liens
except for Permitted Liens.  The DSKX Business Assets comprise all assets that
are primarily used in, or otherwise necessary for, the operation of the DSKX
Business as conducted immediately prior to the Closing.  The DSKX Business
Assets are sufficient for the continued conduct of the DSKX Business immediately
after the Closing in substantially the same manner as conducted immediately
prior to the Closing.

(ii)

The buildings, plants, structures, and equipment of the DSKX Group are
(i) structurally sound, (ii) in good operating condition and repair, ordinary
wear and tear excepted, and (iii) adequate for the uses to which they are being
put, in each case, in all material respects.

(iii)

All Inventory of the DSKX Group consists of a quality and quantity usable and
salable in the Ordinary Course of Business, except for obsolete, damaged,
defective or slow-moving items that have been written off or written down to
fair market value or for which adequate reserves have been established.  All of
the Inventory of the DSKX Group is owned by the DSKX Group free and clear of all
Liens, except for Permitted Liens, and no Inventory owned by the DSKX Group is
held on a consignment basis.  The quantities of each item of Inventory (whether
raw materials, work-in-process or finished goods) owned by the DSKX Group are
not excessive, but are reasonable in the present circumstances of the DSKX
Group.

(iv)

All Accounts Receivable of the DSKX Group held by any of the DSKX Group have
arisen from bona fide, arm’s length transactions entered into by the DSKX Group
involving the sale of goods or the rendering of services in the Ordinary Course
of Business and there is no pending or, to DSKX’s Knowledge, threatened dispute
regarding such Accounts Receivable.





42




--------------------------------------------------------------------------------







Section 4.8  Compliance with Laws; Permits.  Section 4.8 of the DSKX Disclosure
Schedule correctly lists each Permit that is material to the operation of the
DSKX Group as conducted immediately prior to the Closing, together with the name
of the Governmental Entity issuing such Permit.  Each such Permit is valid and
in full force and effect, no DSKX Group member is in default in any material
respect under, and, to DSKX’s Knowledge, no condition exists that with notice or
lapse of time or both would constitute a default under, any such Permit and none
of such Permits will be terminated, become terminable or otherwise be materially
and adversely affected solely as a result of the transactions contemplated
hereby.  The DSKX Group have made all material filings with Governmental
Entities necessary to conduct and operate the DSKX Business as currently
conducted or operated and, with respect to the DSKX Subsidiaries, to permit the
DSKX Subsidiaries to own or use their assets in the manner in which such assets
are currently owned or used.  The DSKX Group is in compliance with all
applicable Legal Requirements relating to the operation of the DSKX Business,
except where non-compliance could not have a Material Adverse Effect.

Section 4.9  Proceedings; Orders.  Except as set forth on Section 4.9 of the
DSKX Disclosure Schedule, there is no pending or, to DSKX’s Knowledge,
threatened Proceeding (or any reasonable basis therefor) (i) that challenges the
validity of this Agreement or any action taken or to be taken by the DSKX or
Merger Sub in connection herewith or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement, or (ii) that has been commenced
by or against any member of the DSKX Group or any of their respective assets,
officers or directors that would adversely affect the DSKX Group or the DSKX
Business Assets.  Except as set forth on Section 4.9 of the DSKX Disclosure
Schedule, there is no Order to which any member of the DSKX Group, the DSKX
Business or the DSKX Business Assets is subject.

Section 4.10  Tax Matters.  Except as set forth in Section 4.10 of the DSKX
Disclosure Schedule:

(i)

All income, franchise and material Tax Returns required to be filed by or with
respect to DSKX, the DSKX Business, the DSKX Business Assets and the DSKX
Subsidiaries have been timely filed (taking into account all validly-obtained
extensions).  All such Tax Returns are true, correct, and complete in all
material respects and all material Taxes (including, without limitation, VAT
Taxes) due and owing (whether or not shown on such Tax Returns) have been paid.
 Solely with respect to the DSKX Business and the DSKX Business Assets, each
member of the DSKX Group has complied with all material Legal Requirements
relating to the withholding of Taxes and has withheld and paid on a timely basis
all material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, company clinician, independent
contractor, creditor, stockholder, or other third Party.  No DSKX Group member
has received any notice that any Taxing Authority has threatened that it is in
the process of imposing any lien for Taxes (other than a Permitted Lien) on the
DSKX Business Assets, including assets of the DSKX Subsidiaries, for the failure
to pay any Taxes.  No material deficiencies or assessments for any Taxes have
been or are being asserted, or to DSKX’s Knowledge, proposed or threatened
against DSKX, the DSKX Subsidiaries, the DSKX Business or the DSKX Business
Assets.

(ii)

No material Proceedings before any Taxing Authority are currently pending with
regard to any Taxes or Tax Returns of the DSKX Group (other than the DSKX





43




--------------------------------------------------------------------------------







Subsidiaries where the DSKX Subsidiaries file Tax Returns, separately from DSKX
and its Affiliates), or with respect to the DSKX Business Assets or the DSKX
Business.  No Proceedings before any Taxing Authority are currently pending with
regard to any Taxes or Tax Returns of the DSKX Subsidiaries (where the DSKX
Subsidiaries file Tax Returns, separately from DSKX and its Affiliates).  No
DSKX Group member has received any written notice (or to DSKX’s Knowledge, any
threat) of any such audits or Proceedings as described in this Section 4.10(b).

(iii)

No written claims (or, to DSKX’s Knowledge, oral claims) have ever been made by
a Taxing Authority in a jurisdiction in which the DSKX Subsidiaries do not file
Tax Returns that DSKX or the DSKX Subsidiaries is or may be subject to taxation
by that jurisdiction.

(iv)

There are not now any extensions of time in effect with respect to the dates on
which any Tax Returns of the DSKX Subsidiaries were or are due to be filed.

(v)

There are no outstanding or requested waivers of any statutes of limitations or
agreements by or on behalf of the DSKX Subsidiaries for the extension of time
for the assessment of any Taxes or deficiency thereof, nor are there any
requests for rulings, outstanding subpoenas or requests for information, notice
of proposed reassessment of the DSKX Business Assets or any property owned or
leased by DSKX or the DSKX Subsidiaries or any other matter pending between the
DSKX Subsidiaries, on the one hand, and any Taxing Authority, on the other hand.

(vi)

No DSKX Subsidiary has entered into any transaction that constitutes a “listed
transaction” within the meaning of U.S. Treasury Regulation
Section 1.6011-4(b)(2).

(vii)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes of the DSKX Subsidiaries that would have continuing
effect after the Closing Date;

(viii)

Neither DSKX nor Merger Sub is a “foreign person” as that term is defined in
Section 1445 of the Code;

(ix)

Since the date of its formation, the DSKX Subsidiaries (i) have been classified
as and properly treated as a regarded entity for U.S. federal income tax
purposes and applicable provisions of state and local law, and (ii) have not
made an election to be treated as other than a corporation for U.S. federal,
state or local income tax purposes;

(x)

The DSKX Subsidiaries will not be required to include any material item of
income in, or exclude any material item of deduction from, taxable income for
any Taxable Period (other than a Pre-Closing Taxable Period) as a result of any:

(i)

use of an improper method of accounting for a Taxable Period ending on or before
the Closing Date;





44




--------------------------------------------------------------------------------







(ii)

“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of any state, local or foreign Tax Legal
Requirements) executed on or during the Pre-Closing Tax Period;

(iii)

installment sale or open transaction disposition made during the Pre-Closing Tax
Period; or

(iv)

prepaid amount received on or prior to the Closing Date.

(xi)

Notwithstanding anything in this Agreement to the contrary, (i) the
representations and warranties in this Section 4.10 are the sole and exclusive
representations and warranties of DSKX and Merger Sub concerning Tax matters,
and (ii) cannot be relied upon with respect to Tax liabilities to the extent
attributable to a Post-Closing Tax Period (using the methodology of Section 9.3
for the purpose of allocating Straddle Period Taxes), except to the extent that
such Tax liabilities result from the breach of any of the representations in
Section 4.10(j).

Section 4.11  Environmental Matters.

(i)

Except for such matters as would not, individually or in the aggregate, have a
Material Adverse Effect:

(i)

The operation of the Business by the DSKX Group is, and has been, in compliance,
in all material respects, with all applicable Environmental Laws, which
compliance includes the possession, maintenance of, compliance with, or
application for, all Permits required under applicable Environmental Laws for
the operation of the DSKX Business as currently conducted.

(ii)

With respect to the operation of the DSKX Business, except in compliance, in all
material respects, with applicable Environmental Laws, the DSKX Group have not
(i) produced, processed, manufactured, generated, transported, treated, handled,
used, stored, disposed of or released any Hazardous Substances at any Leased
Real Estate, or (ii) exposed any employee or any third party to any Hazardous
Substances.

(iii)

The DSKX Group have not received written notice of and there is no Proceeding
pending, or to DSKX’s Knowledge, threatened against any of the DSKX Group,
alleging any liability or responsibility under or non-compliance with any
Environmental Law or seeking to impose any financial responsibility on any of
the DSKX Group for any investigation, cleanup, removal, or containment of
Hazardous Substances or any other remediation or compliance under any
Environmental Law.  None of the DSKX Group is subject to any Order or written
agreement by or with any Governmental Entity imposing any liability or
obligation with respect to any of the foregoing.

(iv)

The DSKX Group have all Permits necessary for the conduct of the DSKX Business
that are required under applicable Environmental Laws and are in compliance, in
all material respects, with the terms and conditions of all such Permits.





45




--------------------------------------------------------------------------------







(v)

The DSKX Group have provided or made available to PHMD all final unprivileged
environmental reports, assessments, audits, studies, investigations and data, if
any, in its custody or possession concerning the DSKX Business or the Leased
Real Property.

(vi)

To DSKX’s Knowledge, none of the transactions contemplated by this Agreement or
the Transaction Documents will trigger any filing requirement or other action
under any applicable Environmental Law, including any environmental “transfer
law.”

(ii)

The representations and warranties in this Section 4.11 are the sole and
exclusive representations of DSKX and the DSKX Group concerning environmental
matters, including, without limitation, any matters arising under Environmental
Laws.

Section 4.12  Intellectual Property.

(i)

Section 4.12(a) of the DSKX Disclosure Schedule, sets forth a complete list of
all Intellectual Property owned, leased, licensed or otherwise used by any
member of the DSKX Group in connection with the conduct of the DSKX Business and
operation of the DSKX Business Assets.

(ii)

Except as set forth in Section 4.12(b) of the DSKX Disclosure Schedule, the
Intellectual Property constitutes all material Intellectual Property that is
necessary for the operation of the DSKX Business as conducted immediately prior
to the Closing.  The applicable member of the Radiancy Group set forth in
Section 4.12(b) of the DSKX Disclosure Schedule, have good title to, or a valid
and binding license to, all of the Intellectual Property, free and clear of all
Liens.

(iii)

Except as set forth in Section 4.12(c) of the DSKX Disclosure Schedule, there is
no pending or, to DSKX’s Knowledge, threatened Proceeding by any Person:
 (i) challenging the applicable DSKX Group’s rights in or to any Intellectual
Property; (ii) challenging the validity, enforceability or scope of any
Intellectual Property; or (iii) asserting that any Intellectual Property
infringes, misappropriates or otherwise violates, or would upon the
commercialization of any product or service under development violate, the
Intellectual Property of any Person.  This Section 4.12(c) constitutes the sole
representation and warranty of the DSKX Group under this Agreement with respect
to any actual or alleged infringement, misappropriation or other violation by
the DSKX Group of the Intellectual Property of any other Person.

(iv)

Except as set forth in Section 4.12(d) of the DSKX Disclosure Schedule, no third
Person has rights to any Intellectual Property.  No Person is infringing,
misappropriating or otherwise violating any Intellectual Property.  The DSKX
Group, or one or more of its members, as applicable, have taken all steps
reasonably necessary to secure their interest in Intellectual Property,
including obtaining all necessary assignments from each of its employees,
consultants and contractors pursuant to a written agreement containing a present
tense assignment of all Intellectual Property created by such employee,
consultant or contractor.  The DSKX Group, or one or more of its members, as
applicable, have taken commercially reasonable steps to protect and maintain all
Intellectual Property, including without limitation to preserve the
confidentiality of any trade secrets.





46




--------------------------------------------------------------------------------







Section 4.13  Real Estate.  The DSKX Group does not own any real property that
is used in the operation of the DSKX Business.  Section 4.13 of the DSKX
Disclosure Schedule contains a true, complete and accurate list of the Leased
Real Estate, including, each relevant Lease, the date of such Lease and any
amendments thereto.  Except as would not, individually or in the aggregate, be
material to the DSKX Business, (i) each member of the DSKX Group has a valid and
subsisting leasehold estate in each parcel of real property demised under a
Lease to it for the full term of the respective Lease, free and clear of any
Liens other than Permitted Liens, (ii) all Leases are valid and in full force
and effect except to the extent they have previously expired or terminated in
accordance with their terms, and (iii) no DSKX Group member nor, to DSKXs
Knowledge, any third Party, has violated any provision of, or committed or
failed to perform any act which, with or without notice, lapse of time or both,
would constitute a default under the provisions of, any Lease.  Except as set
forth on Section 4.13 of the DSKX Disclosure Schedule, the DSKX Group have not
assigned, pledged, mortgaged, hypothecated or otherwise transferred any Lease
nor have the DSKX Group entered into with any other Person any sublease, license
or other agreement that is material to the DSKX Business and that relates to the
use or occupancy of all or any portion of the Leased Real Estate.

Section 4.14  Employee Benefits.

(i)

Section 4.14(a) of the DSKX Disclosure Schedule sets forth a true, complete and
accurate list of all material Employee Benefit Plans.  DSKX has delivered or
otherwise made available to PHMD:  (i) copies of all material documents
embodying and relating to each Employee Benefit Plan, including the plan
document, all amendments thereto and all related trust documents; (ii) the most
recent annual report (Form 5500), if any, required under ERISA or the Code in
respect of each Employee Benefit Plan; (iii) the most recent actuarial report
(if applicable) for all Employee Benefit Plans; (iv) the most recent summary
plan description, if any, required under ERISA with respect to each Employee
Benefit Plan; and (v) the most recent IRS determination or opinion letter issued
with respect to each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code.  Other than as set forth in Section 411(d)(3) of the
Code, there are no restrictions on the ability of the sponsor of each Employee
Benefit Plan to amend or terminate any Employee Benefit Plan, and the sponsor of
each Employee Benefit Plan has reserved such rights to amend or terminate such
Employee Benefit Plan.

(ii)

(i) Each Employee Benefit Plan intended to qualify under Section 401(a) of the
Code has received a determination or opinion letter from the Internal Revenue
Service upon which it may rely regarding its tax-qualified status under the Code
and, to DSKX’s Knowledge, no event has occurred that would reasonably be
expected to cause the loss of such qualification, (ii) all payments and
contributions (including insurance premiums) due and payable as of the Closing
Date to each Employee Benefit Plan required to be paid by the DSKX Group
pursuant to the terms of an Employee Benefit Plan or by applicable Legal
Requirement with respect to all prior periods have been made or provided for by
the DSKX Group in accordance with the provisions of such Employee Benefit Plan
or applicable Legal Requirement, (iii) no Proceeding has been instituted or, to
DSKX’s Knowledge, is threatened against any of the Employee Benefit Plans (other
than routine claims for benefits and appeals of such claims), (iv) each Employee
Benefit Plan complies in form and has been established, administered and
maintained in all material respects in accordance with its terms and applicable
Legal





47




--------------------------------------------------------------------------------







Requirements, including, without limitation, ERISA and the Code, (v) no Employee
Benefit Plan is under an audit or investigation by the Internal Revenue Service,
U.S. Department of Labor, Pension Benefit Guaranty Corporation or any other
Governmental Entity, (vi) no Employee Benefit Plan provides any post-retirement
health and welfare benefits to any current or former employee of the DSKX Group,
except as required under Section 4980B of the Code, Part 6 of Title I of ERISA
or any other applicable state or local Legal Requirement, and (vii) no
non-exempt “prohibited transaction,” as such term is defined in Section 406 of
ERISA and Section 4975 of the Code, has occurred or is reasonably expected to
occur with respect to any Employee Benefit Plan, and no circumstance has
occurred that would subject the DSKX Group to a Tax or penalty imposed by either
Section 502(i) of ERISA or Section 4975 of the Code.

(iii)

No Employee Benefit Plan to which the DSKX Group or any ERISA Affiliate made, or
was required to make, contributions, or which any of them maintained or
sponsored, during the past six years, is subject to Title IV of ERISA.  Neither
the DSKX Group nor any ERISA Affiliate contributes to, or has during the past
six years contributed to, a Multiemployer Plan.

(iv)

Except as set forth on Section 4.14(d) of the DSKX Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement, either alone or
in combination with any other event, will not give rise to any liability under
any Employee Benefit Plan, including, without limitation, liability for
severance pay, unemployment compensation, termination pay or withdrawal
liability, or accelerate the time of payment or vesting or increase the amount
of compensation or benefits due to any current or former employee, officer,
director, stockholder or other service provider of the DSKX Group or any direct
or indirect Subsidiary thereof engaged in the DSKX or their beneficiaries.  No
amount that could be reasonably expected to be received (i) by a Business
Employee (whether in cash or property), as a result of the consummation of the
transactions contemplated by this Agreement, or (ii) by any employee, officer,
director, stockholder or other service provider under any Employee Benefit Plan
or otherwise would not be expected to be deductible by reason of Section 280G of
the Code or would be subject to the excise Tax under Section 4999 of the Code.
 The DSKX Group has no indemnity obligation on or after the Closing Date for any
Taxes imposed under Section 4999 or Section 409A of the Code.

(v)

The representations and warranties in this Section 4.14 are the sole and
exclusive representations and warranties of DSKX related to the employee benefit
matters addressed by such Section 4.14.

Section 4.15  Contracts.

(i)

Section 4.15(a) of the DSKX Disclosure Schedule sets forth an accurate list of
the following Contracts to which any member of the DSKX Group engaged in the
DSKX Business is a Party or by which any member of the DSKX Group is bound that
is primarily used in, or otherwise necessary for, the operation of the DSKX
Business (collectively, the “DSKX Business Contracts”):





48




--------------------------------------------------------------------------------







(i)

each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials by any member of the
DSKX Group engaged in the DSKX Business of an amount or value in excess of
$25,000;

(ii)

each Contract (other than purchase orders for Inventory) that involves
performance of services or delivery of goods or materials to any member of the
DSKX Group engaged in the DSKX Business of an amount or value in excess of
$25,000;

(iii)

each Lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other Contract affecting the ownership of, leasing of, title
to, use of, or any leasehold or other interest in, any personal property (except
personal property leases and installment and conditional sales agreements having
aggregate payments of less than $50,000);

(iv)

each DSKX Contract in respect of Intellectual Property (other than licenses for
shrinkwrap, clickwrap or other similar commercially available off-the-shelf
software that has not been modified or customized by a third Party for the DSKX
Business);

(v)

each collective bargaining agreement and other Contract to or with any labor
union or other employee representative of a group of employees;

(vi)

each joint venture, partnership, and other Contract (however named) involving a
sharing of profits, losses, costs, or liabilities by any member of the DSKX
Group with any other Person;

(vii)

any agreement relating to indebtedness for borrowed money or extensions of
credit;

(viii)

each Contract containing covenants that restrict the business activity of any
member of the DSKX Group, including, but not limited to, any exclusivity
covenants, or limit the freedom of any member of the DSKX Group to engage in any
line of business or to compete with any Person;

(ix)

any agreement providing for indemnification by any member of the DSKX Group,
other than indemnification provided to customers or vendors in the Ordinary
Course of Business;

(x)

any employment or consulting Contract with any Business Employee, or any
consultant or contractor of the DSKX Business, other than at-will arrangements
that do not include severance or “change of control” provisions; and

(xi)

each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

(ii)

Except as set forth in Section 4.15(b) of the DSKX Disclosure Schedule, as of
the date hereof, all of the DSKX Business Contracts are in full force and effect
and are enforceable in accordance with their terms except to the extent that
such enforceability (i) may





49




--------------------------------------------------------------------------------







be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally, and (ii) is subject to
general principles of equity.

(iii)

Except as set forth in Section 4.15(c) of the DSKX Disclosure Schedule, as of
the date hereof, no DSKX Group member is in breach in any material respect of or
default under (and to DSKX’s Knowledge, no event has occurred which with notice
or the passage of time or both would constitute a breach in any material respect
of or default under) any DSKX Business Contract nor, to DSKX’s Knowledge, is any
other Party to any such DSKX Business Contract in breach in any material respect
of or default under such DSKX Business Contract.

Section 4.16  Labor Matters.  Since February 1, 2012, no member of the DSKX
Group or any predecessor in interest thereto has been or is a Party to any
collective bargaining agreement.  There is no material strike, work stoppage,
walkout, slowdown or picketing by any Business Employees, nor is any material
grievance proceeding in progress or pending, or to DSKX’s Knowledge, threatened,
between any member of the DSKX Group, on the one hand, and any Business Employee
or any union or collective bargaining unit, on the other hand.  Since
February 1, 2012, (i) each member of the DSKX Group has complied in all material
respects with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, worker
classification, benefits, collective bargaining, the payment of social security
and similar taxes, occupational safety and health and plant closings and
(ii) there has not been, there is not presently pending or existing, and, to
DSKX’s Knowledge, there is not threatened, any complaint, charge or Proceeding
against the DSKX Group relating to an alleged material violation of any Legal
Requirement pertaining to labor relations or employment matters.

Section 4.17  Insurance.  All policies of insurance existing on the date hereof
relating to the DSKX Business, the DSKX Business Assets and the Business
Employees (except for any such policies maintained to provide benefits to
employees under an Employee Benefit Plan) are listed on Section 4.17 of the DSKX
Disclosure Schedule, are in full force and effect, and no DSKX Group member is
in default in any material respect with respect to its obligations under any
such insurance policies.  All premiums and other payments due from any member of
the DSKX Group prior to the date of this Agreement under or on account of any
such insurance policies have been paid as of the date hereof.  Except as set
forth on Section 4.17 of the DSKX Disclosure Schedule, there is no material
insurance claim by any member of the DSKX Group pending under any of the
policies in respect of the DSKX Business.

Section 4.18  Affiliate Transactions.  Except as set forth in Section 4.18 of
the DSKX Disclosure Schedule, there are no Contracts relating to transactions
(other than related to continuing employment and benefit matters on arms’ length
terms) between the DSKX Subsidiaries, on the one hand, and DSKX or any
stockholder, director or executive officer of any member of the DSKX Group or
any member of such stockholder’s, director’s or executive officer’s immediate
family, or any Affiliate of such stockholder, director or executive officer on
the other hand (other than agreements related to their employment on arms’
length terms).  Except as set forth in Section 4.18 of the DSKX Disclosure
Schedule, no director or executive officer of a DSKX Group owns directly or
indirectly on an individual or joint basis any interest (other than passive
investments in publicly traded securities) in, or serves as an executive officer





50




--------------------------------------------------------------------------------







or director of, any supplier or other Person (other than the other DSKX Group
members) which has a material business relationship with a DSKX Group member.

Section 4.19  Brokerage.  Except as set forth on Section 4.19 of the DSKX
Disclosure Schedule, no DSKX Group member has any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which PHMD or any Radiancy Group
Member could become liable or obligated.

Section 4.20  Regulatory Matters.  Except as set forth in Section 4.20 of the
DSKX Disclosure Schedule:  (a) no DSKX Group member has received, in respect of
the DSKX Business, any written notice of adverse filing, warning letter,
untitled letter or other written correspondence or written notice from the U.S.
Food and Drug Administration, any comparable Governmental Agency in Europe or
any other country or any other United States or foreign Governmental Entity,
alleging or asserting noncompliance with the Federal Food, Drug and Cosmetic Act
(21 U.S.C. § 301 et seq.) (the “FFDCA”) or any comparable statute of any foreign
Governmental Entity; (b) each of DSKX and each DSKX Subsidiary is in compliance
in all material respects with applicable health care laws, including without
limitation, the FFDCA, and the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), and the regulations promulgated pursuant to such laws, and
comparable state laws (collectively, “Health Care Laws”); (c) each DSKX Group
member is in compliance in all material respects with applicable anti-trust and
trade practice laws, including regulations promulgated by the Federal Trade
Commission or any comparable foreign Governmental Entity, (d) no DSKX Group
member has received written notice that any Governmental Entity has taken, is
taking or intends to take action to limit, suspend, modify or revoke any Permits
required by the Health Care Laws or other Laws that are applicable to the DSKX
Business, which has not been resolved in such DSKX Group member’s favor; and
(e) no DSKX Group member has, in respect of the DSKX Business, either
voluntarily or involuntarily, initiated, conducted, issued or caused to be
initiated, any recall, market withdrawal, safety alert, post-sale warning, “dear
doctor” letter, or other notice or action material to the DSKX Business relating
to the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to DSKX’s Knowledge, no Person has initiated or
conducted any such notice or action against any member of the DSKX Group.  To
DSKX’s Knowledge (without the requirement for inquiry or investigation), the
research, studies and tests conducted by or on behalf of each DSKX Group member
have been conducted with reasonable care and in accordance in all material
respects with experimental protocols, procedures and controls adopted by such
DSKX Group member pursuant to all Health Care Laws and Permits required by the
Health Care Laws that are applicable to the DSKX Business or to such DSKX Group
member.

Section 4.21  Foreign Corrupt Practices; OFAC.  No DSKX Group member nor, to
DSKX’s Knowledge, any director, officer, agent, employee or other person acting
on behalf of any member of the DSKX Group has (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, or (iv) made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment.  No DSKX Group
member nor, to DSKX’s Knowledge, any director, officer, agent, employee or
Affiliate of any member of the DSKX Group is currently subject to





51




--------------------------------------------------------------------------------







any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

Section 4.22  Accounting and Disclosure Controls.  Each DSKX Group Member
 maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions related to the DSKX Business are
executed in accordance with management’s general or specific authorizations,
(ii) transactions related to the DSKX Business are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  DSKX maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by DSKX in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by DSKX
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to DSKX’s management, including its principal executive officer
or officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.  During the twelve (12)
months prior to the date hereof, DSKX has not received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of DSKX.

Section 4.23  SEC Reports.  DSKX has furnished or made available to PHMD
complete and accurate copies, as amended or supplemented, of its
(a) Registration Statements for registering securities under the Securities Act,
and (b) all reports required to be filed under the Exchange Act, including
(i) Annual Reports on Form 10-K for the fiscal years ended December 31, 2014 and
2013, as filed with the SEC, which contained audited balance sheets of DSKX as
of December 31, 2014 and 2013, and the related statements of operation, changes
in shareholders’ equity and cash flows for the years then ended; (ii) Quarterly
Reports on Form 10-Q for the quarterly periods ended September 30, 2015,
(iii) all other reports filed by DSKX under Section 13 or subsections (a) or
(iv) of Section 14 of the Exchange Act with the SEC (such of the foregoing
filings with the SEC are collectively referred to herein as the “DSKX SEC
Reports”).  The DSKX SEC Reports constitute all of the documents required to be
filed or furnished by DSKX with the SEC, including under Section 13 or
subsections (a) or (c) of Section 14 of the Exchange Act, through the date of
this Agreement.  The DSKX SEC Reports have complied and remain compliant in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder when filed.  As of the date hereof, there are no
outstanding or unresolved comments in comment letters received from the staff of
the SEC with respect to any of the DSKX SEC Reports.  As of their respective
dates, the DSKX SEC Reports, including any financial statements, schedules or
exhibits included or incorporated by reference therein, did not contain, and
they currently do not contain, any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  





52




--------------------------------------------------------------------------------







None of the DSKX Subsidiaries is required to file or furnish any forms, reports
or other documents with the SEC.

Section 4.24  Off-Balance Sheet Arrangements.  Neither DSKX nor any of its
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off balance sheet partnership or any similar contract or
arrangement (including any contract or arrangement relating to any transaction
or relationship between or among any member of the DSKX Group, on the one hand,
and any unconsolidated Affiliate, including any structured finance, special
purpose or limited purpose entity or person, on the other hand, or any “off
balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K under
the Exchange Act)), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, DSKX or any of its Subsidiaries in DSKX’s or any member
of the DSKX Group’s published financial statements or other DSKX SEC Reports.

Section 4.25  Accountants.  Marcum, LLP (the “DSKX Auditor”) is and has been
throughout the periods covered by the financial statements of DSKX for the most
recently completed fiscal year and through the date hereof (a) a registered
public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act
of 2002), (b) “independent” with respect to DSKX within the meaning of
Regulation S-X and (c) in compliance with subsections (g) through (l) of
Section 10A of the Exchange Act and the related rules of the SEC and the Public
Company Accounting Oversight Board.  Except as set forth on Section 4.25 of the
DSKX Disclosure Schedule, the report of the DSKX Auditor on the financial
statements of DSKX for the past fiscal year did not contain an adverse opinion
or a disclaimer of opinion, or was qualified as to uncertainty, audit scope, or
accounting principles, although it did express uncertainty as to DSKX’s ability
to continue as a going concern.  During DSKX’s most recent fiscal year and the
subsequent interim periods, there were no disagreements with the DSKX Auditor on
any matter of accounting principles or practices, financial statement
disclosure, or auditing scope or procedures.  None of the reportable events
listed in Item 304(a)(1)(iv) or (v) of Regulation S-K occurred with respect to
the DSKX Auditor.

Section 4.26  Minute Books.  The minute books and other similar records of DSKX
and each of the DSKX Subsidiaries contain, in all material respects, complete
and accurate records of all actions taken at any meetings of directors (or
committees thereof) of the DSKX Group or actions by written consent in lieu of
the holding of any such meetings since the time of organization of each such
corporation through the date of this Agreement.  DSKX has provided true and
complete copies of all such minute books and other similar records to PHMD’s
representatives.

Section 4.27  Board Action.  DSKX’s Board of Directors (a) has unanimously
determined that the Merger is advisable and in the best interests of DSKX and
its stockholders and is on terms that are fair to such DSKX stockholders,
(b) has caused DSKX and the Board of Directors of Merger Sub, to approve the
Merger and this Agreement by unanimous written consent, (c) adopted this
Agreement in accordance with the provisions of the DGCL, and (d) directed that
this Agreement and the Merger be submitted to the DSKX stockholders for their
adoption and approval and resolved to recommend that the DSKX stockholders vote
in favor of the adoption of this Agreement and the approval of the Merger and
the transactions contemplated hereby.





53




--------------------------------------------------------------------------------







ARTICLE V

COVENANTS AND AGREEMENTS OF THE PARTIES

Section 5.1  Public Announcements; SEC Filings.  Neither PHMD, Radiancy, DSKX
nor Merger Sub, or any of their respective Affiliates, shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other Parties, except as may be required by listing requirements or Legal
Requirements.  Notwithstanding the foregoing, the Parties have prepared a joint
press release to be issued by the Parties immediately following the execution of
this Agreement.  The Parties shall cooperate with each other and use their
reasonable best efforts to promptly prepare and file all reports, including
current reports on Form 8-K and comments thereto, in connection with this
Agreement and the transactions contemplated hereby.

Section 5.2  Transaction Expenses; Transfer Taxes.

(i)

DSKX and Merger Sub shall bear all fees and expenses incurred by DSKX, Merger
Sub and its Representatives in connection with the negotiation and execution of
this Agreement and each other Transaction Document and the consummation of the
transactions contemplated hereby and thereby.  PHMD and Radiancy shall bear all
fees and expenses incurred by PHMD or the Radiancy Group in connection with the
negotiation and execution of this Agreement and each other Transaction Document
and the consummation of the transactions contemplated hereby and thereby.

(ii)

Notwithstanding anything to the contrary in this Agreement, all stamp, transfer,
documentary, sales, use, registration and other such Taxes, levies and fees
(including any penalties and interest) incurred in connection with this
Agreement and the transactions contemplated hereby (collectively, “Transfer
Taxes”), and the reasonable costs of preparing and filing the Tax Returns
associated therewith, will be borne solely by PHMD.  All Tax Returns with
respect to Transfer Taxes shall be prepared and filed by the Person that
customarily is responsible for the filing of such Tax Returns.  The Parties
shall reasonably cooperate with one another to lawfully minimize Transfer Taxes.

Section 5.3  Further Assurances.  The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things not inconsistent
with this Agreement, all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Transaction
Documents.  In addition, and without limitation of the foregoing, in the event
that PHMD or any of its Subsidiaries (other than the Radiancy Group) shall,
following the Closing, come into possession of any of the Business Assets, PHMD
shall promptly cause the transfer of such Business Assets to the Surviving
Corporation and shall take such actions reasonably requested by the Surviving
Corporation to memorialize such transfer.

Section 5.4  Post-Closing Access.  Following the Closing, DSKX and the Surviving
Corporation shall, and shall cause the Radiancy Foreign Subsidiaries to, provide
to PHMD and its Representatives reasonable access to the personnel,
representatives, attorneys, accountants, properties, books and records of the
Radiancy Group and the Business upon reasonable advance





54




--------------------------------------------------------------------------------







written notice during regular business hours, and will permit PHMD to make
copies of any such information in each case to the extent necessary for PHMD to
comply with its obligations to the SEC or otherwise under the Exchange Act and
as required for audit purposes.

Section 5.5  Employees; Employees Benefit Plans.

(i)

As at the Closing Date, Dr. Dolev Rafaeli, Dennis M. McGrath and all other
officers and directors of PHMD who are not presently fully-time Business
Employees of the members of the Radiancy Group shall (A) tender their
resignations as officers of Radiancy and each of the Radiancy Foreign
Subsidiaries, and (B) waive all rights to severance pay, termination pay or any
accrued bonuses or other remuneration payable to them by the Radiancy Group or
any member thereof.  All Business Employees of Radiancy and each of the Radiancy
Foreign Subsidiaries shall be offered an opportunity to continue in the
employment of the Surviving Corporation and each of the Radiancy Foreign
Subsidiaries for a period of not less than 90 days following the Closing Date
and the Effective Time of the Merger.  In the event and to the extent that DSKX
or the Surviving Corporation do not comply with the covenant set forth in the
preceding sentence, or the laws of the jurisdiction in which any Foreign
Subsidiary is organized require a longer waiting period than under the WARN Act
prior to discharging or terminating any such employee, the Surviving Corporation
shall be liable to pay any and all termination or severance pay or benefits to
any Business Employee of the Radiancy Group so terminated or discharged.

(ii)

Subject at all times to DSKX’s and the Surviving Corporation’s compliance with
Section 5.5(a) above, PHMD shall be solely responsible for, and liable to pay,
severance (if any) that becomes due to a Business Employee of the Radiancy
Group. DSKX and the Surviving Corporation are responsible for the provision of
health plan continuation coverage in accordance with the requirements of
Section 4980B of the Code, Part 6 of Title I of ERISA or any other applicable
state or local Legal Requirement to any Business Employee of the Radiancy Group
who (x) voluntarily (not constituting a constructive discharge) resigns his or
her employment with the applicable Radiancy Group member and does not continue
employment with such Radiancy Group member on or after the Closing Date, or
(y) does not continue employment with the Company or any of their Affiliates on
or after the Closing Date or (z) is a former Business Employee of the Radiancy
Group as of the Closing Date.

(iii)

As soon as reasonably practicable after the Closing Date or such later date
agreed to by the Parties, but in no event later than June 30, 2016, DSKX or the
Surviving Corporation shall take, or shall cause one of its Affiliates to take,
all actions necessary to implement and establish “employee benefit plans” within
the meaning of Section 3(3) of ERISA and a 401(k) plan intended to be qualified
under Section 401(a) of the Code (collectively, “Applicable Plans”) in which the
Business Employees shall be eligible to participate from and after the date of
establishment.  For purposes of determining eligibility to participate, vesting
and benefit accrual in the Applicable Plans, the service of each Business
Employee prior to the Closing Date shall be treated as service with the
applicable member of the Radiancy Group, to the extent recognized by PHMD prior
to the Closing Date; provided, however, that such service shall not be
recognized to the extent that such recognition would result in any duplication
of benefits and DSKX shall not be required to provide service credit for benefit
accrual purposes under any DSKX Plan that is a defined benefit pension plan.  In
addition, subject to applicable





55




--------------------------------------------------------------------------------







Legal Requirement, DSKX shall use its best efforts to ensure that the Applicable
Plans waive, or caused to be waived, all limitations as to preexisting
conditions, exclusions and waiting periods with respect to participation and
coverage requirements applicable to Business Employees under any DSKX Plan in
which such Business Employees may be eligible to participate after the Closing
Date.

(iv)

All Business Employees shall cease to participate in any Employee Benefit Plan
sponsored by PHMD.  PHMD shall retain all liabilities accrued through the
Closing Date in respect of such Business Employees’ participation in PHMD
Benefit Plans.  From and after the Closing Date, DSKX and the Surviving
Corporation shall assume and become sponsor of, by operation of Law, all
Employee Benefit Plans maintained for Business Employees of the Radiancy Group
and have the reimbursement obligations to PHMD with respect to the costs and
expenses associated with participation by the Business Employees in any Employee
Benefit Plans sponsored by PHMD or any of their Affiliates.

(v)

Nothing contained in this Section 5.5, expressed or implied, shall (i) be
treated as the establishment, amendment or modification of any Employee Benefit
Plan or Applicable Plan or, except as expressly set forth in this Section 5.5,
constitute a limitation on rights to amend, modify, merge or terminate after the
Closing Date any Employee Benefit Plan or Applicable Plan, (ii) give any current
or former employee, officer, director or other independent contractor (including
any beneficiary or dependent of the foregoing) of the Parties or their
respective Affiliates any third Party beneficiary or other rights, or
(iii) except as explicitly set forth in this Section 5.5, obligate DSKX or any
of its Affiliates to (A) maintain any particular Employee Benefit Plan or
Applicable Plan, or (B) retain the employment or services of any current or
former employee, officer, director or other service provider.

Section 5.6  Non-Compete and Non-Solicitation.

(i)

PHMD agrees that for a period of five (5) years after the Closing Date neither
it nor any of its Affiliates shall, either directly or indirectly, alone or with
others, engage in, own, manage, operate, finance, control, or provide services
to, any Person that sells, distributes or otherwise provides, for use any of the
Consumer Products; provided, that nothing in this Section 5.6(a) shall preclude
PHMD or any of its Affiliates from owning, solely as an investment, up to 5% of
any Person engaged in any such business.

(ii)

PHMD agrees that for a period of five (5) years after the Closing Date neither
it nor any of its directors or Affiliates shall, without the prior written
consent of Merger Sub, directly or indirectly solicit the employment or services
of, or retain, any Continuing Employee; provided, that the restrictions
contained in this Section 5.6(b) shall not apply to solicitations through job
fairs or general solicitations or advertisements not directed at any particular
individual.

(iii)

PHMD agrees that for a period of five (5) years after the Closing Date neither
it nor any of its Affiliates shall, without the prior written consent of Merger
Sub, knowingly cause or attempt to cause any customer of the Business to reduce
or terminate its business relationship with the Surviving Corporation and/or the
Foreign Subsidiaries.





56




--------------------------------------------------------------------------------







(iv)

PHMD agrees that for a period of five (5) years after the Closing Date neither
it nor any of its directors or Affiliates shall, without the prior written
consent of the DSKX Designees on the DSKX board of directors, directly or
indirectly solicit the employment or services of, or retain any Business
Employee of any member of the Radiancy Group as of the Closing; provided, that
the restrictions contained in this Section 5.6(iv) shall not apply to
solicitations through job fairs or general solicitations or advertisements not
directed at any particular individual.

(v)

PHMD agrees that for a period of five (5) years after the Closing Date neither
it nor any of its Affiliates shall, without the prior written consent of the
DSKX Designees on the DSKX board of directors, knowingly cause or attempt to
cause any customer of any Seller or any of their Affiliates to reduce or
terminate its business relationship with such Seller or such Affiliate.

(vi)

If a final judgment of a court or tribunal of competent jurisdiction determines
that any term or provision contained in Section 5.6(i), (ii), (iii), (iv) or (v)
is invalid or unenforceable, then the Parties agree that the court or tribunal
will have the power to reduce the scope, duration or geographic area of the term
or provision, to delete specific words or phrases or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  This Section 5.6 will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

(vii)

In the event of any breach or attempted breach of any provision contained in
Section 5.6(i), (ii), (iii), (iv) or (v), the aggrieved Party shall be entitled
to injunctive and other temporary relief without the need to post a bond and,
subject to the other limitations herein, to such other and further legal and
equitable relief and damages as may be proper.

(viii)

In the event and to the extent that any material Radiancy Business Contracts
applicable to the Business and the Business Assets are terminable by the other
party thereto as a result of the Merger contemplated hereby, all as listed on
Section 3.15 of the Radiancy Disclosure Schedule (the “Applicable Provisions”),
PHMD agrees that, for the shorter of the period ending on (i) the date that is
four (4) years after the Closing Date, or (ii) the date that the restrictions
set forth each of the agreements would otherwise expire in accordance with their
terms, PHMD shall, and shall cause its Affiliates to, seek to avoid enforcement,
including by way of seeking equitable remedies and/or damages, the restrictions
set forth in the Applicable Provisions for the benefit of DSKX and each member
of the Radiancy Group.  In such connection, DSKX or the Surviving Corporation
shall reimburse PHMD for any such costs and expenses incurred in connection with
compliance with the provisions of this Section 5.6(viii).

Section 5.7  Use of Corporate Names.  On the Closing Date, PHMD shall provide
DSKX with a two-year fully-paid license to use the word “Photomedex” in
connection with its operation of the Professional Products Business.
 Conversely, neither PHMD nor any remaining Subsidiary of Affiliate of PHMD
shall, following the Closing Date, use the name “Radiancy” or any of the trade
names, copyrights or other Intellectual Property relating to the Professional
Products to be sold by DSKX or any of its Subsidiaries following the Closing
Date or the “Consumer Products”





57




--------------------------------------------------------------------------------







to be sold by DSKX or any of its Subsidiaries under the Photomedex Technology
Merger Agreement, except as otherwise required in filings with Governmental
Authorities.

Section 5.8  Photomedex Technology Merger Agreement.  On the Closing Date and
immediately following the Effective Time of the Merger, all of the transactions
contemplated by the Photomedex Technology Merger Agreement shall have been
consummated by the applicable Parties thereto.

Section 5.9  Failure to Consummate Mergers; Fiduciary Obligations of PHMD
Directors, Break Up Fee and Termination Fees.

(a)

Except as set forth in this Section 5.9, from and after the date of this
Agreement, PHMD agrees that neither it nor any of its Subsidiaries shall, and
that it shall not authorize or permit its and their respective officers,
directors, employees, agents and representatives, including any investment
banker, attorney, accountant or other advisor retained by PHMD or any of its
Subsidiaries (collectively, "Representatives") to, directly or indirectly,
(i) initiate, solicit, facilitate or knowingly encourage any inquiries,
proposals or offers with respect to, or the making or completion of, an
Acquisition Proposal, (ii) engage or participate in any negotiations or
discussions (other than to state that they are not permitted to have
discussions) concerning, or provide or cause to be provided any non-public
information or data relating to the Company or any of its Subsidiaries in
connection with, an Acquisition Proposal, (iii) approve, endorse or recommend
any Acquisition Proposal or (iv) approve, endorse or recommend, or execute or
enter into any letter of intent, agreement in principle, merger agreement,
acquisition agreement or other similar agreement relating to an Acquisition
Proposal; provided, however, it is understood and agreed that any determination
or action by the PHMD Board permitted under Section 5.9(b) or Section 5.9(c) or
Section 8.1(d) shall not be deemed to be a breach of this Section 5.9(a). PHMD
agrees that it will immediately cease and cause to be terminated, and cause its
Representatives to cease and cause to be terminated, any existing activities,
discussions or negotiations with any Persons conducted heretofore with respect
to any Acquisition Proposal. PHMD agrees that any violation of the foregoing
restrictions by any of PHMD's Subsidiaries or any Representative of PHMD or any
of its Subsidiaries will be a breach of this Section 5.9(a) by PHMD. PHMD agrees
that in the event it releases any Person from, or amends or waives any provision
of, any confidentiality, "standstill," non-solicitation or similar agreement to
which PHMD or any of its Subsidiaries, including the Radiancy Group or
Photomedex Technology is or becomes a party or under which PHMD or any member of
the Radiancy Group or Photomedex Technology has or acquires any rights, it shall
release DSKX and its Subsidiaries and Representatives of DSKX from, and/or shall
waive, all such parallel or analogous provisions of the Confidentiality
Agreement. PHMD also will promptly request each Person that has executed a
confidentiality agreement in connection with its consideration of a possible
Acquisition Proposal to return or destroy in accordance with the terms of such
confidentiality agreement all confidential information heretofore furnished to
such Person by or on behalf of PHMD.

(b)

Notwithstanding anything to the contrary in Section 5.9(a), at any time after
the date of this Agreement and prior to obtaining the PHMD Stockholder Approval,
PHMD may, in response to an unsolicited bona fide written Acquisition Proposal
applicable to (i) PHMD and all of its direct and indirect Subsidiaries, or (ii)
both (A) all members of the Radiancy





58




--------------------------------------------------------------------------------







Group (when taken as a consolidated whole) and (B) Photomedex Technology, that
did not result from a breach of Section 5.9(a) and that the PHMD Board
determines, in the exercise of its good faith judgment (after consultation with
its outside legal counsel and its financial advisor) constitutes or may
reasonably be expected to lead to a Superior Proposal, and subject to complying
with Section 5.9(d) below: (i) furnish information with respect to PHMD, the
Radiancy Group and Photomedex Technology to the Person making such Acquisition
Proposal pursuant to a customary confidentiality agreement on terms no less
restrictive to such Person than those contained in the Confidentiality Agreement
(except for such changes specifically necessary in order for PHMD to be able to
comply with its obligations under this Agreement); provided, however, that PHMD
shall provide or make available to DSKX any material non-public information
concerning the Radiancy Group and Photomedex Technology that is provided to the
Person making such Acquisition Proposal or its Representatives which was not
previously provided or made available to PHMD; and (ii) participate in
discussions or negotiations with such Person and its Representatives regarding
such Acquisition Proposal; provided, further, that the PHMD Board or any
committee thereof may take the actions described in subsections (i) and
(ii) above only if the PHMD Board or any committee thereof determines in the
exercise of its good faith judgment (after consultation with its outside legal
counsel and its financial advisor) that the failure to take such action would
reasonably be expected to breach its fiduciary duties under applicable Law.

(c)

Except as set forth in this Section 5.9(c), until the termination of this
Agreement in accordance with the terms hereof, neither the PHMD Board nor any
committee thereof shall: (i) (A) fail to make or withdraw, modify or amend or
publicly propose to withdraw, modify or amend, in any manner adverse to DSKX or
its Subsidiaries, its recommendation of this Agreement or the Photomedex
Technology Merger Agreements or the Mergers contemplated hereby or thereby (the
"PHMD Board Recommendation"), (B) fail to make a statement in opposition and
recommend to PHMD's stockholders rejection of a tender or exchange offer for
PHMD's securities initiated by a third party pursuant to Rule 14e-2 promulgated
under the Securities Act within ten (10) Business Days after such tender or
exchange offer shall have been announced or commenced by such third party, or
(C) approve or recommend, or publicly propose to approve or recommend, any
Acquisition Proposal concerning PHMD and all its direct and indirect
Subsidiaries or the Radiancy Group and Photomedex Technology (any of the
foregoing in clauses (A)-(C), a "PHMD Adverse Recommendation Change"), or
(ii) adopt or recommend, or publicly propose to adopt or recommend, or allow
PHMD or any of its Subsidiaries to execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar Contract constituting or related to, or that is
intended to or would reasonably be expected to lead to, any Acquisition Proposal
(other than a confidentiality agreement referred to in Section 5.9(b)) (any of
the foregoing, an "Acquisition Agreement"). Notwithstanding anything to the
contrary contained in this Agreement, at any time prior to obtaining the PHMD
Stockholder Approval, the PHMD Board may in response to a bona fide unsolicited
written Acquisition Proposal concerning PHMD and all its direct and indirect
Subsidiaries or the Radiancy Group and Photomedex Technology that was made after
the date hereof, that did not result from a breach of this Section 5.9, and that
the PHMD Board determines in good faith (after consultation with outside legal
counsel and its financial advisor) constitutes a Superior Proposal (x) make an
Adverse Recommendation Change if the PHMD Board has determined in good faith
(after consultation





59




--------------------------------------------------------------------------------







with its outside legal counsel) that, in light of the receipt of such Superior
Proposal, the failure to make such Adverse Recommendation Change would
reasonably be expected to breach its fiduciary duties under applicable Law, or
(y) cause PHMD to terminate this Agreement pursuant to Section 8.1(d)(iv) and
(only if PHMD shall) concurrently with such termination enter into an
Acquisition Agreement if the PHMD Board has concluded in good faith (after
consultation with its outside legal counsel) that, in light of the receipt of
such Superior Proposal, the failure to effect such termination would reasonably
be expected to breach its fiduciary duties under applicable Law; provided,
however, that PHMD shall not be entitled to terminate this Agreement pursuant to
the foregoing clause (y), and any purported termination pursuant to the
foregoing clause (y) shall be void and of no force or effect, unless, prior to
or simultaneously with such termination, PHMD pays by wire transfer of
immediately available funds the PHMD Termination Fee in accordance with
Section 8.3(b); provided, further, that the PHMD Board shall not be entitled to
make an Adverse Recommendation Change in respect of any such Superior Proposal
or terminate this Agreement pursuant to Section 8.1(d)(iv) in respect of any
such Superior Proposal, and any purported termination pursuant to the foregoing
clause (y) shall be void and of no force or effect, unless:

(I)  PHMD has provided to DSKX four Business Days' prior written notice that it
intends to take a such action (a "Notice of Designated Superior Proposal"),
which notice shall describe in reasonable detail the terms and conditions of any
Superior Proposal (including the identity of the party making such Superior
Proposal) that is the basis of the proposed action by the PHMD Board (a
"Designated Superior Proposal") and attach the most current form or draft of any
written agreement providing for the transaction contemplated by such Designated
Superior Proposal and all other contemplated transaction documents (including
any agreements with any stockholders, directors or employees) (it being
understood and agreed that any amendment to the financial terms or any other
material term of such Superior Proposal shall require a new Notice of Designated
Superior Proposal, and a new four Business Day period); and

(II)  at the end of such four Business Day period, such Acquisition Proposal
concerning PHMD and all its direct and indirect Subsidiaries or the Radiancy
Group and Photomedex Technology has not been withdrawn and the PHMD Board
determines in good faith that such Acquisition Proposal concerning PHMD and all
its direct and indirect Subsidiaries or the Radiancy Group and Photomedex
Technology continues to constitute a Superior Proposal (taking into account any
changes to the terms of this Agreement agreed to or proposed by DSKX in a
binding written offer in response to a Notice of Designated Superior Proposal
which is capable of being accepted by PHMD).

(d)

PHMD promptly (and in any event within one Business Day) shall advise DSKX
orally and in writing of (i) any written Acquisition Proposal, including any
Acquisition Proposal concerning PHMD and all its direct and indirect
Subsidiaries or the Radiancy Group and Photomedex Technology, (ii) any written
request for non-public information relating to PHMD and all its direct and
indirect Subsidiaries, and member of the Radiancy Group or Photomedex
Technology, other than requests for information not reasonably expected to be
related to an Acquisition Proposal and (iii) any written inquiry or request for
discussion or negotiation regarding an Acquisition Proposal, including any
Acquisition Proposal concerning





60




--------------------------------------------------------------------------------







PHMD and all its direct and indirect Subsidiaries or the Radiancy Group and
Photomedex Technology, and including in each case the identity of the Person
making any such Acquisition Proposal, inquiry or request and the material terms
of any such Acquisition Proposal, inquiry or request and attach a copy of any
such written Acquisition Proposal, or if such Acquisition Proposal is provided
orally to PHMD, PHMD shall summarize in writing the terms and conditions of such
Acquisition Proposal, including the identity of the person making such
Acquisition Proposal. PHMD shall keep DSKX reasonably and promptly informed in
all material respects of the status and details (including any material change
or proposed material change to the terms thereof) of any Acquisition Proposal.
PHMD shall provide DSKX with prior notice of any meeting of the PHMD Board or
any committee thereof at which the PHMD Board or any committee thereof is
expected to consider any Acquisition Proposal or any such inquiry or to consider
providing information to any person or group in connection with an Acquisition
Proposal or any such inquiry.

(e)

Nothing set forth in this Agreement shall prevent PHMD or the PHMD Board from
(i) taking and disclosing to its stockholders a position contemplated by
Rule 14e-2(a), Rule 14d-9 or Item 1012(a) of Regulation M-A promulgated under
the Exchange Act (or any similar communication to stockholders in connection
with the making or amendment of a tender offer or exchange offer), or (ii) from
making any required disclosure to PHMD's stockholders if, in the good faith
judgment of the PHMD Board, after consultation with outside legal counsel,
failure to disclose such information would reasonably be expected to breach its
fiduciary duties under applicable Law; provided, however, that in the case of
both clause (i) and clause (ii), any such disclosure, other than a "stop, look
and listen" communication or similar communication of the type contemplated by
Section 14d-9(f) of the Exchange Act, may still be deemed to be a PHMD Adverse
Recommendation Change pursuant to Section 5.9(c) unless the PHMD Board expressly
publicly reaffirms the PHMD Board Recommendation in such disclosure.

(f)

Until the termination of this Agreement in accordance with the terms hereof,
neither the DSKX Board nor any committee thereof shall: (i) (A) fail to make or
withdraw, modify or amend or publicly propose to withdraw, modify or amend, in
any manner adverse to PHMD or the Radiancy Group and Photomedex Technology, its
recommendation of this Agreement, the Photomedex Technology Merger Agreement or
the Mergers contemplated hereby the thereby (the "DSKX Board Recommendation"),
(B) fail to make a statement in opposition and recommend to DSKX's stockholders
rejection of a tender or exchange offer for DSKX's securities initiated by a
third party pursuant to Rule 14e-2 promulgated under the Securities Act within
ten Business Days after such tender or exchange offer shall have been announced
or commenced by such third party, or (C) approve or recommend, or publicly
propose to approve or recommend, any inquiry, proposal or offer from any Person
or group of Persons other than PHMD or one of its Subsidiaries for (x) a merger,
reorganization, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving an
acquisition of DSKX (or any Subsidiary or Subsidiaries of the Company whose
business constitutes 15% or more of the net revenues, net income or assets of
DSKX and its Subsidiaries, taken as a whole) or (y) the acquisition in any
manner, directly or indirectly, of over 15% of the equity securities or
consolidated total assets of DSKX and its Subsidiaries, in each case other than
the Merger (a transaction pursuant to clause (C), a “DSKX Acquisition Proposal”)
(any of the foregoing in clauses (A)-(C), a "DSKX Adverse Recommendation





61




--------------------------------------------------------------------------------







Change"), or (ii) adopt or recommend, or publicly propose to adopt or recommend,
or allow DSKX or any of its Subsidiaries to execute or enter into, any letter of
intent, memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar Contract constituting or related to, or that is
intended to or would reasonably be expected to lead to, any DSKX Acquisition
Proposal.

(g)

Until such time, if any, as this Agreement is terminated pursuant to
Section 8.1, DSKX will not, nor will it cause or permit any of their respective
Representatives to, directly or indirectly, solicit, initiate, or encourage any
inquiries or proposals from, discuss or negotiate with, or provide any nonpublic
information to, any Person (other than PHMD and its Representatives) relating to
any transaction involving the sale of the DSKX Business or any material portion
of the property or assets of DSKX or its Subsidiaries or any of the equity
interests of DSKX or any of its Subsidiaries, or any merger, consolidation,
business combination, or similar transaction involving DSKX or any of its
Subsidiaries. From the date hereof through the Closing Date, DSKX will not,
directly or indirectly, enter into or authorize, or permit any Representatives
of DSKX, any of its Subsidiaries or of any of DSKX’s affiliates, directors,
officers or employees to enter into, any agreement or agreement in principle
with any third Person for the acquisition of DSKX, any of its Subsidiaries, or
any material portion of the respective assets or properties of DSKX or any of
its Subsidiaries or any of the equity interests of DSKX or any of its
Subsidiaries (a "Third-Party Transaction"). DSKX will inform PHMD in writing by
facsimile within twenty-four (24) hours following the receipt by any of DSKX or
any of its Representatives of any unsolicited inquiry, proposal, offer or bid
(including the terms thereof and the identity of the Person making such inquiry,
proposal, offer or bid) in respect of any Third-Party Transaction. PHMD
acknowledges that the mere receipt by DSKX of an unsolicited inquiry or proposal
regarding a Third-Party Transaction will not constitute a breach of the Company'
obligations under this Section 5.9(g), but only if DSKX notifies PHMD of such
unsolicited inquiry or proposal as required by this Section 5.9(g).

Section 5.10  Preparation of Proxy Statements; PHMD Stockholders Meeting and
DSKX Stockholders Meeting.

(a)

As promptly as reasonably practicable, but in any event within thirty (30) days,
following the date of this Agreement, PHMD shall, with the assistance of DSKX,
and DSKX shall, with the assistance of PHMD, prepare the Proxy Statements and
file the Proxy Statements with the SEC.  PHMD and DSKX will cooperate with each
other in the preparation of the Proxy Statements. Without limiting the
generality of the foregoing, each of PHMD and DSKX will furnish to the other in
writing the information relating to it required by the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder to be set
forth in the Proxy Statements. Each of PHMD and DSKX shall use its reasonable
best efforts to resolve all SEC comments with respect to the Proxy Statements as
promptly as practicable after receipt thereof. DSKX and PHMD will promptly
correct any information provided by it for use in the Proxy Statements, if and
to the extent that it shall have become false or misleading in any material
respect prior to the respective Stockholders Meetings. DSKX and PHMD shall cause
the Proxy Statements, as so corrected, to be filed with the SEC and to be
disseminated to its respective stockholders, in each case, as and to the extent
required by applicable federal securities laws. DSKX and its counsel shall be
given a reasonable opportunity to review and





62




--------------------------------------------------------------------------------







comment on the Proxy Statement of PHMD before it is filed with the SEC, and PHMD
shall give good faith and reasonable consideration to any comments made by DSKX
or its counsel. PHMD shall promptly notify and provide to DSKX and its counsel
any comments PHMD or its counsel receives from the SEC with respect to the Proxy
Statement of PHMD and any request by the SEC for any amendment to the Proxy
Statement of PHMD or for additional information. PHMD and its counsel shall be
given a reasonable opportunity to review and comment on the Proxy Statement of
DSKX before it is filed with the SEC, and DSKX shall give good faith and
reasonable consideration to any comments made by PHMD or its counsel. DSKX shall
promptly notify and provide to PHMD and its counsel any comments DSKX or its
counsel receives from the SEC with respect to the Proxy Statement of DSKX and
any request by the SEC for any amendment to the Proxy Statement of DSKX or for
additional information.

(b)

As promptly as reasonably practicable and, in any event, no later than forty
(40) days following the notification of no further review of the applicable
Proxy Statement Statement (each, an “SEC Effectiveness Date”), (i) with respect
to the Proxy Statement of PHMD, PHMD, acting through the PHMD Board, shall
(A) take all action necessary to duly call, give notice of, convene and hold a
meeting of its stockholders for the purpose of obtaining the PHMD Stockholder
Approval (the "PHMD Stockholders Meeting") and (B) except to the extent that the
PHMD Board shall have effected a PHMD Adverse Recommendation Change in
accordance with Section 5.9(c), include in the Proxy Statement of PHMD a
statement to the effect that the PHMD Board (I) has unanimously determined that
the Merger and this Agreement are advisable and (II) unanimously recommends that
the PHMD's stockholders vote to adopt this Agreement at the PHMD Stockholders
Meeting; provided, however, that PHMD shall be permitted to delay, postpone or
cancel the PHMD Stockholders Meeting (but not beyond the Termination Date) if in
the good faith judgment of the PHMD Board or any committee thereof (after
consultation with its legal counsel) the failure to do so would reasonably be
expected to breach the PHMD Board's fiduciary duties under applicable Law, and
(ii) with respect to the Proxy Statement of DSKX, DSKX, acting through the DSKX
Board, shall (A) take all action necessary to duly call, give notice of, convene
and hold a meeting of its stockholders for the purpose of obtaining the DSKX
Stockholder Approval (the "DSKX Stockholders Meeting") and (B) except to the
extent that the DSKX Board shall have effected a PHMD Adverse Recommendation
Change in accordance with Section 5.9(f), include in the Proxy Statement of DSKX
a statement to the effect that the DSKX Board (I) has unanimously determined
that the Merger and this Agreement are advisable and (II) unanimously recommends
that the DSKX's stockholders vote to adopt this Agreement at the DSKX
Stockholders Meeting; provided, however, that DSKX shall be permitted to delay,
postpone or cancel the DSKX Stockholders Meeting (but not beyond the Termination
Date) if in the good faith judgment of the DSKX Board or any committee thereof
(after consultation with its legal counsel) the failure to do so would
reasonably be expected to breach the DSKX Board's fiduciary duties under
applicable Law.

Section 5.11  Access to Information; Confidentiality.

(a)

From the date hereof to the Effective Time or the earlier termination of this
Agreement, upon reasonable prior written notice, DSKX shall, and shall use its
reasonable best efforts to cause its Subsidiaries, officers, directors and
Representatives to, afford to PHMD reasonable access during normal business
hours, consistent with applicable Law, to its officers, key management
employees, properties, offices, other facilities and books and records, and
shall





63




--------------------------------------------------------------------------------







promptly furnish PHMD with all financial, operating and other data and
information as PHMD shall reasonably request in writing (it being agreed,
however, that the foregoing shall not permit PHMD or its officers, employees or
representatives to conduct any environmental testing or sampling or other
invasive testing). DSKX shall furnish to PHMD and its Representatives such
available financial and operating data as PHMD may reasonably request.
Notwithstanding the foregoing, any such investigation or consultation shall be
conducted in such a manner as not to interfere unreasonably with the business or
operations of DSKX or its Subsidiaries or otherwise result in any significant
interference with the prompt and timely discharge by the employees of DSKX or
its Subsidiaries of their normal duties. Neither DSKX nor any of its
Subsidiaries shall be required to provide access to or to disclose information
where such access or disclosure would (i) breach any agreement with any third
party, (ii) constitute a waiver of or jeopardize the attorney-client or other
privilege held by the Company or (iii) otherwise violate any applicable Law.

(b)

PHMD and each of its Subsidiaries will hold and treat and will cause its
Representatives to hold and treat in confidence all documents and information
concerning DSKX and its Subsidiaries furnished to PHMD, its Subsidiaries and/or
their respective Representatives in connection with the transactions
contemplated by this Agreement and the Photomedex Technology Merger Agreement,
except for information that (i) was in the public domain at the time it was
disclosed or has entered the public domain through no fault of PHMD; (ii) was
known to PHMD, without restriction, at the time of disclosure, as demonstrated
by files in existence at the time of disclosure; (iii) is disclosed with the
prior written approval of the Company; (iv) was independently developed by PHMD
without any use of the Confidential Information of DSKX and by employees of PHMD
who have not had access to the Confidential Information, as demonstrated by
files created at the time of such independent development; (v) becomes known to
PHMD, without restriction, from a source other than DSKX without breach of this
Agreement by PHMD and otherwise not in violation of DSKX’s rights; (vi) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other governmental body; provided, however, that PHMD shall provide
prompt notice of such court order or requirement to DSKX to enable DSKX to seek
a protective order or otherwise prevent or restrict such disclosure.

 

(c)

From the date hereof to the Effective Time or the earlier termination of this
Agreement, upon reasonable prior written notice, PHMD shall, and shall use its
reasonable best efforts to cause its Subsidiaries, officers, directors and
Representatives to, afford to DSKX reasonable access during normal business
hours, consistent with applicable Law, to its officers, key management
employees, properties, offices, other facilities and books and records, and
shall promptly furnish DSKX with all financial, operating and other data and
information as DSKX shall reasonably request in writing (it being agreed,
however, that the foregoing shall not permit DSKX or its officers, employees or
representatives to conduct any environmental testing or sampling or other
invasive testing). PHMD shall furnish to DSKX and its Representatives such
available financial and operating data as DSKX may reasonably request.
Notwithstanding the foregoing, any such investigation or consultation shall be
conducted in such a manner as not to interfere unreasonably with the business or
operations of PHMD or its Subsidiaries or otherwise result in any significant
interference with the prompt and timely discharge by the employees of PHMD or
its Subsidiaries of their normal duties. Neither DSKX nor any of its
Subsidiaries shall be required to provide access to or to disclose information
where such access or disclosure would





64




--------------------------------------------------------------------------------







(i) breach any agreement with any third party, (ii) constitute a waiver of or
jeopardize the attorney-client or other privilege held by PHMD or
(iii) otherwise violate any applicable Law.

(d)

DSKX and each of its Subsidiaries will hold and treat and will cause its
Representatives to hold and treat in confidence all documents and information
concerning PHMD and its Subsidiaries furnished to DSKX, its Subsidiaries and/or
their respective Representatives in connection with the transactions
contemplated by this Agreement (including any and all information or documents
furnished in accordance with the Confidentiality Agreement), which
Confidentiality Agreement shall remain in full force and effect in accordance
with its terms.

Section 5.12  Conduct of Businesses.  Between the date of this Agreement and the
Closing Date, the Parties hereto do hereby agree as follows:

(a)

PHMD shall cause Radiancy and each other member of the Radiancy Group to conduct
the Radiancy Business only in the Ordinary Course of Business and in such a
manner as to not cause a breach of any of the representations and warranties set
forth in Section 3.6 of this Agreement;

(b)

DSKX shall conduct the DSKX Business only in the Ordinary Course of Business and
in such a manner as to not cause a breach of any of the representations and
warranties set forth in Section 4.6 of this Agreement;

(c)

PHMD and DSKX shall each supply to the other, (i) unaudited management prepared
monthly balance sheets (including all intercompany eliminations) of each member
of the Radiancy Group and Photomedex Technology, and (ii) the unaudited
management prepared monthly consolidated balance sheets of DSKX and its
consolidated Subsidiaries;

(d)

except for dividends and distributions that may be required in the Ordinary
Course of Business to (i) pay professional fees and other related costs of PHMD
in order to consummate the transactions contemplated by this Agreement and the
Photomedex Technology Merger Agreement, (ii) pay professional fees and other
related costs to comply with applicable securities laws, and (ii) the payment of
salaries to senior executive officers of PHMD in amounts not in excess of the
periodic payments made to such individuals as at the date of this Agreement,
PHMD shall not cause any member of the Radiancy Group or Photomedex Technology
to make any distributions or dividends of cash or other property to PHMD or any
other Affiliate of PHMD;

(e)

PHMD shall not cause or permit the Radiancy Group or Photomedex Technology to
either defer the collection of its Accounts Receivable, or accelerate the
payment of its Accounts Payable and accrued expenses, and shall use its
reasonable best effects to cause the Adjusted Working Capital of the Radiancy
Group or Photomedex Technology to be at least $11,500,000 as at the Closing
Date;

(f)

DSKX shall not amend its articles of incorporation, certificate of
incorporation, or bylaws or similar governing documents of any of its
Subsidiaries in a manner that would materially and adversely affect the economic
benefits of the Mergers to the holders of





65




--------------------------------------------------------------------------------







PHMD’s common stock or that would materially impede either Party’s ability to
consummate the transactions contemplated by the Merger Agreements;

(g)

neither DSKX nor PHMD shall take any action that is intended to, would or would
be reasonably likely to result in any of the conditions set forth in
Section 2.12 not being satisfied or prevent or materially delay the consummation
of the transactions contemplated hereby, except, in every case, as may be
required by applicable law;

(h)

neither DSKX nor PHMD shall take any action, or knowingly fail to take any
action, which action or failure to act prevents or impedes, or could reasonably
be expected to prevent or impede, the Merger from qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code;

(i)

without the prior written consent of the other Party, neither DSKX nor PHMD
shall incur any indebtedness, individually or in the aggregate (i) on behalf of
DSKX in excess of $1,000,000, or (ii) on behalf of PHMD in excess of $1,000,000,
whether evidenced by notes, debentures, mortgages or leases required to be
capitalized under GAAP;

(j)

without the prior written consent of the other Party, neither DSKX nor PHMD
shall incur incurring or obtain placement of any Liens on the assets and
properties of DSKX, the DSKX Subsidiaries, the Radiancy Group or Photo-Tech, as
applicable;

(k)

without the prior written consent of PHMD, other than the issuance of shares of
DSKX Common Stock constituting the DSKX Merger Shares, DSKX shall not issue any
shares of DSKX Common Stock or any warrants, options, convertible preferred
stock (including shares of DSKX Series A Preferred Stock), convertible notes or
other securities or rights issued or granted by DSKX entitling the holder(s)
thereof to purchase or receive upon exercise or conversion of such securities or
rights, shares of DSKX Common Stock at issuance prices, conversion prices or
exercise prices below $2.00 per share;

(l)

neither DSKX nor PHMD shall: merge or consolidate DSKX, any DSKX Subsidiary, any
member of the Radiancy Group, or Photomedex Technology, as applicable, with any
other corporation; sell or lease all or any substantial portion of the assets or
business of DSKX, any DSKX Subsidiary, any member of the Radiancy Group, or
Photomedex Technology, as applicable; or make any acquisition of all or any
substantial portion of the business or assets of any other Person by DSKX, any
DSKX Subsidiary, any member of the Radiancy Group, or Photomedex Technology, as
applicable;

(m)

DSKX shall not undertake any liquidation, dissolution or winding-up of the
affairs of DSKX or any DSKX Subsidiary; or

(n)

neither DSKX nor PHMD shall agree to or make any commitment to, take, or adopt
any resolutions of board of directors of the respective parties in support of,
any of the actions prohibited by this Section 5.12.

Section 5.13

Nasdaq Listing.  As soon as reasonably practicable, but no later than ten (10)
Business Days prior to the Closing Date, DSKX shall cause the shares of DSKX
Photo-Tech Merger Shares and, if and when issued, the Conversion Shares and
Make-Whole Shares, to





66




--------------------------------------------------------------------------------







be issued in the Merger to be approved for listing on Nasdaq, subject to
official notice of issuance.

Section 5.14

Affiliate Letters.

(a)

PHMD shall deliver to DSKX, concurrently with the execution of this Agreement,
the PHMD Affiliate Letters.

(b)

DSKX shall deliver to PHMD, concurrently with the execution of this Agreement,
the DSKX Affiliate Letters.

Section 5.15

PHMD-Subsidiary Transactions.  Notwithstanding Article VI, Article VII, and
Section 8.3, effective upon the Closing, (a) any amounts (i) owed to PHMD by any
member of the Radiancy Group or (ii) owed to any member of the Radiancy Group by
PHMD shall be cancelled with no right of set-off, and (b) except as otherwise
explicitly set forth herein, any amounts (i) obligation to PHMD by any member of
the Radiancy Group or (ii) obligation to any member of the Radiancy Group by
PHMD shall be cancelled and/or terminated with no right of set-off, costs or
damages.  

Section 5.16

Board Observer.  DSKX shall permit, and shall cause each DSKX Subsidiary to
permit, representatives of PHMD (no more than two) to attend any meeting of the
board of directors of DSKX and/or such DSKX Subsidiary or any committees thereof
or any senior management committee as an observer, provided that neither DSKX
nor any DSKX Subsidiary shall be required to permit the PHMD representative to
remain present during any confidential discussion of the Merger Agreements and
the transactions contemplated hereby or thereby.  PHMD shall receive not less
than three (3) Business Days prior written notice (which may be by electronic
mail) of any in person meeting, at which representatives of PHMD may attend
telephonically, and not less than twenty-four hours prior written notice (which
may be by electronic mail) of any telephonic meeting of such board.  DSKX shall
provide to PHMD a copy of any written consents of the foregoing board of
directors or committees thereof (including supporting documentation and
schedules), but in any event within one (1) Business Day following such action.

ARTICLE VI

INDEMNIFICATION

Section 6.1

Indemnification.

(i)

Subject to the limitations set forth in Section 6.3(ii) and (iii), PHMD agrees
from and after the Closing Date to indemnify, defend and hold harmless each of
DSKX and the Merger Sub and all of their respective officers, managers,
directors, shareholders, members, Affiliates, employees and agents
(collectively, the “DSKX Indemnified Persons”) from and against any Losses
actually incurred by any of such DSKX Indemnified Persons arising out of or
resulting from (i) any breach by PHMD or any member of the Radiancy Group of any
representation or warranty of PHMD or the Radiancy Group contained in this
Agreement or any other Transaction Document, or (ii) any breach by PHMD or any
member of the Radiancy Group of any covenant or other obligation or agreement
contained in this





67




--------------------------------------------------------------------------------







Agreement or any other Transaction Document; provided, in each case, that the
relevant DSKX Indemnified Person has submitted to PHMD a Notice of Claim or
Third Party Notice, as applicable, in respect thereof prior to the date of
expiration of any applicable survival period specified in Section 6.3(i).

(ii)

Subject to the limitations set forth in Section 6.3(ii) and (iii), each of DSKX
and the Surviving Corporation agrees from and after the Closing Date to
indemnify, defend and hold harmless PHMD and all of its and its Affiliates’
respective officers, managers, directors, shareholders, members, Affiliates,
employees and agents (the “PHMD Indemnified Persons”) from and against any
Losses actually incurred by the PHMD Indemnified Persons arising out of or
resulting from (i) any breach by DSKX or Merger Sub of any representation or
warranty of DSKX or Merger Sub contained in this Agreement or any other
Transaction Document, or (ii) any breach by DSKX or Merger Sub of any covenant
or other obligation or agreement of Merger Sub contained in this Agreement or
any other Transaction Document; provided, in each case, that the relevant PHMD
Indemnified Person has submitted to DSKX and Surviving Corporation a Notice of
Claim or Third Party Notice, as applicable, in respect thereof prior to the date
of expiration of any applicable survival period specified in Section 6.3(i).

Section 6.2

Procedures for Indemnification.

(i)

If any DSKX Indemnified Person or PHMD Indemnified Person (each, an “Indemnified
Person”) shall claim indemnification hereunder for any matter (other than a
Third Party Claim) for which indemnification is provided in Article VI, the
Indemnified Person shall promptly after it first obtains knowledge of facts
which could reasonably be expected to give rise to Losses that will serve the
basis for such claim, give written notice (a “Notice of Claim”) to PHMD or
Surviving Corporation, as applicable, setting forth the basis for such claim and
the nature and estimated amount of the claim to the extent then feasible (which
estimate shall not be conclusive of the final amount of the claim), all in
reasonable detail; provided, that the failure of any Indemnified Person to give
timely notice thereof shall not affect any of its rights to indemnification
hereunder nor relieve PHMD or Surviving Corporation, as the case may be, from
any of its indemnification obligations hereunder, except to the extent that it
is actually prejudiced by such failure.  If PHMD or Surviving Corporation, as
applicable, disputes any claim set forth in the Notice of Claim, it may, at any
time deliver to the Indemnified Person that has given the Notice of Claim a
written notice indicating its dispute of such Notice of Claim, and the Parties
shall attempt in good faith for a period of thirty (30) days after delivery of
the dispute notice to agree upon the rights of the Parties with respect to such
Notice of Claim.  If no such agreement can be reached after good faith
negotiation, the Parties shall have the rights and remedies, if any, available
to them under this Agreement or applicable Legal Requirements.

(ii)

If an Indemnified Person shall claim indemnification hereunder arising from any
Third Party Claim for which indemnification is provided in Section 6.2, the
Indemnified Person shall promptly after it first obtains knowledge of such Third
Party Claim, give written notice (a “Third Party Notice”) to PHMD or Surviving
Corporation, as applicable (each, an “Indemnifying Person”), of the basis for
such claim, setting forth the nature of the claim or demand in reasonable detail
to the extent known by the Indemnified Person; provided, that the failure of any
Indemnified Person to give timely notice thereof shall not affect any of its





68




--------------------------------------------------------------------------------







rights to indemnification hereunder nor relieve PHMD or Surviving Corporation,
as the case may be, from any of its indemnification obligations hereunder,
except to the extent that it is actually prejudiced by such failure.  The
Indemnifying Person, upon notice to the Indemnified Person, may at any time
within thirty (30) days after receiving a Third Party Notice, at its own cost
and through counsel of its choosing and reasonably acceptable to the Indemnified
Person, defend any claim or demand set forth in a Third Party Notice.  The
Indemnifying Person shall have the right to compromise and settle all
indemnifiable matters related to Third Party Claims which are susceptible to
being settled and as to which it shall have properly assumed the defense;
provided, that the Indemnifying Party shall not, without the prior written
consent of the Indemnified Person settle or compromise any Third Party Claim or
consent to the entry of any final judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff of a
written release or releases from all liability in respect of such Third Party
Claim of all Indemnified Persons named in such Third Party Claim and the sole
relief for which are monetary damages that are paid in full by the Indemnifying
Party.  In the event that a particular Third Party Claim is subject to the
limitations set forth in Section 6.3(ii) and Section 6.3(iii) and the aggregate
amount of such Third Party Claim exceeds the Indemnifying Person’s applicable
maximum aggregate liability, the Indemnifying Person shall not reject any
settlement or compromise offer without the prior consent of the Indemnified
Person.  The Indemnifying Person shall from time to time and otherwise at the
Indemnified Person’s request apprise the Indemnified Person of the status of the
claim, liability or expense and any resulting Proceeding and shall furnish the
Indemnified Person with such documents and information filed or delivered in
connection with such claim, liability or expense or otherwise thereto as the
Indemnified Person may reasonably request, and shall diligently defend the
applicable Third-Party Claim.  The Indemnified Person shall not admit any
liability to any third Party in connection with any matter which is the subject
of a Notice of Claim as to which the Indemnifying Party shall have properly
assumed the defense and shall cooperate fully in the manner requested by the
Indemnifying Party in the defense of such claim.  Notwithstanding anything
herein stated, the Indemnified Person shall at all times have the right to fully
participate in such defense at its own expense directly or through counsel;
provided, however, that if there exists a material conflict of interest between
the Indemnified Person, on the one hand, and the Indemnifying Party, on the
other hand, or if the Indemnified Person has been advised by counsel that there
may be one or more legal or equitable defenses available to it that are
different from or additional to those available to the Indemnifying Party,
which, in either case, would make it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Person, then the
Indemnified Person shall be entitled to retain its own counsel at the cost and
expense of the Indemnifying Person (except that the Indemnifying Party shall not
be obligated to pay the fees and expenses of more than one separate counsel for
all Indemnified Persons, taken together).  Until such time as the Indemnifying
Person has timely delivered a notice of intent to defend a Third Party Claim to
the Indemnified Person, the Indemnified Person shall, at the expense of the
Indemnifying Person, undertake the defense of (with counsel selected by the
Indemnified Person and reasonably acceptable to the Indemnifying Person) such
claim, liability or expense, and shall have the right to compromise or settle
such claim, liability or expense exercising reasonable business judgment;
provided, that, such compromise or settlement shall not be effected within the
first thirty (30) days after Indemnifying  Party’s receipt of such Third Party
Notice without the prior written consent of the Indemnifying Person (such
consent not to be unreasonably withheld, conditioned or delayed).





69




--------------------------------------------------------------------------------







Section 6.3

Limitations on Indemnification.

(i)

Survival.  The representations and warranties made in this Agreement shall
terminate upon the eighteen (18) month anniversary of the Closing Date, except
for the Fundamental Representations, which shall survive as follows: the
representations and warranties in Section 3.10 (Tax Matters), Section 3.11
(Environmental Matters), and Section 3.14 (Employee Benefits) shall survive
until sixty (60) days following the expiration of the statute of limitations
applicable thereto (giving effect to any waiver, mitigation or extension
thereof) and all other Fundamental Representations shall survive in perpetuity.

(ii)

Maximum Indemnified Amounts.  Subject to Section 6.3(iii) and Section 6.3(v),
PHMD’s maximum aggregate liability to DSKX Indemnified Persons for
indemnification (including costs incurred in the defense of such claim), under
this Agreement and the Photomedex Technology Merger Agreement, (other than with
respect to Fundamental Representations) shall not exceed the aggregate amount of
$4,500,000.  Subject to Section 6.3(iii) and Section 6.3(v), DSKX and Surviving
Corporation’s maximum aggregate liability to PHMD Indemnified Persons for
indemnification (including costs incurred in the defense of such claim) under
this Agreement or the Photomedex Technology Merger Agreement (other than with
respect to Fundamental Representations) shall not exceed the aggregate amount of
$4,500,000.

(iii)

Indemnity Basket and Method of Payment.  Notwithstanding anything to the
contrary, express or implied in this Agreement:

(A)

No DSKX Indemnified Person shall be entitled to indemnification pursuant to
Section 6.1(i) and no PHMD Indemnified Person shall be entitled to
indemnification pursuant to Section 6.1(ii) (other than with respect to
Fundamental Representations which shall not be subject to the limitations of
this Section 6.3(iii)) under this Agreement and the Photomedex Technology Merger
Agreement, unless and until the aggregate Losses incurred by all DSKX
Indemnified Persons in respect of all claims under Section 6.1(i) or PHMD
Indemnified Persons in respect of all claims under Section 6.1(ii) (other than
with respect to Fundamental Representations) collectively exceeds $150,000
whereupon either DSKX Indemnified Persons or PHMD Indemnified Persons shall only
be entitled to indemnification hereunder (subject to the other provisions of
this Article VI) for all such Losses incurred in excess of such $150,000
threshold;   

(B)

All amounts which PHMD or any Indemnifying Person on behalf of PHMD may be
required to pay under Section 6.1(i) shall be paid by return to DSXK of an
applicable amount of the Merger Consideration, applied against the return to
DXKX of (i) first, any outstanding balance of the DSKX Note, (ii) next, if
required, to the stated amount of DSKX Series A Preferred Stock and (iii)
finally, if required, to any DSKX Photo-Tech Merger Shares or DSKX Conversion
Shares (as determined by DSKX); and

(C)

All amounts which DSKX or any Indemnifying Person on behalf of DSKX may be
required to pay under Section 6.1(ii) shall be paid by delivery of additional
shares of DSKX Common Stock, valued at the then market price of such DSKX Common
Stock as at the date such indemnification obligation is incurred.





70




--------------------------------------------------------------------------------







(iv)

The amount of any Losses for which indemnification is provided under this
Agreement shall be reduced by (i) any amounts realized by the Indemnified Person
as a result of any indemnification, contribution or other payment by any third
Party, (ii) any insurance proceeds actually recovered by any Indemnified Person
(which amount shall be reduced by the amount by which insurance premiums for the
Indemnified Person are increased as a direct result of the Losses for which such
insurance proceeds were received by the Indemnified Person) or any amounts
actually recovered by any Indemnified Person pursuant to any indemnification
agreement with any Person and (iii) any Tax savings actually realized by the
Indemnified Person (or its Affiliate) in the taxable year in which the Loss is
incurred.  The Indemnified Persons shall use their commercially reasonable
efforts to pursue any claims for insurance, Tax benefits, indemnification,
contribution and/or other payments available from third parties with respect to
Losses for which it will seek, or has sought, indemnification hereunder. 

(v)

Notwithstanding anything to the contrary in this Agreement, the limitations,
thresholds and qualifications set forth in this Article VI: (a) shall not apply
in the case of fraud or willful breach, or (b) in any manner preclude an
Indemnified Person from seeking any non-monetary equitable remedy, including
specific performance or a preliminary or permanent injunction.

(vi)

Subject to Section 6.3(iii) above, the indemnification provided in this Article
VI and in Section 7.2 (including all limitations contained herein) shall be the
sole and exclusive remedy for all matters relating to this Agreement, the
transactions contemplated hereby, and for the breach of any representation,
warranty, covenant or agreement contained herein, and the Parties each expressly
waive any and all claims which it may have with respect to the foregoing, other
than any Indemnification Claims to the extent provided for in this Article VI
and in Section 7.2.

(vii)

The representations, warranties, covenants and obligations of a Party and the
rights and remedies that may be exercised by the Indemnified Persons based on
such representations, warranties, covenants and obligations, will survive and
not be limited or affected by any investigation conducted by any Indemnified
Person with respect to, or any knowledge acquired (or capable of being acquired)
by such Indemnified Person at any time, whether before or after the execution
and delivery of this Agreement or the Closing, with respect to the accuracy or
inaccuracy of, or compliance with or performance of, any such representation,
warranty, covenant or obligation, and no Indemnified Person shall be required to
show that it relied on any such representation, warranty, covenant or obligation
of a Party in order to be entitled to indemnification pursuant to this Article
VI.  

(viii)

Solely for the purpose of calculating Losses arising under this Article VI in
respect of a breach of any representation or warranty (but, for the avoidance of
doubt, not for the purpose of determining whether any such breach occurred), any
Material Adverse Effect, materiality, material or similar limitation set forth
in such representation or warranty shall be disregarded.





71




--------------------------------------------------------------------------------







Section 6.4

Adjustments to Merger Consideration.  All indemnification payments under this
Article VI shall be treated as adjustments to the Merger Consideration, unless
otherwise required by applicable Legal Requirement

ARTICLE VII

TAX MATTERS

Section 7.1  Cooperation on Tax Matters.

(i)

The Parties shall reasonably cooperate with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with:
 (i) the preparation and filing of Tax Returns pursuant to this Article IX; and
(ii) Tax Proceedings.  Further, each Party shall provide to the other reasonable
access to the books and records in such Party’s possession in connection with
the preparation and filing of Tax Returns of or relating to the Radiancy Group,
or the conduct of a Tax Proceeding.  Any information or documents provided under
this Section 7.1 shall be kept confidential by the Party receiving the
information or documents, except as may otherwise be necessary in connection
with the filing of Tax Returns or in connection with any Proceedings relating to
Taxes.

(ii)

DSKX or Surviving Corporation shall promptly notify PHMD in writing upon receipt
by DSKX or Surviving Corporation or any of their Affiliates of notice of any
Proceeding with respect to Taxes of a Foreign Subsidiary which could result in
any Tax liability for which a Seller may be liable to a DSKX Indemnified Person
hereunder (“Tax Proceedings”), provided, that the failure of DSKX or Surviving
Corporation to give prompt notice thereof shall not affect any of its rights to
indemnification hereunder nor relieve PHMD from any of its indemnification
obligations hereunder, except to the extent that PHMD is materially prejudiced
by such failure.  The disposition of such Tax Proceedings shall be governed by
the procedures of Section 6.2; provided, however, that, notwithstanding any
other provision of this Agreement, PHMD shall have sole control over all Tax
Proceedings that are disclosed on the Radiancy Disclosure Schedule hereto, and
all Tax Proceedings with respect to the Radiancy Group where the applicable Tax
Returns are not filed by a Foreign Subsidiary separately from PHMD or its
Affiliates, and neither DSKX or Surviving Corporation nor any of its Affiliates
shall have participation rights, or the ability to approve settlements of, such
Tax Proceedings, and Surviving Corporation shall promptly cause PHMD to receive
all authorizations necessary to conduct and dispose of such Tax Proceedings,
provided however, that no settlement of such Tax Proceedings shall entered into
without the prior written consent of DSKX (not to be unreasonably withheld or
delayed) if the settlement has an adverse tax effect on Surviving Corporation or
its Affiliates (including the Radiancy Group) for taxable periods (or portions
thereof) beginning after the Closing Date or results in a Tax liability for
which DSKX or Surviving Corporation would not be fully indemnified by PHMD under
this Agreement.

Section 7.2  Tax Indemnification.  PHMD shall indemnify the DSKX Indemnified
Persons and hold them harmless from and against (i) all Taxes of the Radiancy
Group for the Pre-Closing Tax Period (other than Taxes attributable to
extraordinary transactions undertaken on the Closing Date at the direction of
DSKX), (ii) all Taxes of Radiancy Group or any Affiliates thereof (other than
the Radiancy Group), including any liability for Taxes allocable to or arising





72




--------------------------------------------------------------------------------







out of the Business or ownership of the Business Assets for any Pre-Closing Tax
Period and including all Taxes incurred by the Radiancy Group or any Affiliates
thereof (other than the Radiancy Group) due to the conveyance by PHMD and its
Affiliates of the Business Assets under this Agreement); and (iii) all Taxes
that are the responsibility of Company pursuant to Section 5.6(b); provided,
however, that in the case of clauses (i), (ii) and (iii) above, PHMD shall be
liable only to the extent that such Taxes are in excess of the amount, if any,
taken into account as a liability in determining the Working Capital on the
Closing Date as finally determined under this Agreement and by reducing the
amount of any indemnity payment by the amount of (x) any tax benefit to the DSKX
Indemnified Persons that is attributable to the loss and (y) any offsetting and
recoverable Taxes in other jurisdictions.  PHMD’s obligation to indemnify and
hold harmless Surviving Corporation and each Surviving Corporation Affiliate
under this Section 7.2 shall survive until sixty (60) days following the
expiration of the statute of limitations applicable to the underlying Tax
(giving effect to any waiver, mitigation or extension of the subject statute of
limitations); provided, however, that if notice of a claim shall have been
timely given to PHMD under Section 6.2 or Section 7.1(b) on or prior to such
survival termination date, PHMD’s obligation to indemnify and hold harmless the
DSKX Indemnified Persons in respect of such claim shall survive beyond such date
until such claim for indemnification has been satisfied or otherwise resolved.
 Any amounts paid or payable under this Section 7.2 shall be without duplication
with amounts otherwise payable under this Agreement.  

Section 7.3  Straddle Period.  In the case of any Taxable Period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes for the Pre–Closing Tax Period shall be determined as follows:

(i)

In the case of Taxes based upon income, gross receipts (such as sales taxes) or
specific transactions such as the sale or other transfer of property and
payroll, the amount of Taxes attributable to any Pre–Closing Tax Period shall be
determined by closing the books of the relevant Radiancy Group as of the end of
the Closing Date.

(ii)

In the case of Taxes imposed on a periodic basis (such as real or personal
property Taxes), the amount of Taxes attributable to any Pre–Closing Tax Period
shall be equal to the amount of Taxes for such Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Pre–Closing Tax
Period included in the Straddle Period and the denominator of which is the total
number of days in the Straddle Period.

Section 7.4  Responsibility for Filing Tax Returns for Periods through Closing
Date.

(i)

PHMD shall prepare all Tax Returns of the Radiancy Group for all Taxable Periods
ending on or before the Closing Date in a manner consistent with past practice
of the Radiancy Group, unless otherwise required under applicable Legal
Requirements.  PHMD shall provide DSKX with drafts of such Tax Returns (along
with supporting work papers and schedules) within sixty (60) days of the due
date therefor (including timely requested extensions), and Surviving Corporation
shall be allowed to review such Tax Returns and provide PHMD with comments
thereto, with PHMD to accept all reasonable comments provided by DSKX within
thirty (30) days of the receipt of the original or revised draft (as
applicable), and with such Tax Returns, as finally agreed between the Parties,
to then be filed by the Party legally required to file such Tax Returns.
 Notwithstanding the foregoing, in the case of a Tax Return





73




--------------------------------------------------------------------------------







that is due within thirty (30) days after the Closing Date (including extensions
thereof), PHMD shall provide a copy of such Tax Return (along with supporting
work papers and schedules) and DSKX shall review and comment, in each case as
soon as practical before the filing due date (including extensions).  Surviving
Corporation shall cause the Radiancy Group to timely file returns as finally
agreed to.  Without duplication for amounts otherwise paid under Section 6.1(a)
or Section 7.2, DSKX, on behalf of the Radiancy Group, shall pay all Taxes shown
due and payable on such Tax Returns.

(ii)

Surviving Corporation shall prepare all Tax Returns of the Radiancy Group for
Straddle Periods in a manner consistent with past practice of the Radiancy
Group, unless otherwise required under applicable Legal Requirements.  Surviving
Corporation shall provide PHMD with drafts of such Tax Returns (along with
supporting work papers and schedules) within sixty (60) days of the due date
therefor (including timely requested extensions), and PHMD shall be allowed to
review such Tax Returns and provide Surviving Corporation with comments thereto,
with Surviving Corporation to accept all reasonable comments provided by PHMD
within thirty (30) days of the receipt of an original or revised draft (as
applicable).  Notwithstanding the foregoing, in the case of a Tax Return that is
due within thirty (30) days after the Closing Date or the Taxable Period to
which it relates (including extensions thereof), the Surviving Corporation shall
provide a copy of such Tax Return (along with supporting work papers and
schedules) and PHMD shall review and comment, in each case as soon as practical
before the filing due date (including extensions).  PHMD shall reimburse
Surviving Corporation for all Taxes shown due and payable on such Tax Returns
that are allocable to the Pre–Closing Tax Period no later than three (3)
Business Days prior to the due date of the applicable Tax Return, to the extent
that the Taxes so allocated exceed the amount, if any, of such Taxes that were
taken into account as a liability in determining the Adjusted Working Capital on
the Closing Date as finally determined under.

Section 7.5  Amended Returns and Retroactive Elections.  Under otherwise
required under applicable Legal Requirements, Surviving Corporation shall not,
and shall not cause or permit the Radiancy Group to, (i) amend or revoke any Tax
Returns filed with respect to any Taxable Period ending on or before the Closing
Date or with respect to any Straddle Period, or (ii) make any Tax election that
has retroactive effect to any such Taxable Period or Straddle Period, in each
such case without the prior written consent of PHMD (not to be unreasonably
withheld or delayed).

Section 7.6  Refunds and Tax Benefits.  Any Tax refunds of Taxes of the Radiancy
Group that are received by Surviving Corporation or the Radiancy Group, and any
amounts credited against Tax of the Radiancy Group to which Surviving
Corporation or the Radiancy Group become entitled, allocable to the Pre–Closing
Tax Period shall be for the account of PHMD, (excluding any refund or credit
attributable to any loss in a tax year (or portion of a Straddle Period)
beginning after the Closing Date applied (e.g., as a carryback) to income in the
Pre–Closing Tax Period), and Surviving Corporation shall pay over or cause to be
paid over to PHMD any such refund or the amount of any such credit (net of any
Taxes and reasonable expenses of Surviving Corporation or the Radiancy Group
attributable to such refund or credit) within fifteen (15) days after receipt or
entitlement thereto; provided, however, Surviving Corporation shall not be
required to pay over to PHMD any such refund or the amount of any





74




--------------------------------------------------------------------------------







such credit up to the amount of any such refund or credit taken into account in
determining the Working Capital on the Closing Date as finally determined under
this Agreement.

Section 7.7  Tax Sharing Agreements.  PHMD shall cause all Tax Sharing
Agreements between the Radiancy Group, on the one hand, and the Company (or any
other Person) to be terminated effective on the Closing.

Section 7.8  Tax Clearance Certificates.  Surviving Corporation acknowledges
that the Radiancy Group and their Affiliates have not taken, and do not intend
to take, any action required to comply with any applicable bulk sale or bulk
transfer laws or similar laws and hereby waives compliance therewith; it being
understood that any liabilities arising out of the failure of the Company to
comply with the requirements and provisions of any such Laws in any jurisdiction
shall not limit Merger Sub’s rights under Section 7.2.

ARTICLE VIII

TERMINATION

Section 8.1  Termination.  This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time, whether before or after
the PHMD Stockholder Approval has been obtained:

(a)

by mutual written consent of PHMD and DSKX;

(b)

by either PHMD or DSKX:

(i)

if the Mergers shall not have been consummated before May 31, 2016 (the
"Termination Date"); provided, that neither party shall have the right to
terminate this Agreement pursuant to this Section 8.1(b)(i) if any action of
such party or failure of such party to perform or comply with the covenants and
agreements of such party set forth in this Agreement shall have been the primary
cause of, or resulted primarily in, the failure of the Mergers to be consummated
by the Termination Date and PHMD and DSKX may mutually agree to extend the
Termination Date for up to an addition 90 days following May 31, 2016, in which
case the Termination Date shall be deemed for all purposes to be so extended;

(ii)

if any court of competent jurisdiction or other Governmental Entity shall have
issued a judgment, order, injunction, rule or decree, or taken any other action
restraining, enjoining or otherwise prohibiting any of the transactions
contemplated by this Agreement and such judgment, order, injunction, rule,
decree or other action shall have become final and nonappealable; provided, that
the party seeking to terminate this Agreement pursuant to this
Section 7.1(b)(ii) shall have used its reasonable best efforts to contest,
appeal and remove such judgment, order, injunction, rule or decree, ruling or
other action in accordance with this Agreement;

(iii)

if the PHMD Stockholder Approval shall not have been obtained at the PHMD
Stockholders Meeting duly convened therefor or at any adjournment or
postponement thereof at which a vote on the adoption of this Agreement was
taken; provided, however, that a party will not be permitted to terminate this
Agreement pursuant to this Section 8.1(b)(iii) if the





75




--------------------------------------------------------------------------------







failure to obtain the PHMD Stockholder Approval results from a failure on the
part of such party to perform in any material respect any covenant or obligation
in this Agreement required to be performed by such party at or prior to the
Effective Time; or

(iv)

if the DSKX Stockholder Approval shall not have been obtained at the DSKX
Stockholders Meeting duly convened therefor or at any adjournment or
postponement thereof at which a vote on the adoption of this Agreement was
taken; provided, however, that a party will not be permitted to terminate this
Agreement pursuant to this Section 8.1(b)(iv) if the failure to obtain the DSKX
Stockholder Approval results from a failure on the part of such party to perform
in any material respect any covenant or obligation in this Agreement required to
be performed by such party at or prior to the Effective Time.

(c)

by DSKX:

(i)

if PHMD shall have breached or failed to perform any of its representations,
warranties, covenants or agreements set forth in this Agreement, which breach or
failure to perform (A) would result in the failure of a condition set forth in
Section 2.13 and (B) cannot be cured by the Termination Date; provided, that
DSKX shall have given PHMD written notice, delivered at least thirty (30) days
prior to such termination (or if such breach or failure to perform occurs within
thirty (30) days of the Termination Date, delivered within seven (7) days of
such breach or of the date such performance was due), stating DSKX’s intention
to terminate this Agreement pursuant to this Section 8.1(c)(i) and the basis for
such termination; provided, however, that DSKX shall not have the right to
terminate this Agreement pursuant to this Section 8.1(c)(i) if it is then in
material breach of any of its covenants or agreements set forth in this
Agreement;

(ii)

if a PHMD Triggering Event has occurred at any time prior to the receipt of the
PHMD Stockholder Approval.

(d)

by PHMD:

(i)

if DSKX shall have breached or failed to perform any of its representations,
warranties, covenants or agreements set forth in this Agreement, which breach or
failure to perform (A) would result in the failure of a condition set forth in
Section 2.13 and (B) cannot be cured by the Termination Date; provided, that
PHMD shall have given DSKX written notice, delivered at least thirty (30) days
prior to such termination (or if such breach or failure to perform occurs within
thirty (30) days of the Termination Date, delivered within seven (7) days of
such breach or of the date such performance was due), stating PHMD's intention
to terminate this Agreement pursuant to this Section 8.1(d)(i) and the basis for
such termination; provided further, that PHMD shall not have the right to
terminate this Agreement pursuant to this Section 8.1(d)(i) if PHMD is then in
material breach of any of its covenants or agreements set forth in this
Agreement;

(ii)

if a DSKX Triggering Event has occurred at any time prior to the receipt of the
DSKX Stockholder Approval;

(iii)

if all the closing conditions contained in Sections 2.13 have been satisfied
(other than those conditions that by their nature are to be satisfied at the
Closing, provided that





76




--------------------------------------------------------------------------------







such conditions are reasonably capable of being satisfied) and DSKX fails to
deliver the Merger Consideration at the Closing; or

(iv)

only prior to having obtained the PHMD Stockholder Approval, in order to enter
into a transaction that is a Superior Proposal, if prior to the receipt of the
PHMD Stockholder Approval, (A) the PHMD Board has received a Superior Proposal,
(B) PHMD has complied with the provisions of Section 5.9, and (C) prior to or
concurrently with such termination, PHMD pays the PHMD Termination Fee due under
Section 8.3.

The party desiring to terminate this Agreement pursuant to this Section 8.1
(other than pursuant to Section 8.1(a)) shall give notice of such termination to
the other party.

Section 8.2  Effect of Termination.

(a)

In the event of termination of this Agreement, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of PHMD and the Radiancy Group, on the one hand, or DSKX and Merger Sub, on the
other hand, except that if there has been any material and willful, intentional
or knowing (i) failure of any party to perform its covenants, agreements or
obligations hereunder or (ii) breach by any party of its representations and
warranties contained in this Agreement, then such party will be fully liable for
any liabilities or damages suffered by the other parties hereto as a result of
such failure or breach.

(b)

Notwithstanding anything to the contrary in Section 8.2(a) above, in the event
of termination of this Agreement, the Confidentiality Agreement and the
provisions of Sections 3.19 and 4.19 (Brokerage), Section 5.1 (Public
Announcements; SEC Filings), Section 8.2 (Effect of Termination), Section 8.3
(Fees and Expenses), Section 9.2 (Consent to Amendments), Section 9.3 (Entire
Agreement), Section 9.4 (Successors and Assigns), Section 9.5 (Governing Law;
Consent to Jurisdiction; Venue; Waiver of Jury Trial), Section 9.7 (Notices),
Section 9.11 (No Third Party Beneficiaries), Section 9.12 (No Strict
Construction), and Section 9.14 (Enforcement) of this Agreement shall survive
the termination hereof.

Section 8.3  Fees and Expenses.

(a)

Except as otherwise provided in this Section 8.3, all fees and expenses incurred
in connection with this Agreement and the Photomedex Technology Merger
Agreement, the Mergers and the other transactions contemplated hereby and
thereby shall be paid by the party incurring such fees or expenses, whether or
not the Mergers are consummated, except that the expenses incurred in connection
with the filing, printing and mailing of the Proxy Statement of PHMD (including
applicable SEC filing fees) and the solicitation of the PHMD Stockholder
Approval shall be paid by PHMD and the expenses incurred in connection with the
filing, printing and mailing of the Proxy Statement of DSKX (including
applicable SEC filing fees) and the solicitation of the DSKX Stockholder
Approval shall be paid by DSKX.





77




--------------------------------------------------------------------------------







(b)

In the event that:

(i)

this Agreement is terminated by PHMD or DSKX pursuant to Section 8.1(b)(iii)
and, prior to the PHMD Stockholders Meeting, there has been a PHMD Triggering
Event;

(ii)

this Agreement is terminated by DSKX pursuant to Section 8.1(c)(ii);

(iii)

this Agreement is terminated by PHMD pursuant to Section 8.1(d)(iv); or

(iv)

(A) an Acquisition Proposal involving either (x) PHMD and all of its direct and
indirect consolidated Subsidiaries (including the Radiancy Group and Photomedex
Technology), or (y) all of the members of the Radiancy Group and Photomedex
Technology shall have been made directly to PHMD's shareholders or otherwise
publicly disclosed prior to the taking of the vote to receive the PHMD
Stockholder Approval at the PHMD Stockholders Meeting or any adjournment or
postponement thereof, (B) this Agreement is thereafter terminated by either DSKX
or PHMD pursuant to Section 8.1(b)(iii) and (C) within nine (9) months of the
date of such termination of this Agreement, PHMD or any of its Subsidiaries
enters into any definitive agreement with respect to, or consummates, any
Acquisition Proposal with such party or its Affiliates,

then, in any such case, PHMD shall pay DSKX a termination fee of Three Million
Dollars ($3,000,000.00) in cash (the "PHMD Termination Fee"), it being
understood that in no event shall PHMD be required to pay the PHMD Termination
Fee on more than one occasion. Payment of the PHMD Termination Fee shall be made
by wire transfer of same day funds to the account or accounts designated by DSKX
(A) as promptly as practicable, but in any event no later than two (2) Business
Days, after termination of this Agreement by DSKX in the case of a PHMD
Termination Fee payable pursuant to Sections 8.3(b)(i) or (ii), (B) prior to or
simultaneously with such termination of this Agreement by PHMD in the case of a
PHMD Termination Fee payable pursuant to Sections 8.3(b)(i) or (iii), or
(C) prior to or simultaneously with the entering into or consummation of the
applicable Acquisition Proposal of a type referred to in Section 8.3(b)(iv)
above in the case of a PHMD Termination Fee payable pursuant to
Sections 8.3(b)(iv); provided, however, that with respect to any payment of the
PHMD Termination Fee pursuant to Section 8.3(b)(iv) above, the amount, if any,
of any payment made by PHMD to DSKX pursuant to Section 8.3(c) below shall be
deducted from the amount of the PHMD Termination Fee payable to DSKX in such
instance. Notwithstanding anything to the contrary in this Agreement, if this
Agreement is terminated and the PHMD Termination Fee is payable to DSKX pursuant
to this Section 8.3(b), then, in such instances, DSKX’s right to receive the
PHMD Termination Fee shall be deemed to be liquidated damages for any and all
losses or damages suffered or incurred by DSKX and its Affiliates in connection
with this Agreement and the transactions contemplated hereby and thereby and
shall be the sole and exclusive remedy of DSKX and its Affiliates against PHMD
and its Subsidiaries.

(c)

If this Agreement is terminated by PHMD or DSKX pursuant to Section 8.1(b)(iii),
and prior to such termination there shall not have been a PHMD Triggering Event,
then PHMD shall as promptly as practicable, but in any event no later than two
(2) Business Days, after the termination of this Agreement (in the case of a
termination by





78




--------------------------------------------------------------------------------







DSKX) or prior to or simultaneously with the termination of this Agreement (in
the case of a termination by PHMD), reimburse DSKX for all of its fees and
expenses actually incurred in connection with the transactions contemplated by
this Agreement, up to a maximum reimbursement of Seven Hundred Fifty Thousand
Dollars ($750,000.00) in cash (the "PHMD Expense Reimbursement").

(d)

In the event that:

(i)

this Agreement is terminated by PHMD or DSKX pursuant to Section 8.1(b)(iv) and,
prior to the DSKX Stockholders Meeting, there has been a DSKX Triggering Event;

(ii)

this Agreement is terminated by DSKX pursuant to Section 8.1(d)(ii); or

(iii)

(A) a DSKX Acquisition Proposal shall have been made directly to DSKX's
shareholders or otherwise publicly disclosed prior to the taking of the vote to
receive the DSKX Stockholder Approval at the DSKX Stockholders Meeting or any
adjournment or postponement thereof, (B) this Agreement is thereafter terminated
by either DSKX or PHMD pursuant to Section 8.1(b)(iv) and (C) within nine
(9) months of the date of such termination of this Agreement, DSKX or any of its
Subsidiaries enters into any definitive agreement with respect to, or
consummates, any DSKX Acquisition Proposal with such party or its Affiliates,

then, in any such case, DSKX shall pay PHMD a termination fee of Three Million
Dollars ($3,000,000.00) in cash (the "DSKX Termination Fee"), it being
understood that in no event shall DSKX be required to pay the DSKX Termination
Fee on more than one occasion. Payment of the DSKX Termination Fee shall be made
by wire transfer of same day funds to the account or accounts designated by PHMD
(A) as promptly as practicable, but in any event no later than two (2) Business
Days, after termination of this Agreement by PHMD in the case of a DSKX
Termination Fee payable pursuant to Sections 8.3(d)(i) or (ii), (B) prior to or
simultaneously with such termination of this Agreement by DSKX in the case of a
DSKX Termination Fee payable pursuant to Sections 8.3(d)(i), or (C) prior to or
simultaneously with the entering into or consummation of the applicable DSKX
Acquisition Proposal in the case of a DSKX Termination Fee payable pursuant to
Sections 8.3(d)(iii); provided, however, that with respect to any payment of the
DSKX Termination Fee pursuant to Section 8.3(d)(iii) above, the amount, if any,
of any payment made by PHMD to DSKX pursuant to Section 8.3(e) below shall be
deducted from the amount of the DSKX Termination Fee payable to PHMD in such
instance. Notwithstanding anything to the contrary in this Agreement, if this
Agreement is terminated and the DSKX Termination Fee is payable to PHMD pursuant
to this Section 8.3(d), then, in such instances, PHMD’s right to receive the
DSKX Termination Fee shall be deemed to be liquidated damages for any and all
losses or damages suffered or incurred by PHMD and its Affiliates in connection
with this Agreement and the transactions contemplated hereby and thereby and
shall be the sole and exclusive remedy of PHMD and its Affiliates against DSKX
and its Subsidiaries.

(e)

If this Agreement is terminated by PHMD or DSKX pursuant to Section 8.1(b)(iv),
and prior to such termination there shall not have been a DSKX Triggering Event,
then DSKX shall as promptly as practicable, but in any event no later than two
(2) Business Days, after the termination of this Agreement (in the case of a
termination by





79




--------------------------------------------------------------------------------







PHMD) or prior to or simultaneously with the termination of this Agreement (in
the case of a termination by DSKX), reimburse PHMD for all of its fees and
expenses actually incurred in connection with the transactions contemplated by
this Agreement, up to a maximum reimbursement of Seven Hundred Fifty Thousand
Dollars ($750,000.00) in cash (the "DSKX Expense Reimbursement").

(f)

Each party hereto acknowledges that the agreements contained in Section 8.3 are
an integral part of the transactions contemplated by this Agreement, and that,
without these agreements, the other parties hereto would not enter into this
Agreement; accordingly, if a party fails promptly to pay any amounts due
pursuant to Section 8.3, and, in order to obtain such payment, the other party
commences a suit that results in a judgment against such party for the amounts
set forth in Section 8.3, such party shall pay other party its costs and
expenses (including reasonable attorneys' fees and expenses) in connection with
such suit, together with interest on the amounts due pursuant to the applicable
provisions of this Section 8.3 from the date such payment was required to be
made until the date of payment at the prime lending rate as published in The
Wall Street Journal in effect on the date such payment was required to be made.

ARTICLE IX

MISCELLANEOUS

Section 9.1  Confidentiality.  On and after the Closing, DSKX shall (and shall
cause its Affiliates to) maintain the confidentiality of all confidential or
proprietary information of the Company and agrees not to, directly or
indirectly, disclose any such confidential or proprietary information except to
the extent that disclosure of any portion thereof is required by Legal
Requirement or determined to be necessary to comply with any Legal Requirement
or to the extent the information becomes generally available to the public other
than as a result of disclosure by DSKX or its Affiliates.  On and after the
Closing, PHMD shall (and shall cause its Affiliates to) maintain the
confidentiality of all confidential or proprietary information of DSKX and
Merger Sub and agree not to, directly or indirectly, disclose any such
confidential or proprietary information except to the extent that disclosure of
any portion thereof is required by Legal Requirement or determined to be
necessary to comply with any Legal Requirement or to the extent the information
becomes generally available to the public other than as a result of disclosure
by PHMD or its Affiliates.  For the avoidance of doubt, upon the Closing,
information relating to the Business is not confidential or proprietary
information of the Company.

Section 9.2  Consent to Amendments.  This Agreement may be amended or modified,
and any provisions of this Agreement may be waived, in each case upon the
approval, in writing, executed by, each of the Parties.  No other course of
dealing between the Parties or any delay in exercising any rights pursuant to
this Agreement shall operate as a waiver of any rights of any Party.

Section 9.3  Entire Agreement.  This Agreement, including the Radiancy
Disclosure Schedule attached hereto, and the other Transaction Documents
constitute the entire agreement among the Parties with respect to the matters
covered hereby and supersedes all previous written, oral or implied
understandings among them with respect to such matters, including, without





80




--------------------------------------------------------------------------------







limitation, that certain proposal letter dated as of November 20, 2015 issued by
DSKX, which is hereby terminated and no longer of any further force or effect.

Section 9.4  Successors and Assigns.  Except as otherwise expressly provided in
this Agreement, all covenants and agreements set forth in this Agreement by or
on behalf of the Parties shall bind and inure to the benefit of the respective
successors and permitted assigns of the Parties, whether so expressed or not,
except that neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by DSKX or Merger Sub (on the one hand),
or PHMD (on the other hand) without the prior written consent of PHMD or DSKX,
as applicable.  Any attempted assignment without such consent shall be null and
void.

Section 9.5  Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF NEW YORK FOR CONTRACTS ENTERED INTO AND TO BE
PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HERETO HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.6  No Additional Representations; Disclaimer.

(i)

DSKX and Merger Sub acknowledges and agrees that neither PHMD, the Radiancy
Group nor any of their respective Representatives, or any other Person acting on
their behalf, has made any representation or warranty, express or implied, as to
the accuracy or completeness of any information regarding the Radiancy Group,
the Business or the Business Assets, except as expressly set forth in this
Agreement or as and to the extent required by this Agreement to be set forth in
the Radiancy Disclosure Schedule.  DSKX and Merger Sub further agrees that
neither PHMD, the Radiancy Group nor any of their respective Representatives (or
any of their directors, officers, employees, members, managers, partners, agents
or otherwise), will have or be subject to any liability to DSKX or Merger Sub
resulting from the distribution to DSKX or Merger Sub, or DSKX or Merger Sub’s
use of, any such information, and any information, document or material made
available to DSKX or Merger Sub or its Representatives in certain “data rooms”
and online “data sites,” management presentations, management





81




--------------------------------------------------------------------------------







interviews, or any other form in expectation or anticipation of the transactions
contemplated by this Agreement.

(ii)

PHMD and the Radiancy Group acknowledges and agrees that neither DSKX, Merger
Sub nor any of their respective Representatives, or any other Person acting on
their behalf, has made any representation or warranty, express or implied, as to
the accuracy or completeness of any information regarding the DSKX and its
Subsidiaries, except as expressly set forth in this Agreement or as and to the
extent required by this Agreement to be set forth in the DSKX Disclosure
Schedule.  PHMD and the Radiancy Group further agrees that neither DSKX, Merger
Sub nor any of their respective Representatives (or any of their directors,
officers, employees, members, managers, partners, agents or otherwise), will
have or be subject to any liability to PHMD or the Radiancy Group resulting from
the distribution to PHMD and the Radiancy Group, or their use of, any such
information, and any information, document or material made available to PHMD
and the Radiancy Group or its Representatives in certain “data rooms” and online
“data sites,” management presentations, management interviews, or any other form
in expectation or anticipation of the transactions contemplated by this
Agreement.

(iii)

Each of the Parties hereto acknowledges and agrees that it is consummating the
transactions contemplated by this Agreement and the other Transaction Documents
without relying on any representation or warranty, express or implied, by the
other Parties whatsoever, except for the representations and warranties of PHMD
and Radiancy expressly set forth in Article III hereof and the representations
and warranties of DSKX and Merger Sub expressly set forth in Article IV hereof.

(iv)

In connection with their respective investigations of the Radiancy Group and the
Business and of the businesses presently conducted by DSKX and its Subsidiaries,
each of the Parties has received, directly or indirectly, through its
Representatives, from or on behalf of the other Parties or their
Representatives, certain projections, including projected statements of
operating revenues, income from operations, and cash flows of the Business (and
the business transactions and events underlying such statements) and certain
business plan information, projections, presentations, predictions,
calculations, estimates and forecasts of the Business and other similar data.
 Each of the Parties acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections, forecasts, plans, statements,
predictions, presentations, calculations and other similar data, that each of
the Parties is well aware of such uncertainties, that each of the Parties is
making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts, plans, statements, calculations, presentations,
predictions and other similar data so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, plans, statements, calculations, predictions and other similar data),
and that none of the Parties nor their respective Indemnified Persons, shall
have any claim under any circumstances against the other Parties or any other
Person with respect thereto or arising therefrom.  Accordingly, none of the
Parties makes any representations or warranties whatsoever, to the other Parties
or any other Person, with respect to such estimates, projections, forecasts,
plans, statements, calculations, presentations, predictions and other similar
data (including the reasonableness of the assumptions underlying such
projections, forecasts, plans, statements, calculations, presentations,
predictions and other similar data) and no such Person shall be entitled to rely
on such estimates, projections, forecasts, plans, statements,





82




--------------------------------------------------------------------------------







calculations, presentations, predictions and other similar data for any purpose,
including in connection with the transactions contemplated by this Agreement or
the financing thereof.

Section 9.7  Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand, (b) sent by facsimile, or (c) sent by mail,
certified or registered mail with postage prepaid or by a nationally recognized
next-day or overnight delivery service, in each case to the appropriate
addresses and facsimile numbers set forth below (or to such other addresses or
facsimile numbers as a Party may designate by notice to the other Parties).  All
such notices, consents, waivers and other communications shall be deemed to have
been given as follows:  (x) if delivered by hand, on the day of such delivery,
if prior to 5:00 p.m., (y) if by mail, certified or registered mail, next-day or
overnight delivery, on the day delivered, and (z) if by facsimile, on the
Business Day on which confirmation of successful transmission is received by the
sender.

If to the Company or any member of the Radiancy Group to:

PhotoMedex, Inc.

100 Lakeside Drive, Suite 100

Horsham, Pennsylvania  19044

Facsimile:  (215) 619-3209

Attention:  Dennis McGrath, President

Email:  dmcgrath@photomedex.com

with a copy, which shall not constitute notice to the Company, to:

Stevens & Lee, P.C.

620 Freedom Business Center, Suite 200

King of Prussia, PA  19406

Facsimile:  (610) 988-0808

Attn.:  Joseph Wolfson, Esq.

Email:  jwo@stevenslee.com

If to DSKX or Merger Sub, to:

DS Healthcare Group, Inc.

1601 Green Road

Deerfield Beach, FL  33064

Attn:  Renee Barch-Niles, CEO

Facsimile:  (646) 219-2572

Email:  renee@dslaboratories.com





83




--------------------------------------------------------------------------------







with a copy, which shall not constitute notice to DSKX or Merger Sub, to:

CKR Law LLP

1330 Avenue of the Americas, 14th floor

New York, NY  10019

Attn:  Stephen A. Weiss

Facsimile:  (212) 400-6904

Email:  sweiss@ckrlaw.com

Section 9.8  Disclosure Schedules.  The Radiancy Disclosure Schedule constitutes
a part of this Agreement and is incorporated into this Agreement for all
purposes as if fully set forth herein.  Each disclosure made in the DSKX
Disclosure Schedule shall be organized by reference to the Section of this
Agreement to which it applies; provided, that disclosures in the PHMD Disclosure
Schedule with respect to a particular representation or warranty in Article III
of this Agreement shall be deemed to be disclosures made with respect to all
representations and warranties in Article III of this Agreement with respect to
which such disclosure reasonably relates if it is readily apparent that such
disclosure would be applicable thereto.  Except to the extent that the context
otherwise explicitly requires, the disclosure of any item or matter in the
Radiancy Disclosure Schedule shall not in and of itself be taken as an
indication of the materiality thereof or the level of materiality that is
applicable to any representation or warranty set forth herein.  The DSKX
Disclosure Schedule constitutes a part of this Agreement and is incorporated
into this Agreement for all purposes as if fully set forth herein.  Each
disclosure made in the DSKX Disclosure Schedule shall be organized by reference
to the Section of this Agreement to which it applies; provided, that disclosures
in the DSKX Disclosure Schedule with respect to a particular representation or
warranty in Article IV of this Agreement shall be deemed to be disclosures made
with respect to all representations and warranties in Article IV of this
Agreement with respect to which such disclosure reasonably relates if it is
readily apparent that such disclosure would be applicable thereto.  Except to
the extent that the context otherwise explicitly requires, the disclosure of any
item or matter in the DSKX Disclosure Schedule shall not in and of itself be
taken as an indication of the materiality thereof or the level of materiality
that is applicable to any representation or warranty set forth herein.

Section 9.9  Counterparts.  The Parties may execute this Agreement in two or
more counterparts (no one of which need contain the signatures of all Parties),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

Section 9.10  Time is of the Essence.  The Parties hereby expressly acknowledge
and agree that time is of the essence for each and every provision of this
Agreement.

Section 9.11  No Third Party Beneficiaries.  Except as otherwise expressly
provided in this Agreement, no Person which is not a Party shall have any right
or obligation pursuant to this Agreement.

Section 9.12  No Strict Construction.  Each Party acknowledges that this
Agreement has been prepared jointly by the Parties, and shall not be strictly
construed against any Party.





84




--------------------------------------------------------------------------------







Section 9.13  Headings.  The headings used in this Agreement are for the purpose
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

Section 9.14  Enforcement.  The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
 Accordingly, subject to the limitations contained in this Section 9.14, each of
the Parties shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of the State of New York located in New York County, New York or the United
States District Court for the Southern District of New York, this being in
addition to any other remedy to which such party is entitled at Law or in
equity. Each of the Parties hereby further waives (a) any defense in any action
for specific performance that a remedy at Law would be adequate and (b) any
requirement under any Law to post security as a prerequisite to obtaining
equitable relief.

Signature page follows

* * * * *





85




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

DSKX

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Renee Barch-Niles

 

 

Name:  Renee Barch-Niles

 

 

Title:  CEO

 

 

 

 

 

 

 

MERGER SUB

 

 

 

 

PHMD CONSUMER ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Renee Barch-Niles

 

 

Name:  Renee Barch-Niles

 

 

Title:  CEO

 

 

 

 

 

 

 

PHMD:

 

 

 

 

PHOTOMEDEX, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis McGrath

 

 

Name:  Dennis McGrath

 

 

Title:  President

 

 

 

 

RADIANCY

 

 

 

 

RADIANCY, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis McGrath

 

 

Name: Dennis McGrath

 

 

Title: Vice President and

 

 

          Chief Financial Officer

 

 

 








86


